Exhibit 10.3

EXECUTION TEXT

AMENDMENT NO. 2, dated as of August 1, 2012 (this “Amendment”), to the Credit
Agreement, dated as of July 2, 2012, as amended and restated on July 18, 2012
(the “Credit Agreement”), among THE CORPORATE EXECUTIVE BOARD COMPANY, a
Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A., as Administrative
Agent, Collateral Agent, Swing Line Lender and L/C Issuer and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 10.01 of the Credit Agreement provides that the Borrower and
the Required Lenders may amend the Credit Agreement;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendments.

(a) The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

(b) Exhibit E to the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of Exhibit E to the Credit Agreement attached as Exhibit E hereto.

(c) Exhibit F to the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of Exhibit F to the Credit Agreement attached as Exhibit F hereto.

(d) Section 2.02(b) of Exhibit G of the Credit Agreement is hereby restated in
its entirety as follows:

“(b) Each Grantor will cause (i) any Indebtedness for borrowed money (other than
inter-company loans referred to in clause (ii) below) having an aggregate
principal amount in excess of $1,000,000 owed to such Grantor by any Person and
(ii) any intercompany loans in favor of such Grantor (excluding (A) intercompany
loans made in connection with transfer pricing arrangements among the Borrower
and its Subsidiaries for the provision and extension of customary services by
Foreign Subsidiaries in the normal course of business of the Borrower and its
Domestic Subsidiaries, consistent with the past practices of the Borrower and
its Domestic Subsidiaries and (B) intercompany loans arising from any step or
transaction referred to in the Structure Memorandum to implement the SHL
Acquisition and the Refinancing, so long as such intercompany loans are repaid
or otherwise terminated on or prior to September 30, 2012 (or such later date as
the Administrative Agent may agree in its sole discretion)) to be evidenced by a
duly executed promissory note (or pursuant to a global note) that is pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.”



--------------------------------------------------------------------------------

(e) The Schedules to the Credit Agreement are hereby restated in their entirety
as set forth on Annex I hereto.

Section 2. Effectiveness. The terms and conditions of this Amendment shall
become effective as part of the terms and conditions of the Credit Agreement for
any and all purposes on the date on which the Administrative Agent shall have
received executed signature pages hereto from the Borrower and the Required
Lenders.

Section 3. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
other Secured Parties under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document. Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect. The
Borrower reaffirms its obligations under the Loan Documents. This Amendment
shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the effective date of this Amendment, all references to the Credit
Agreement in any Loan Document shall, unless expressly provided otherwise, refer
to the Credit Agreement as amended by this Amendment.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

Section 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THE CORPORATE EXECUTIVE BOARD COMPANY, as the Borrower By:   /s/ Richard Lindahl
Name: Richard Lindahl Title:  Chief Financial Officer

[Amendment No. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Maurice Washington  
Name: Maurice Washington   Title:   Vice President

[Amendment No. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, as a Lender

By:

  /s/ MATTHEW A. CURTIN   Name: MATTHEW A. CURTIN   Title:  DIRECTOR

[Amendment No. 2]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC. as a Lender By:   /s/ Gregory Fishbein   Name: Gregory
Fishbein   Title:   Assistant Vice President

[Amendment No. 2]



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Credit Agreement

[See Attached.]



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

 

Published CUSIP: 21989JAC3

CREDIT AGREEMENT

Dated as of July 2, 2012

as amended and restated on July 18, 2012

and as further amended and restated on August 1, 2012

among

THE CORPORATE EXECUTIVE BOARD COMPANY,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,

and

THE LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED BANK OF AMERICA, N.A.,

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Bookrunners,

and

BARCLAYS BANK PLC,

as Syndication Agent

and

SUNTRUST BANK,

FIFTH THIRD BANK,

REGIONS BANK,

PNC BANK, NATIONAL ASSOCIATION

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page   ARTICLE I    Definitions and Accounting Terms   

SECTION 1.01 Defined Terms

     1   

SECTION 1.02 Other Interpretive Provisions

     42   

SECTION 1.03 Accounting Terms

     43   

SECTION 1.04 Rounding

     43   

SECTION 1.05 References to Agreements, Laws, Etc

     44   

SECTION 1.06 Times of Day

     44   

SECTION 1.07 Timing of Payment or Performance

     44   

SECTION 1.08 Currency Equivalents Generally

     44   

SECTION 1.09 Letter of Credit Amounts

     44   

SECTION 1.10 Additional Alternative Currencies

     45    ARTICLE II    The Commitments and Credit Extensions   

SECTION 2.01 The Loans

     45   

SECTION 2.02 Borrowings, Conversions and Continuations of Loans

     46   

SECTION 2.03 Letters of Credit

     47   

SECTION 2.04 Swing Line Loans

     54   

SECTION 2.05 Prepayments

     57   

SECTION 2.06 Termination or Reduction of Commitments

     62   

SECTION 2.07 Repayment of Loans

     63   

SECTION 2.08 Interest

     64   

SECTION 2.09 Fees

     64   

SECTION 2.10 Computation of Interest and Fees

     65   

SECTION 2.11 Evidence of Indebtedness

     65   

SECTION 2.12 Payments Generally

     66   

SECTION 2.13 Sharing of Payments

     67   

SECTION 2.14 Incremental Credit Extensions

     68   

SECTION 2.15 Extensions of Term Loans and Revolving Credit Commitments

     71   

SECTION 2.16 Defaulting Lenders

     73   

SECTION 2.17 Cash Collateral

     74    ARTICLE III    Taxes, Increased Costs Protection and Illegality   

SECTION 3.01 Taxes

     75   

SECTION 3.02 Illegality

     77   

SECTION 3.03 Inability to Determine Rates

     78   

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans

     78   

SECTION 3.05 Funding Losses

     79   

SECTION 3.06 Matters Applicable to All Requests for Compensation

     79   

SECTION 3.07 Replacement of Lenders under Certain Circumstances

     80   

SECTION 3.08 Survival

     81   

 

-i-



--------------------------------------------------------------------------------

     Page   ARTICLE IV    Conditions Precedent to Credit Extensions   

SECTION 4.01 Conditions of Initial Credit Extension

     81   

SECTION 4.02 Conditions to All Credit Extensions After the Closing Date

     83   

SECTION 4.03 Certain Funds

     8384    ARTICLE V    Representations and Warranties   

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws

     84   

SECTION 5.02 Authorization; No Contravention

     85   

SECTION 5.03 Governmental Authorization; Other Consents

     85   

SECTION 5.04 Binding Effect

     85   

SECTION 5.05 Financial Statements; No Material Adverse Effect

     85   

SECTION 5.06 Litigation

     86   

SECTION 5.07 Ownership of Property; Liens

     86   

SECTION 5.08 Environmental Compliance

     86   

SECTION 5.09 Taxes

     87   

SECTION 5.10 Compliance with ERISA

     87   

SECTION 5.11 Subsidiaries; Equity Interests

     87   

SECTION 5.12 Margin Regulations; Investment Company Act

     87   

SECTION 5.13 Disclosure

     8788   

SECTION 5.14 Intellectual Property; Licenses, Etc

     88   

SECTION 5.15 Solvency

     88   

SECTION 5.16 Collateral Documents

     88   

SECTION 5.17 Use of Proceeds

     88   

SECTION 5.18 Senior Indebtedness

     88   

SECTION 5.19 Anti-Money Laundering and Economic Sanctions Laws

     88    ARTICLE VI    Affirmative Covenants   

SECTION 6.01 Financial Statements

     89   

SECTION 6.02 Certificates; Other Information

     8990   

SECTION 6.03 Notices

     91   

SECTION 6.04 [Reserved]

     91   

SECTION 6.05 Maintenance of Existence

     91   

SECTION 6.06 Maintenance of Properties

     91   

SECTION 6.07 Maintenance of Insurance

     92   

SECTION 6.08 Compliance with Laws

     92   

SECTION 6.09 Books and Records

     92   

SECTION 6.10 Inspection Rights

     92   

SECTION 6.11 Covenant to Guarantee Obligations and Give Security

     92   

SECTION 6.12 Use of Proceeds

     94   

SECTION 6.13 Further Assurances and Post-Closing Conditions

     94   

SECTION 6.14 Designation of Subsidiaries

     95   

SECTION 6.15 Payment of Taxes

     96   

 

-ii-



--------------------------------------------------------------------------------

     Page   ARTICLE VII    Negative Covenants   

SECTION 7.01 Liens

     96   

SECTION 7.02 Investments

     99   

SECTION 7.03 Indebtedness

     101   

SECTION 7.04 Fundamental Changes

     105   

SECTION 7.05 Dispositions

     105   

SECTION 7.06 Restricted Payments

     107   

SECTION 7.07 Amendment of Acquisition Documents

     108   

SECTION 7.08 Transactions with Affiliates

     108   

SECTION 7.09 Prepayments, Etc., of Indebtedness

     109   

SECTION 7.10 Financial Covenant

     109   

SECTION 7.11 Nature of Business

     110   

SECTION 7.12 Burdensome Agreements

     110   

SECTION 7.13 Fiscal Year

     111    ARTICLE VIII    Events of Default and Remedies   

SECTION 8.01 Events of Default

     111   

SECTION 8.02 Remedies Upon Event of Default

     113   

SECTION 8.03 Exclusion of Immaterial Subsidiaries

     114   

SECTION 8.04 Application of Funds

     114    ARTICLE IX    Administrative Agent and Other Agents   

SECTION 9.01 Appointment and Authorization of Agents

     115   

SECTION 9.02 Delegation of Duties

     115   

SECTION 9.03 Liability of Agents

     116   

SECTION 9.04 Reliance by Agents

     116   

SECTION 9.05 Notice of Default

     117   

SECTION 9.06 Credit Decision; Disclosure of Information by Agents

     117   

SECTION 9.07 Indemnification of Agents [Reserved.]

     117   

SECTION 9.08 Agents in their Individual Capacities

     118117   

SECTION 9.09 Successor Agents

     118117   

SECTION 9.10 Administrative Agent May File Proofs of Claim

     118   

SECTION 9.11 Collateral and Guaranty Matters

     119   

SECTION 9.12 Other Agents; Arrangers and Managers

     120119   

SECTION 9.13 Appointment of Supplemental Administrative Agents

     120119   

SECTION 9.14 Withholding Tax

     121120   

SECTION 9.15 Cash Management Obligations and Secured Hedge Agreements

     121120    ARTICLE X    Miscellaneous   

SECTION 10.01 Amendments, Etc

     121   

SECTION 10.02 Notices and Other Communications; Facsimile Copies

     123122   

SECTION 10.03 No Waiver; Cumulative Remedies

     124   

SECTION 10.04 Attorney Costs and Expenses

     125124   

 

-iii-



--------------------------------------------------------------------------------

     Page  

SECTION 10.05 Indemnification

     125   

SECTION 10.06 Payments Set Aside

     126   

SECTION 10.07 Successors and Assigns

     127126   

SECTION 10.08 Confidentiality

     131130   

SECTION 10.09 Setoff

     131   

SECTION 10.10 Counterparts

     132131   

SECTION 10.11 Integration

     132131   

SECTION 10.12 Survival of Representations and Warranties

     132131   

SECTION 10.13 Severability

     132   

SECTION 10.14 GOVERNING LAW; Jurisdiction, Etc.

     132   

SECTION 10.15 WAIVER OF RIGHT TO TRIAL BY JURY

     133132   

SECTION 10.16 Binding Effect

     133   

SECTION 10.17 Judgment Currency

     133   

SECTION 10.18 Lender Action

     134133   

SECTION 10.19 USA PATRIOT Act

     134133   

SECTION 10.20 No Advisory or Fiduciary Responsibility

     134133   

 

SCHEDULES      1.01A  

—   Mandatory Cost Formulae

   1.01B  

—   Unrestricted Subsidiaries

   1.01C  

—   Guarantors

   1.01D  

—   Immaterial Subsidiaries

   2.01(a)  

—   Term A Commitment

   2.01(b)  

—   Term B Commitment

   2.01(c)  

—   Revolving Credit Commitment

   2.03(a)  

—   Existing Letters of Credit

   5.06  

—   Litigation

   5.11  

—   Subsidiaries and Other Equity Investments

   7.01(b)  

—   Existing Liens

   7.01  

—   Total Assets Percentages

   7.02(g)  

—   Existing Investments

   7.03(c)  

—   Surviving Indebtedness

   7.08  

—   Transactions with Affiliates

   10.02  

—   Administrative Agent’s Office, Certain Addresses for Notices

   EXHIBITS      Form of      A  

—   Committed Loan Notice

   B  

—   Swing Line Loan Notice

   C-1  

—   Term A Note

   C-2  

—   Term B Note

   C-3  

—   Revolving Credit Note

   D  

—   Compliance Certificate

   E  

—   Assignment and Assumption

   F  

—   Guaranty

   G  

—   Security Agreement

   H  

—   [Reserved]

   I  

—   [Reserved]

   J  

—   [Reserved]

   K  

—   Discounted Prepayment Option Notice

   L  

—   Lender Participation Notice

   M  

—   Discounted Voluntary Prepayment Notice

   N  

—  United States Tax Compliance Certificate

  

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of July 2, 2012, as
amended and restated on July 18, 2012 and further amended and restated on
August 1, 2012, among THE CORPORATE EXECUTIVE BOARD COMPANY, a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer and
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”).

PRELIMINARY STATEMENTS

1. The Borrower intends to acquire (the “SHL Acquisition”), through its
subsidiary, The Corporate Executive Board Company (UK) Limited, a company
registered in England and Wales under number 04917634, all of the outstanding
issued shares in the capital, and assets comprising the business, of SHL Group
Holdings 1 Limited and SHL Group Holdings 3 Limited (the “Companies”). To effect
the SHL Acquisition the Borrower will consummate the transactions pursuant to
the Acquisition Documents (as this and other capitalized terms used in these
Preliminary Statements are defined in Section 1.01 below).

2. The Borrower has requested that simultaneously with the consummation of the
SHL Acquisition, the Lenders extend credit to the Borrower in the form of
(i) Term B Loans in an initial aggregate principal amount equal to
$375,000,000,250,000,000, (ii) Term A Loans in an initial aggregate principal
amount equal to $200,000,000275,000,000 and (iii) Revolving Credit Commitments
in an initial aggregate principal amount of $50,000,000100,000,000 (the
“Revolving Credit Facility”). The Revolving Credit Facility may include one or
more Swing Line Loans and one or more Letters of Credit from time to time.

3. The proceeds of the Term B Loans, the Term A Loans and the Initial Revolving
Borrowing, together with cash of the Borrower, will be used to finance the SHL
Acquisition and the Transaction Expenses and, to consummate the Refinancing. The
proceeds of Revolving Credit Loans made after the Closing Date and Letters of
Credit will be used for working capital and other general corporate purposes of
the Borrower and its Subsidiaries, including Capital Expenditures and the
financing of Permitted Acquisitions. Swing Line Loans will be used for general
corporate purposes of the Borrower and its Subsidiaries.

4. The applicable Lenders have indicated their willingness to lend, and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA (determined using the definition of “Consolidated EBITDA”
and the other defined terms used therein as if references to the Borrower and
the Restricted Subsidiaries therein were to such Acquired Entity or Business and
its Subsidiaries or Converted Restricted Subsidiary and its Subsidiaries, as the
case may be) of such Acquired Entity or Business or Converted Restricted
Subsidiary, as determined on a consolidated basis for such Acquired Entity or
Business or Converted Restricted Subsidiary.



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Acquisition Agreement” means the agreement relating to the sale and purchase of
the entire issued share capital of SHL Group Holdings 1 Limited and certain
shares in SHL Group Holdings 3 Limited, between the sellers party thereto, The
Corporate Executive Board Company (UK) Limited, the Borrower and VSS
Communications Partners IV, L.P., dated as of July 2, 2012, as may be amended,
modified, waived or otherwise changed in accordance with Section 7.07.

“Acquisition Documents” means the Acquisition Agreement, the Warranty Deed and
any other documents ancillary thereto or designated as “Acquisition Documents”
by the Administrative Agent and the Borrower.

“Additional Lender” has the meaning specified in Section 2.14(c).

“Administrative Agent” means, subject to Section 9.13, Bank of America, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.09.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.17.

“Alternative Currency” means each of Euro, British Pounds Sterling and Canadian
Dollars and each other lawful currency (other than Dollars) that is approved by
the Administrative Agent and each Revolving Credit Lender in accordance with
Section 1.10.

“Alternative L/C Currency” means Euro, British Pounds Sterling, Canadian
Dollars, Australian Dollars and Singapore Dollars and each other lawful currency
(other than Dollars) that is approved by the Administrative Agent and each
relevant L/C Issuer in accordance with Section 1.10.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party or its Subsidiaries, related to terrorism
financing or money laundering including any applicable provision of Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001 (Title III of
Pub. L. 107-56) and The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959).

 

-2-



--------------------------------------------------------------------------------

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances, Swing Line Loans or Letters of Credit, as applicable, as notified to
the Administrative Agent and the Borrower or as otherwise specified in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
any of which offices may, subject to Section 3.01(e) and Section 3.02, be
changed by such Lender upon ten (10) days’ prior written notice to the
Administrative Agent and the Borrower; provided that, for the purposes of the
definition of “Excluded Taxes” and Section 3.01, any such change shall be deemed
an assignment made pursuant to an Assignment and Assumption.

“Applicable Rate” means a percentage per annum equal to:

(a) (i) for Eurocurrency Rate Loans that are Term B Loans, 3.503.75%, and
(ii) for Base Rate Loans that are Term B Loans, 2.502.75%,

(b) (i) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Sections 6.01 and 6.02, (A) for Eurocurrency Rate Loans that
are Revolving Credit Loans or Term A Loans, 3.00%, (B) for Base Rate Loans that
are Revolving Credit Loans or Term A Loans, 2.00% and (C) for Letter of Credit
Fees, 3.00% per annum and (ii) thereafter, in connection with Revolving Credit
Loans, Term A Loans and Letter of Credit Fees, the percentages per annum set
forth in the table below, based upon the First Lien Net Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

Applicable Rate

 

Pricing

Level

   First Lien Net
Leverage  Ratio      Letter of  Credit
Fees     Base Rate  for
Revolving
Loans and
Term A Loans     Eurocurrency Rate
for Revolving
Loans and Term A
Loans  

I

     >2.00:1.00         3.00 %      2.00 %      3.00 % 

II

     <2.00:1.00         2.75 %      1.75 %      2.75 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level I shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 6.02(a).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Net Leverage Ratio set forth in any Compliance Certificate delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received interest or fees for any period based on an Applicable Rate
that is less than that which would have been applicable had the First Lien Net
Leverage Ratio been accurately determined, then, for all purposes of this
Agreement, the “Applicable Rate” for any day occurring within the period covered
by such Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined First Lien Net Leverage Ratio
for such period, and any shortfall in the interest or fees theretofore paid by
the Borrower for the relevant period pursuant to Section 2.09 and Section 2.10
as a result of the miscalculation of the First Lien Net Leverage Ratio shall be
deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.09 or Section 2.10, as applicable, at the time the interest or fees
for such period were required to be paid pursuant to said Section (and shall
remain due and payable until paid in full, together with all amounts owing under
Section 2.09 (other than Section 2.09(b)), in accordance with the terms of this
Agreement); provided that, notwithstanding the foregoing, so long as an Event of
Default described in Section 8.01(f) has not occurred with respect to the
Borrower, such shortfall shall be due and payable five (5) Business Days
following the determination described above.

 

-3-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Applicable Rate in respect of any tranche of
Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension Offer.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency or Alternative L/C Currency, the local time in the place of
settlement for such Alternative Currency or Alternative L/C Currency, as
applicable, as may be determined by the Administrative Agent or the L/C Issuer,
as the case may be, to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning specified in Section 10.07(b)(i).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease, the capitalized amount thereof that would appear on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries prepared as of
such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal years ended December 31, 2011,
2010 and 2009 and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal years, including the notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to the sum of:

(a) $75,000,000; plus

(b) the cumulative amount of Excess Cash Flow of the Borrower and the Restricted

Subsidiaries for all fiscal years completed after the Closing Date (commencing
with the first full fiscal year ending after the Closing Date) and prior to the
Available Amount Reference Time, minus (y) the portion of such Excess Cash Flow
that has been (or is required to be) applied after the Closing Date and prior to
the Available Amount Reference Time to the prepayment of Term Loans in
accordance with Section 2.05(b)(i); plus

 

-4-



--------------------------------------------------------------------------------

(c) the amount of any capital contributions or Net Cash Proceeds from any
Permitted Equity Issuance (or issuance of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than any
capital contributions or equity or debt issuances to the extent utilized in
connection with other transactions permitted pursuant to Section 7.02, 7.06 or
7.09) received or made by the Borrower during the period from and including the
Business Day immediately following the Closing Date through and including the
Available Amount Reference Time; plus

(d) the aggregate amount of Retained Declined Proceeds retained by the Borrower
during the period from the Business Day immediately following the Closing Date
through the Available Amount Reference Time; plus

(e) to the extent not already included in the calculation of Consolidated Net
Income of the Borrower and the Restricted Subsidiaries, the aggregate amount of
all cash dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary during the period from the Business Day immediately
following the Effective Date through the Available Amount Reference Time from
Investments made using the Available Amount pursuant to Section 7.02(n) in an
aggregate amount not to exceed the amount by which the Available Amount was
reduced when making such Investments; plus

(f) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (ii) used to
prepay Term Loans or otherwise applied in accordance with Section 2.05(b)(ii) or
Section 2.05(b)(vi) or (iii) constituting Retained Declined Proceeds, the
aggregate amount of all Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary during the period from the Business Day immediately
following the Effective Date through the Available Amount Reference Time in
connection with the sale, transfer or other disposition of Investments made
using the Available Amount pursuant to Section 7.02(n) in an aggregate amount
not to exceed the amount by which the Available Amount was reduced when making
such Investments; plus

(g) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), in each case to the extent such
Investments correspond to the designation of a Subsidiary as an Unrestricted
Subsidiary pursuant to Section 6.14 and were originally made using the Available
Amount pursuant to Section 7.02(n) in an aggregate amount not to exceed the
amount by which the Available Amount was reduced when making such Investments,
minus

(h) the aggregate amount of (i) any Discounted Voluntary Prepayments made
pursuant to Section 2.05, (ii) any Investments made pursuant to Section 7.02(n),
(iii) any Restricted Payments made pursuant to Section 7.06(k) and (iv) any
payments made pursuant to Section 7.09(a)(iii), in each case, during the period
from the Business Day immediately following the Effective Date through the
Available Amount Reference Time (and, for purposes of this clause (h), without
taking account of the intended usage of the Available Amount at such Available
Amount Reference Time);

provided, that the amounts specified in clauses (a) and (b) shall only be
available if the Borrower is in compliance with the Financial Covenant for the
Test Period most recently ended prior to such Available Amount Reference Time,
determined on a Pro Forma Basis after giving effect to any Specified Transaction
in connection with the intended usage of the Available Amount at such Available
Amount Reference Time.

“Bank of America” has the meaning specified in the introductory paragraph to
this Agreement.

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

-5-



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person or its parent
entity becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person or its parent entity.

“Barclays” means Barclays Bank PLC.

“Base Rate” means a fluctuating rate per annum, for any day, equal to the
highest of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate”;

(b)  1/2 of 1% per annum above the Federal Funds Rate;

(c) the Eurocurrency Rate for an Interest Period of one (1) month plus 1%; and

(d) in respect of Term B Loans, 2.25% per annum.

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“British Pounds Sterling” and “£” mean the lawful currency of the United
Kingdom.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

-6-



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries and
(b) Capitalized Lease Obligations incurred by the Borrower and its Restricted
Subsidiaries during such period.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any relevant
L/C Issuer or the Swing Line Lender (as applicable) and the Revolving Credit
Lenders, as collateral for L/C Obligations, Swing Line Obligations, or
obligations of Revolving Credit Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the relevant L/C Issuer or the Swing Line Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) such L/C Issuer or the Swing Line Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary, whether denominated
in Dollars or an Alternative Currency:

(1) Dollars or any Alternative Currency;

(2) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality of the
foregoing the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, with any domestic
or foreign commercial bank having capital and surplus of not less than
$500,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks;

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) above;

 

-7-



--------------------------------------------------------------------------------

(5) commercial paper rated at least “P-1” by Moody’s or at least “A-1” by S&P,
and in each case maturing within 24 months after the date of creation thereof
and Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s, with maturities of 24 months or
less from the date of acquisition;

(6) marketable short-term money market and similar securities having a rating of
at least “P-1” or “A-1” from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) and in each case maturing within 24 months after the date of
creation or acquisition thereof;

(7) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from Moody’s or S&P with maturities of
24 months or less from the date of acquisition;

(8) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from Moody’s or S&P with maturities of 24 months or
less from the date of acquisition;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s;

(10) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank; and

(11) investment funds investing 90% of their assets in securities of the types
described in clauses (1) through (10) above.

“Cash Management Bank” means any Lender, any Agent, any Lead Arranger or any
Affiliate of the foregoing providing treasury, depository, credit or debit card,
purchasing card and/or cash management services to the Borrower or any
Restricted Subsidiary or conducting any automated clearing house transfers of
funds.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of any overdraft
and related liabilities arising from treasury, depository, credit or debit card,
purchasing card or cash management services or any automated clearing house
transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CEB Revolver” means that certain credit agreement dated as of March 16, 2011,
by and among the Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto and Bank of America, N.A., as
administrative agent, swing line lender and letters of credit issuer, as
amended, modified or waived.

“Certain Funds Covenant” means, solely in relation to the Borrower, the
covenants set forth in Sections 6.05, 7.01, 7.02, 7.03, 7.06, 7.07 and 7.08.

 

-8-



--------------------------------------------------------------------------------

“Certain Funds Default” means any continuing Event of Default arising under
Sections 8.01(a), 8.01(b) (only in relation to a breach of a Certain Funds
Covenant), 8.01(c) (only in relation to a breach of a Certain Funds Covenant),
8.01(d) (only in relation to a breach of a Certain Funds Representation),
8.01(f), 8.01(g), 8.01(j) and 8.01(k), in each case relating solely to the
Borrower.

“Certain Funds Period” means the period from and including the date of this
Agreement to and including the earlier of (and including): (i) 11:59 pm on the
Closing Date; and (ii) the Termination Date.

“Certain Funds Representations” means, solely in relation to the Borrower, the
representations and warranties set forth in Sections 5.01(a)-(c) (inclusive),
5.02, 5.03, 5.04, 5.07(b), 5.12 and 5.19.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means the earlier to occur of:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of more than thirty-five
percent (35%) of the then outstanding Equity Interests of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term A Commitments, Term B Commitments, Extended Revolving Credit
Commitments or Commitments in respect of any Incremental Term Loans and (c) when
used with respect to Loans or a Borrowing, refers to whether such Loans, or the
Loans comprising such Borrowing, are Revolving Credit Loans, Term A Loans, Term
B Loans, Extended Term Loans or Incremental Term Loans. Incremental Term Loans
and Extended Term Loans that have different terms and conditions (together with
the Commitments in respect thereof) shall be construed to be in different
Classes.

 

-9-



--------------------------------------------------------------------------------

“Clean-Up Period” has the meaning specified in Section 8.01.

“Closing Date” means the date on or prior to the Termination Date that all the
conditions precedent in Section 4.01 are satisfied in accordance with their
terms or waived in accordance with Section 10.01 and the SHL Acquisition is
consummated.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the “Collateral” as defined in the Collateral Documents
and shall include the Mortgaged Properties.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent appointed in
accordance with Section 9.09.

“Collateral and Guarantee Requirement” means, at any time on and after the
Closing Date, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01 or pursuant to
Section 6.11 or Section 6.13 at such time, duly executed by each Loan Party
thereto;

(b) all Obligations shall have been unconditionally guaranteed (the
“Guaranties”) by each Wholly-Owned Restricted Subsidiary (other than any
Excluded Subsidiary), including as of the Closing Date those that are listed on
Schedule 1.01C hereto (each, a “Guarantor”);

(c) the Obligations and the Guaranties shall have been secured pursuant to the
Security Agreement by a first-priority security interest in all the Equity
Interests (other than (i) Equity Interests of De Minimis Foreign Subsidiaries,
(ii) any Equity Interest of any Subsidiary acquired pursuant to a Permitted
Acquisition financed with Indebtedness incurred pursuant to Section 7.03(h) if
such Equity Interests are pledged as security for such Indebtedness and if and
for so long as the terms of such Indebtedness prohibit the creation of any other
Lien on such Equity Interests and (iii) Equity Interests of any JV Entity if and
for so long as the terms of any Contractual Obligation existing on the Closing
Date prohibit the creation of any other Lien on such Equity Interests (or with
respect to any JV Entity acquired after the Closing Date, as of the date of such
acquisition; provided such Contractual Obligation was not entered into in
connection with or anticipation of such acquisition)) held directly by the
Borrower or any Guarantor in any Restricted Subsidiary (limited, in the case of
Equity Interests of any Foreign Subsidiary not otherwise excluded from this
clause (c), to 65% of the issued and outstanding Equity Interests of each such
Foreign Subsidiary);

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranties shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities,
filing personal property financing statements or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office) in, and mortgages on, substantially all tangible and intangible assets
of the Borrower and each Guarantor (including, without limitation, accounts
receivable, inventory, equipment, investment property, intellectual property,
other general intangibles (including contract rights), intercompany notes, owned
(but not leased) real property and proceeds of the foregoing), in each case,
with the priority required by the Collateral Documents; provided that security
interests in real property shall be limited to the Mortgaged Properties;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

 

-10-



--------------------------------------------------------------------------------

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 and Section 6.13 (the “Mortgaged Properties”) duly executed and
delivered by the record owner of such property, (ii) a title insurance policy
for such property or the equivalent or other form (if applicable) available in
each applicable jurisdiction (the “Mortgage Policies”) insuring the Lien of each
such Mortgage in an amount not to exceed the fair market value of each such
Material Real Property (as reasonably determined by the Borrower) as a valid
Lien on the property described therein, free of any other Liens except as
expressly permitted by Section 7.01, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request,
(iii) a completed Life of Loan Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto)
and if any improvements on any Mortgaged Property is located in an area
designated as a “special flood hazard area,” evidence of such flood insurance as
may be required under Section 6.07 and (iv) such existing surveys, existing
abstracts, existing appraisals, legal opinions and other documents as the
Collateral Agent may reasonably request with respect to any such Mortgaged
Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent and
the Borrower agree in writing that the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for creation or the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that creation or perfection cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases; (b) Liens and the Guaranties required to
be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in the
Collateral Documents and, to the extent appropriate in the applicable
jurisdiction, as agreed in writing between the Administrative Agent and the
Borrower; (c) the Collateral and Guarantee Requirement shall not apply to any of
the following assets: (i) any fee-owned real property that is not a Material
Real Property or that is located in a jurisdiction other than the United States
and any leasehold interests in real property, (ii) motor vehicles and other
assets subject to certificates of title to the extent a Lien thereon cannot be
perfected by the filing of a UCC financing statement (or equivalent), letter of
credit rights and commercial tort claims, (iii) assets for which a pledge
thereof or a security interest therein is prohibited by applicable Laws,
(iv) any lease, license or other agreements or any property subject to a
purchase money security interest, Capitalized Lease Obligation or similar
arrangements, in each case to the extent permitted under the Loan Documents, to
the extent that a pledge thereof or a security interest therein would violate or
invalidate such lease, license or agreement, purchase money, Capitalized Lease
or similar arrangement, or create a right of termination in favor of any other
party thereto (other than a Borrower or a Guarantor) after giving effect to the
applicable anti-assignment clauses of the Uniform Commercial Code and applicable
Laws, other than the proceeds and receivables thereof the assignment of which is
expressly deemed effective under applicable Laws notwithstanding such
prohibition, (v) any Equity Interest of any Subsidiary the pledge of which is
prohibited by applicable law or which would require governmental consent,
approval, license or authorization unless such consent, approval, license or
authorization has been received, (vi) any intent-to-use trademark application
prior to the filing and acceptance of a verified statement of use or amendment
to allege use with respect thereto to the extent, if any, that, and solely
during the period, if any, in which the grant, attachment or assignment (apart
from the business or that portion of the business to which it relates) of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under the federal laws of the United States
and (vii) any assets to the extent a security interest in such assets would
result in material adverse tax consequences as reasonably determined by the
Borrower in consultation with (but without the consent of) the Administrative
Agent; (d) no control agreements shall be required with respect to any deposit
account or securities account; (e) no landlord waivers, estoppels or collateral
access letters shall be required; and (f) no action shall be required with
respect to any Intellectual Property (as defined in the Security Agreement) that
is governed solely by the laws of a jurisdiction other than the United States.

 

-11-



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements, intellectual property
security agreements or other similar agreements delivered to the Collateral
Agent and the Lenders pursuant to Section 4.01(f), Section 6.11 or Section 6.13,
the Guaranty and each of the other agreements, instruments or documents that
creates or purports to create a Lien or Guaranty in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Commitment” means a Term A Commitment, a Term B Commitment, Revolving Credit
Commitment, an Extended Revolving Credit Commitment or commitment in respect of
any Incremental Term Loans or any combination thereof, as the context may
require.

“Commitment Fee” has the meaning provided in Section 2.09(a).

“Commitment Letter” means the amended and restated commitment letter dated
June 29, 2012, among the Borrower, Bank of America, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Barclays, as amended, supplemented or otherwise
modified from time to time.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Companies” has the meaning specified in the Preliminary Statements to this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means, for any period, the
total amount of depreciation and amortization expense, including the
amortization of deferred financing fees or costs, capital expenditures and the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, of the Borrower and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise as determined in
accordance with GAAP.

“Consolidated EBITDA” means, for any Period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of the Borrower and its Restricted Subsidiaries paid or accrued during
such period deducted (and not added back) in computing Consolidated Net Income;
plus

(ii) Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries for such period (including (x) net losses or any obligations under
any Swap Contracts or other derivative instruments entered into for the purpose
of hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities); plus

(iii) Consolidated Depreciation and Amortization Expense of the Borrower and its
Restricted Subsidiaries for such period to the extent the same were deducted
(and not added back) in computing Consolidated Net Income; plus

 

-12-



--------------------------------------------------------------------------------

(iv) any expenses or charges related to any equity offering, Investment,
acquisition, disposition or recapitalization permitted hereunder or the
incurrence of Indebtedness permitted to be incurred hereunder (including a
refinancing thereof) (in each cash, whether or not successful), including
(A) such fees, expenses or charges related to the Loans and any other credit
facilities and (B) any amendment or other modification of the Loans and any
other credit facility or issuance of Indebtedness, in each case, deducted (and
not added back) in computing Consolidated Net Income; plus

(v) the amount of any restructuring charge or reserve, integration cost or other
business optimization expense or cost associated with establishing new
facilities that is deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions (including the SHL Acquisition) on and after the Closing Date,
and costs related to the closure and/or consolidation of facilities; provided
that the aggregate amount added back pursuant to this clause (v), clause
(vii) below and any increase to Consolidated EBITDA as a result of the Pro Form
Adjustment attributable to business optimization expenses (other than as a
result of an actual increase in revenues or an actual reduction in costs) for
any period shall not exceed (on a Pro Forma Basis) 25% of Consolidated EBITDA
for such period; plus

(vi) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, (excluding any such non-cash charge, write-down
or item to the extent it represents an accrual or reserve for a cash expenditure
for a future period); plus

(vii) the amount of “run-rate” cost savings projected by the Borrower in good
faith and certified by a Responsible Officer of the Borrower in writing to the
Administrative Agent to result from actions either taken or initiated prior to
or during such period (which cost savings shall be subject only to certification
by a Responsible Officer of the Borrower and shall be calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized or expected to be
realized prior to or during such period from such actions; provided that (A) a
Responsible Officer of the Borrower shall have certified to the Administrative
Agent that (x) such cost savings are reasonably identifiable, reasonably
attributable to the actions specified and reasonably anticipated to result from
such actions and (y) such actions have been taken or initiated and the benefits
resulting therefrom are anticipated by the Borrower to be realized within twelve
(12) months, (B) no cost savings shall be added pursuant to this clause (vii) to
the extent duplicative of any expenses or charges relating to such cost savings
that are included in clause (v) above with respect to such period and (C) the
aggregate amount added back pursuant to clause (v) above, this clause (vii) and
any increase to Consolidated EBITDA as a result of clause (b) of the Pro Form
Adjustment attributable to business optimization expenses (other than as a
result of an actual increase in revenues or an actual reduction in costs) for
any period shall not exceed (I) (on a Pro Forma Basis) 25% of Consolidated
EBITDA for such period; plus

(viii) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or Net Cash Proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests); plus

(ix) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

 

-13-



--------------------------------------------------------------------------------

(x) any net loss included in the consolidated financial statements due to the
application of Financial Accounting Standards No. 160 “Non-controlling Interests
in Consolidated Financial Statements (“FAS 160”); plus

(xi) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Borrower and its Restricted Subsidiaries; and

(xii) net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements;

(b) decreased (without duplication) by: (i) non-cash gains increasing
Consolidated Net Income of the Borrower and its Restricted Subsidiaries for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus (ii) realized foreign exchange income or gains
resulting from the impact of foreign currency changes on the valuation of assets
or liabilities on the balance sheet of the Borrower and its Restricted
Subsidiaries; plus (iii) any net realized income or gains from any obligations
under any Swap Contracts or embedded derivatives that require similar accounting
treatment and the application of Accounting Standard Codification Topic 815 and
related pronouncements; plus (iv) any net income included in the consolidated
financial statements due to the application of FAS 160;

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting for the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and

(d) increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired) (including the Companies), to the extent
not subsequently sold, transferred or otherwise disposed of by the Borrower or
such Restricted Subsidiary during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), and the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Restricted Subsidiary during such period (each a
“Converted Restricted Subsidiary”), based on the actual Acquired EBITDA of such
Acquired Entity or Business or Converted Restricted Subsidiary for such period
(including the portion thereof occurring prior to such acquisition) and (B) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by a Responsible Officer and delivered to
the Lenders and the Administrative Agent. For purposes of determining the Net
Leverage Ratio and the First Lien Net Leverage Ratio, there shall be excluded in
determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset (other than an Unrestricted Subsidiary)
sold, transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”) and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each a “Converted
Unrestricted Subsidiary”), based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition).

 

-14-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of:

(1) consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of any obligations under any Swap Contracts or other
derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any, pursuant to
interest rate obligations under any Swap Contracts with respect to Indebtedness;
plus

(2) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments minus (b) up to
$150 million of unrestricted cash and Cash Equivalents (in each case, free and
clear of all Liens, other than Liens granted under the Loan Documents and any
nonconsensual Lien that is permitted under the Loan Documents) included in the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
such date, which aggregate amount of unrestricted cash and Cash Equivalents
shall be determined without giving pro forma effect to the proceeds of
Indebtedness incurred or proposed to be incurred on such date; provided that
Consolidated Net Debt shall not include (x) Letters of Credit, except to the
extent of drawn but unreimbursed amounts thereunder and (y) obligations under
Swap Contracts not entered into for speculative purposes.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis on the basis of GAAP; provided, however, that there will not
be included in such Consolidated Net Income:

(1) subject to the limitations contained in clause (3) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary, except that
the Borrower’s equity in the net income of any such Person for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
or Cash Equivalents actually distributed or that (as reasonably determined by a
Responsible Officer of the Borrower) could have been distributed by such Person
during such period to the Borrower or a Restricted Subsidiary as a dividend or
other distribution or return on investment (subject, in the case of a dividend
or other distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (2) below);

(2) solely for the purpose of determining the Available Amount, any net income
(loss) of any Restricted Subsidiary (other than Guarantors) if such Subsidiary
is subject to restrictions, directly or indirectly, on the payment of dividends
or the making of distributions by such Restricted Subsidiary, directly or
indirectly, to the Borrower or a Guarantor by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released and (b) restrictions pursuant to the Loan
Documents, except that the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period will be included in such Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained in this clause);

 

-15-



--------------------------------------------------------------------------------

(3) any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed operations of the Borrower or any Restricted Subsidiaries
(including pursuant to any sale/leaseback transaction) which is not sold or
otherwise disposed of in the ordinary course of business (as determined in good
faith by a Responsible Officer or the board of directors of the Borrower);

(4) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense or any charges, expenses or reserves in respect of any restructuring,
redundancy or severance expense;

(5) the cumulative effect of a change in accounting principles;

(6) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options, stock appreciation rights or other equity based awards and
any non-cash deemed finance charges in respect of any pension liabilities or
other provisions and (ii) income (loss) attributable to deferred compensation
plans or trusts;

(7) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(8) any unrealized gains or losses in respect of any obligations under any Swap
Contracts or any ineffectiveness recognized in earnings related to qualifying
hedge transactions or the fair value of changes therein recognized in earnings
for derivatives that do not qualify as hedge transactions, in each case, in
respect of any obligations under any Swap Contracts;

(9) any unrealized foreign currency translation gains or losses in respect of
Indebtedness of any the Borrower or any Restricted Subsidiary denominated in a
currency other than the functional currency of the Borrower or any Restricted
Subsidiary and any unrealized foreign exchange gains or losses relating to
translation of assets and liabilities denominated in foreign currencies;

(10) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary;

(11) any purchase accounting effects including, but not limited to, adjustments
to inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development);

(12) any goodwill or other intangible asset impairment charge or write-off;

(13) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

(14) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP;

(15) fees, costs and expenses (including audit fees) related to or incurred in
connection with the Transactions; and

(16) any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements.

 

-16-



--------------------------------------------------------------------------------

In addition, to the extent not already included in the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder and
(ii) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries on
such date and (iii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations to
the extent otherwise included therein, (c) the current portion of interest,
(d) the current portion of current and deferred income taxes, (e) the current
portion of any Capitalized Lease Obligations, (f) deferred revenue arising from
cash receipts that are earmarked for specific projects, (g) the current portion
of deferred acquisition costs and (h) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

-17-



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower, or the Administrative Agent or any
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“De Minimis Foreign Subsidiary” means, at any date of determination, any Foreign
Subsidiary the Equity Interests of which would otherwise be required to be
pledged pursuant to the Collateral and Guarantee Requirement and which does not
have either (a) net sales that are, when combined with all other De Minimis
Foreign Subsidiaries, greater than five percent (5.0%) of the net sales of the
Borrower and its Restricted Subsidiaries as of the most recent fiscal quarter
end for which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or (b) or (b) assets with a book value that, when combined with
all other De Minimis Foreign Subsidiaries, greater than five percent (5.0%) of
the book value of Total Assets as of the most recent fiscal quarter end for
which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or (b).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(m) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(d)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.05(d)(v).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any issuance or sale of Equity
Interests of a Restricted Subsidiary) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith;
provided that “Disposition” and “Dispose” shall not be deemed to include any
issuance by the Borrower of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations under the Loan Documents that are accrued and payable and the
termination of the Commitments and all outstanding Letters of Credit), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date of the Term Loans.

 

-18-



--------------------------------------------------------------------------------

“Disqualified Lenders” means such Persons that were specified in writing to the
Administrative Agent and the Lead Arrangers on June 28, 2012 as being
“Disqualified Lenders.”

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or Alternative L/C Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or an L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency or Alternative L/C Currency.

“Domestic Subsidiary” means any Subsidiary (other than a Domestic Subsidiary
Holding Company) that is organized under the laws of the United States, any
state thereof or the District of Columbia.

“Domestic Subsidiary Holding Company” means any Subsidiary that is organized
under the laws of the United States, any state thereof or the District of
Columbia and that has no material assets other than equity interests in one or
more Foreign Subsidiaries that are CFCs.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party or its Subsidiaries relating to economic sanctions
and terrorism financing administered by OFAC, including any applicable
provisions of the Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as
amended), the International Emergency Economic Powers Act, (50 U.S.C. §§
1701-1706, as amended) and Executive Order 13224 (effective September 24, 2001),
as amended.

“Effective Date” means July 2, 2012.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Embargoed Person” means any party that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the generation,
transport, storage, use, treatment, Release or threat of Release of any
Hazardous Materials or, to the extent relating to exposure to Hazardous
Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure of any Person to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

-19-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA or that is in endangered or critical status, within the
meaning of Section 305 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (h) a determination that any Pension Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code); or (i) the occurrence of a
non-exempt prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to any Loan Party.

“Euro”, “EUR” and “€” mean lawful money of the Participating Member States
introduced in accordance with EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

Notwithstanding any provision to the contrary in the Credit Agreement, the
applicable Eurocurrency Rate in respect of Term B Loans shall at no time be less
than 1.25% per annum.

 

-20-



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting); and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (1) through
(5) of the definition of Consolidated Net Income;

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash during such
period, to the extent that such Capital Expenditures or acquisitions were
financed with internally generated cash flow of the Borrower or its Restricted
Subsidiaries;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of repayments of
Term Loans pursuant to Section 2.07(a) and (b) and any mandatory prepayment of
Term Loans pursuant to Section 2.05(b) to the extent required due to a
Disposition that resulted in an increase to such Consolidated Net Income and not
in excess of the amount of such increase but excluding (X) all other prepayments
of Term Loans, (Y) all prepayments under the Revolving Credit Facility and
(Z) all prepayments in respect of any other revolving credit facility, except,
in the case of clause (Z), to the extent there is an equivalent permanent
reduction in commitments thereunder) made during such period, except to the
extent financed with the proceeds of incurrence or issuance of other
Indebtedness of the Borrower or its Restricted Subsidiaries or with the proceeds
from the issuance of Equity Interests;

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

 

-21-



--------------------------------------------------------------------------------

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness;

(vii) the amount of Investments made pursuant to Sections 7.02(j) or (t) during
such period to the extent that such Investments were financed with internally
generated cash flow of the Borrower and its Restricted Subsidiaries;

(viii) the amount of Investments made pursuant to Sections 7.02(n), the amount
of Restricted Payments paid during such period pursuant to Section 7.06(k) and
the amount of payments made during such period pursuant to Section 7.09(a)(iii),
in each case during such period to the extent that such Investments and payments
were financed with internally generated cash flow of the Borrower and its
Restricted Subsidiaries; provided that the aggregate amount of all deductions
from Excess Cash Flow pursuant to this clause (viii) since the Effective Date
shall not exceed $75,000,000;

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness;

(x) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period;

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Investments (including earnouts) made pursuant to Sections 7.02(j), (n) or
(t) or Capital Expenditures, in each case to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period to the extent intended to be financed with internally generated cash
flow of the Borrower and its Restricted Subsidiaries; provided that to the
extent the aggregate amount utilized to finance such Investments or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall, less the amount
financed other than through internally generated cash flow of the Borrower and
its Restricted Subsidiaries, shall be added to the calculation of Excess Cash
Flow at the end of such period of four consecutive fiscal quarters; and

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by applicable
Law or by any Contractual Obligation existing on the Closing Date (or, with
respect to Subsidiaries acquired after the Closing Date, as of the date of such
acquisition; provided that such Contractual Obligation was not entered into in
connection with or anticipation of such acquisition) from guaranteeing the
Facilities or which would require (including regulatory) consent, approval,
license or authorization from any Governmental Authority to provide a Guaranty
unless such consent, approval, license or authorization has been received,
(b) any Foreign Subsidiary, (c) any Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary that is a CFC, (d) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness incurred
pursuant to Section 7.03(h) and each Restricted Subsidiary that is a Subsidiary
thereof that guarantees such Indebtedness in each case to the extent such
secured Indebtedness prohibits such Subsidiary from becoming a Guarantor;
provided that each such Restricted Subsidiary shall cease to be an Excluded
Subsidiary under this clause (d) if such secured Indebtedness is repaid or
becomes unsecured, if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness or such prohibition no longer exists, as applicable;
(e) any Immaterial Subsidiary, (f) any not-for-profit Subsidiary, (g) any
captive insurance Subsidiary, (h) any Unrestricted Subsidiary, and (i) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
Guaranty shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

 

-22-



--------------------------------------------------------------------------------

“Excluded Taxes” means, (a) with respect to each Agent and each Lender, taxes
(including any additions to tax, penalties and interest) imposed on its overall
net income or net profits (including any franchise taxes imposed in lieu
thereof) by any jurisdiction as a result of such Agent or such Lender, as the
case may be, being resident or being deemed to be resident, being organized,
maintaining an Applicable Lending Office, or carrying on business or being
deemed to carry on business in such jurisdiction (other than any business or
deemed business arising solely from any Loan Documents or any transactions
contemplated thereby), (b) any U.S. federal withholding tax that is imposed on
amounts payable to a Lender under the law in effect at the time such Lender
becomes a party to this Agreement; provided that this clause (b) shall not apply
to the extent that (x) the indemnity payments or additional amounts any Lender
would be entitled to receive (without regard to this clause (b)) do not exceed
the indemnity payment or additional amounts that the Lender’s assignor (if any)
was entitled to receive immediately prior to such assignment or (y) such Tax is
imposed on a Lender in connection with an interest or participation in any Loan
or other obligations that such Lender acquired pursuant to Section 3.07, (c) any
withholding tax resulting from a failure of a Lender to comply with
Section 3.01(f) or a failure of the Agent to comply with Section 3.01(g), and
(d) any U.S. federal withholding tax imposed pursuant to current Sections 1471
through 1474 of the Code (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) or any
current or future regulations with respect thereto or official administrative
interpretations thereof.

“Existing Indebtedness” means Indebtedness for borrowed money of each of the
Companies, the Borrower and their respective Restricted Subsidiaries outstanding
immediately prior to the Closing Date.

“Existing Letters of Credit” has the meaning specified in Section 2.03(a).

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.15(a).

“Extending Term Lender” has the meaning specified in Section 2.15(a).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means the Term A Loans, the Term B Loans or the Revolving Credit
Facility, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations with respect thereto or official administrative interpretations
thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

-23-



--------------------------------------------------------------------------------

“Fee Letter” means the amended and restated fee letter dated June 29, 2012 (or
as of such date), as further amended and restated on July 18, 2012, among the
Borrower, Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Barclays, as amended, supplemented or otherwise modified from time to time.

“Financial Covenant” means the covenant set forth in Section 7.10.

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Net Debt (other than any portion of Consolidated Net
Debt that is unsecured or is secured solely by a Lien that is expressly
subordinated to the Liens securing the Obligations pursuant to an Intercreditor
Agreement) as of the last day of such Test Period to (b) Consolidated EBITDA of
the Borrower for such Test Period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(vi).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(vi).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Subsidiary with respect to employees outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations owing to such L/C Issuer other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Pro Rata Share of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fronting Fee” has the meaning specified in Section 2.03(h).

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including Indebtedness in respect
of the Loans.

 

-24-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Closing Date, the Borrower may
elect, upon notice to the Administrative Agent, to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
herein), including as to the ability of the Borrower to make an election
pursuant to clause (A) of this proviso, (C) any election made pursuant to clause
(B) of this proviso, once made, shall be irrevocable, (D) any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrower’s election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP and (E) the Borrower may only make an election pursuant to clause
(B) of this proviso if it also elects to report any subsequent financial reports
required to be made by the Borrower, including pursuant to Sections 6.01(a) and
(b), in IFRS.

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guaranties” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit F and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any applicable Environmental Law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

“Hedge Bank” means any Person that is a Lender, an Agent, a Lead Arranger or an
Affiliate of the foregoing at the time it enters into a Secured Hedge Agreement
or on the Effective Date is party to a Swap Contract with a Loan Party or any
Restricted Subsidiary permitted under Section 7.03(g) on the Effective Date, in
its capacity as a party thereto.

 

-25-



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that has been designated by the Borrower in writing to the
Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below);
provided that (a) for purposes of this Agreement, at no time shall (i) the total
assets of all Immaterial Subsidiaries (other than Foreign Subsidiaries and
Unrestricted Subsidiaries) in the aggregate at the last day of the most recent
Test Period equal or exceed 5% of the Total Assets of the Borrower and its
Subsidiaries at such date or (ii) the gross revenues for such Test Period of all
Immaterial Subsidiaries (other than Foreign Subsidiaries and Unrestricted
Subsidiaries) in the aggregate equal or exceed 5% of the consolidated gross
revenues of the Borrower and its Subsidiaries for such period, in each case
determined in accordance with GAAP, (b) the Borrower shall not designate any new
Immaterial Subsidiary if such designation would not comply with the provisions
set forth in clause (a) above, and (c) if the total assets or gross revenues of
all Subsidiaries so designated by the Borrower as “Immaterial Subsidiaries” (and
not redesignated as “Material Subsidiaries”) shall at any time exceed the limits
set forth in clause (a) above, then all such Subsidiaries shall be deemed to be
Material Subsidiaries unless and until the Borrower shall redesignate one or
more Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the total assets
and gross revenues of all Subsidiaries still designated as “Immaterial
Subsidiaries” in the aggregate do not exceed such limits; and provided further
that the Borrower may designate and re-designate a Subsidiary as an Immaterial
Subsidiary at any time, subject to the terms set forth in this definition. Each
Immaterial Subsidiary of the Borrower as of the Effective Date is set forth on
Schedule 1.01D hereto.

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(c).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(c).

“Incremental Revolving Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Facilities” has the meaning specified in Section 2.14(a).

“Incremental Revolving Lender” has the meaning specified in Section 2.14(c).

“Incremental Term Loan Increases” has the meaning specified in Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

 

-26-



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of any Disqualified Equity
Interests; and

(h) all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar
organization under the laws of the jurisdiction of such joint venture) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Net Debt (without giving effect to clause (b) thereof) and (B) in the case of
the Borrower and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Lenders” means each of Bank of America and Barclays.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans or issuances or deemed issuances of Letters of Credit on the Closing Date
as specified in Section 2.01(c) and Section 2.03(a)(i).

“Intercreditor Agreement” means an intercreditor agreement by and among the
Collateral Agent and the collateral agents or other representatives for the
holders of Indebtedness secured by Liens on the Collateral that are intended to
rank junior to the Liens securing the Obligations and that are otherwise Liens
permitted pursuant to Section 7.01, providing that all proceeds of Collateral
shall first be applied to repay the Obligations in full prior to being applied
to any obligations under the Indebtedness secured by such junior Liens and that
until the termination of the Commitments and the repayment in full (or Cash
Collateralization of Letters of Credit) of all Obligations (other than
contingent obligations not then due and payable), the Collateral Agent shall
have the sole right to exercise remedies against the Collateral (subject to
customary exceptions and the expiration of any standstill provisions) and
otherwise in form and substance reasonably satisfactory to the Collateral Agent.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

 

-27-



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months (or nine or twelve months if consented to by all the Appropriate
Lenders) thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

For purposes of clarification, any transfer pricing arrangements among the
Borrower and its Subsidiaries for the provision and extension of customary
services by Foreign Subsidiaries in the normal course of business of the
Borrower and its Domestic Subsidiaries, consistent with the past practices of
the Borrower and its Domestic Subsidiaries, and any payments by the Borrower and
its Domestic Subsidiaries to Foreign Subsidiaries thereunder shall not be deemed
an Investment by the Borrower or its Domestic Subsidiaries in such Foreign
Subsidiaries.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by Fitch, Inc.

“IP Rights” has the meaning specified in Section 5.14.

“JV Entity” means (a) any joint venture and (b) any non-Wholly-Owned Subsidiary
of the Borrower.

“Judgment Currency” has the meaning specified in Section 10.17.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

-28-



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (i) Bank of America or any of its Subsidiaries or Affiliates,
and (ii) any other Lender (or any of its Subsidiaries or Affiliates) that
becomes an L/C Issuer in accordance with Section 2.03(j) or Section 10.07(j); in
the case of each of clause (i) or (ii) above, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.09.

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith IncorporatedBank of
America and Barclays in their capacity as Joint Lead Arrangers and Bookrunners
under this Agreement.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative L/C Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans or loans made pursuant to any Incremental
Revolving Commitment).

 

-29-



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Notes, the Collateral
Documents, the Fee Letter, any Intercreditor Agreement and each Letter of Credit
Application, in each case as amended from time to time (it being understood that
no Secured Hedge Agreement shall be a Loan Document).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01A.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.

“Material Real Property” means any real property with a fair market value in
excess of $10,000,000 owned by any Loan Party.

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date, (b) with respect to Term A Loans, the
fifth anniversary of the Closing Date, and (c) with respect to Term B Loans, the
seventh anniversary of the Closing Date; provided that if either such day is not
a Business Day, the Maturity Date shall be the Business Day immediately
preceding such day.

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation and mortgages creating and evidencing a Lien on a Mortgaged
Property made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties in form and substance reasonably
satisfactory to the Collateral Agent, and any other mortgages executed and
delivered pursuant to Section 6.11 and Section 6.13.

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of “Collateral and Guarantee Requirement.”

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of “Collateral and Guarantee Requirement.”

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

 

-30-



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; provided that (x) no net cash proceeds calculated in accordance with
the foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$1,500,000 and (y) no such net cash proceeds shall exceed $1,500,000 and (y) no
such net cash proceeds shall` constitute Net Cash Proceeds under this clause
(a) in any fiscal year until the aggregate amount of all such net cash proceeds
in such fiscal year for all Dispositions shall exceed $5,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Cash
Proceeds under this clause (a));

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum of the
cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance; and

(c) with respect to any Permitted Equity Issuance by the Borrower, the amount of
cash from such Permitted Equity Issuance contributed to the capital of the
Borrower.

“Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term A Note, a Term B Note, or a Revolving Credit Note as the
context may require.

“Notice of Reinvestment Election” has the meaning specified in
Section 2.05(b)(ii)(B).

 

-31-



--------------------------------------------------------------------------------

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (y) obligations of
any Loan Party or any other Subsidiary arising under any Secured Hedge
Agreement, and (z) Cash Management Obligations. Without limiting the generality
of the foregoing, the Obligations of the Loan Parties under the Loan Documents
(and of any of their Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, Letter of Credit commissions, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party or any other Subsidiary under any Loan
Document and (b) the obligation of any Loan Party or any other Subsidiary to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party or
such Subsidiary.

“OFAC” has the meaning set forth in the definition of “Embargoed Person.”

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, mortgage recording or similar Taxes
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, excluding, in each case, any such Taxes resulting from an
Assignment and Assumption or transfer or assignment to or designation of a new
Applicable Lending Office or other office for receiving payments under any Loan
Document (“Assignment Taxes”), but only to the extent such Assignment Taxes
(i) are imposed as a result of a present or former connection between the
applicable Lender and the taxing jurisdiction (other than any connection arising
solely from any Loan Documents or any transactions contemplated thereby) and
(ii) do not result from an assignment, change of Applicable Lending Office,
etc., requested by the Borrower.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
(including any refinancing of outstanding Unreimbursed Amounts under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the relevant L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency or Alternative L/C Currency, the rate of interest per annum
at which overnight deposits in the applicable Alternative Currency or
Alternative L/C Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America or the relevant L/C Issuer in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

“Participant” has the meaning specified in Section 10.07(e).

 

-32-



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower to the extent permitted (or not prohibited) hereunder.

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.03, (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) at the time thereof, no Event of
Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (e) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)), and (f) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being so modified, refinanced,
refunded, renewed or extended.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback not between (a) a Loan Party and another Loan Party or (b) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by (i) the Borrower or such
Restricted Subsidiary and (ii) in the case of any Sale Leaseback (or series of
related Sales Leasebacks) the aggregate proceeds of which exceed $5,000,000, the
board of directors of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

-33-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Post-Acquisition Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period (or, with respect to
the SHL Acquisition, the twelve (12) months following the Closing Date), with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower,
(a) the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that is factually supportable and is
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act, as
interpreted by the Securities and Exchange Commission and (b) additional good
faith pro forma adjustments arising out of cost savings initiatives attributable
to such transaction and additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Borrower and its Restricted Subsidiaries,
in each case being given pro forma effect, that (i) have been realized or
(ii) will be implemented within the relevant Post-Acquisition Period and are
supportable and quantifiable and expected to be realized within the succeeding
twelve (12) months and, in each case, including, but not limited to,
(w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead) taking into account, for purposes of
determining such compliance, the historical financial statements of the Acquired
Entity or Business or Converted Restricted Subsidiary and the consolidated
financial statements of the Borrower and its Subsidiaries, assuming such
Permitted Acquisition or Disposition, and all other Permitted Acquisitions or
Dispositions that have been consummated during the period, and any Indebtedness
or other liabilities repaid in connection therewith had been consummated and
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness to be incurred bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the interest rate which
is or would be in effect with respect to such Indebtedness as at the relevant
date of determination); provided that, so long as such actions are taken during
such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that (i) the aggregate amount added back to Consolidated EBITDA pursuant
to clause (v) and clause (vii) of the definition there of and any increase in
Consolidated EBITDA as a result of such Pro Forma Adjustment attributable to
business optimization expenses (other than as a result of an actual increase in
revenues or an actual reduction in costs) pursuant to this clause (b) shall not
exceed 25% of total Consolidated EBITDA on a Pro Forma Basis for such Test
Period and (ii) any such pro forma increase or decrease in Consolidated EBITDA
shall be without duplication of cost savings or additional costs already
included in such Consolidated EBITDA.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(b).

 

-34-



--------------------------------------------------------------------------------

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
a Disposition of all or substantially all Equity Interests in any Subsidiary of
the Borrower or any division, product line, or facility used for operations of
the Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Borrower or any of its
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are (as
determined by the Borrower in good faith) (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Borrower and its
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning specified in Section 5.05(b).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments (or Loans, in the case of
Term Loans) of such Lender under the applicable Facility or Facilities at such
time and the denominator of which is the amount of the Aggregate Commitments (or
aggregate Loans, in the case of Term Loans) under the applicable Facility or
Facilities at such time; provided that if the Revolving Credit Commitments have
been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(d)(ii).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

“Refinancing” means the repayment, repurchase or other discharge of all Existing
Indebtedness other than Surviving Indebtedness.

“Refinancing Revolving Commitments” means Incremental Revolving Commitments and
Incremental Revolving Facilities that are designated by a Responsible Officer of
the Borrower as “Refinancing Revolving Commitments” in a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent on or
prior to the date of incurrence.

“Refinancing Term Loans” means Incremental Term Loans and Incremental Term Loan
Increases that are designated by a Responsible Officer of the Borrower as
“Refinancing Term Loans” in a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent on or prior to the date of
incurrence.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

“Related Indemnified Person” means, with respect to any Indemnitee, (1) any
controlling person or controlled affiliate of such Indemnitee and (2) the
respective directors, officers or employees of such Indemnitee or any of its
controlling persons or controlled affiliates and (3) the respective agents,
advisors or representatives of such Indemnitee or any of its controlling persons
or controlled affiliates, in the case of this clause (3) acting on behalf of
such Indemnitee, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this
definition pertains to a controlled affiliate or controlling person involved in
any one of the Transaction.

 

-35-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates,
and the partners, directors, officers, employees, counsel, agents, trustees,
controlling persons, advisors and other representatives of such Person and of
such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment or into, from or through any building, structure or facility.

“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

“Repricing Transaction” means (a) any prepayment or repayment of Term B Loans
with the proceeds of, or any conversion of Term B Loans into, any (i) new or
replacement tranche of bank term loans (other than Term A Loans) or
(ii) Indebtedness incurred under Section 7.03(x), in either case bearing
interest with an “effective yield” (taking into account, for example, upfront
fees, interest rate spreads, interest rate benchmark floors and original issue
discount, but excluding the effect of any arrangement, structuring, syndication
or other fees payable in connection therewith that are not shared with all
lenders or holders of such new or replacement loans) less than the “effective
yield” applicable to the Term B Loans (as such comparative yields are determined
in the reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices) but excluding any new or replacement loans
incurred in connection with a Change of Control and (b) any amendment (including
pursuant to a Refinancing Term Loan as contemplated by Section 2.14 or
replacement of a Term Loan as contemplated by Section 10.01) to the Term B Loans
which reduces the “effective yield” applicable to the Term B Loans. For purposes
of the foregoing, “effective yield” per annum, shall mean, as of any date of
determination, the sum of (i) the higher of (A) the Eurocurrency Rate on such
date for a deposit in Dollars with a maturity of one month and (B) the
Eurocurrency Rate floor, if any, with respect thereto as of such date, (ii) the
interest rate margins as of such date (with such interest rate margin and
interest spreads to be determined by reference to the Eurocurrency Rate) and
(iii) the amount of original issue discount and upfront fees thereon (converted
to yield assuming a four-year average life and without any present value
discount).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
outstanding amount of each Lender’s risk participation and funded participation
in L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Term A Commitments,
(c) aggregate unused Term B Commitments and (d) aggregate unused Revolving
Credit Commitments; provided that the unused Term A Commitment, unused Term B
Commitment and unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination, at
least two Lenders having more than 50.0% in the aggregate of (a) the Revolving
Credit Commitments or (b) after the termination of the Revolving Credit
Commitments, the Revolving Credit Exposure; provided that the Revolving Credit
Commitment and the Revolving Credit Exposure of any Defaulting Lender shall be
excluded for the purposes of making a determination of Required Revolving Credit
Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the
Effective Date or the Closing Date, any secretary or assistant secretary of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

-36-



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the holders of Equity Interests of the Borrower.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative L/C Currency, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
an L/C Issuer under any Letter of Credit denominated in an Alternative L/C
Currency and (iv) such additional dates as the Administrative Agent or any L/C
Issuer shall determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(c).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c) or Section 2.03, as applicable, (b) purchase participations in
L/C Obligations in respect of Letters of Credit and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01(c) under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $50,000,000100,000,000 on the Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender at any
time, the sum of (a) the outstanding principal amount of all Revolving Credit
Loans held by such Revolving Credit Lender (or its Applicable Lending Office),
(b) such Revolving Credit Lender’s Pro Rata Share of the L/C Obligations and
(c) such Revolving Credit Lender’s Pro Rata Share of the Swing Line Obligations.

“Revolving Credit Facility” has the meaning specified in the Preliminary
Statements to this Agreement.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-3 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

-37-



--------------------------------------------------------------------------------

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or any L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(g) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, (a) the Security Agreement executed by
certain Loan Parties substantially in the form of Exhibit G and (b) each
Security Agreement Supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“SHL Acquisition” has the meaning specified in the Preliminary Statements to
this Agreement.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital; the
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Transaction” means any Investment (including the SHL Acquisition),
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation (as a Restricted Subsidiary or an Unrestricted
Subsidiary), discontinuance of operations, the incurrence of Incremental Term
Loans or Incremental Revolving Commitments, or any other event that by the terms
of this Agreement requires such test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect”; provided that any increase in the Revolving
Credit Commitment, for purposes of this “Specified Transaction” definition,
shall be deemed to be fully drawn; provided, further, that any such Specified
Transaction having an aggregate value of less than $5,000,000 shall not be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

 

-38-



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or any L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; provided, further, that an L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative L/C Currency.

“Structure Memorandum” shall mean the structure memorandum prepared by Ernst &
Young entitled: “Orange Acquisition Structure” dated June 28, 2012 as may be
updated or amended by the Borrower at any time following the Effective Date
until the Closing Date with the consent of the Administrative Agent (acting
reasonably).

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of all Obligations of such
Loan Party under the Loan Documents.

“Subordinated Debt Documents” means any agreement, indenture and instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Surviving Indebtedness” has the meaning specified in Section 7.03(c).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract).

 

-39-



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“Syndication Agent” means Barclays Bank PLC in its capacity as Syndication Agent
under this Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto.

“Term A Borrowing” means a borrowing consisting of Term A Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01(a) under the caption “Term A Commitment” or in the Assignment
and Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term A Commitments is
$200,000,000.275,000,000.

“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan at such time.

“Term A Loan” means a Loan made pursuant to Section 2.01(a).

“Term A Note” means a promissory note of the Borrower payable to any Term A
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing the aggregate Indebtedness of the Borrower to such Term A
Lender resulting from the Term A Loans made by such Term A Lender.

“Term B Borrowing” means a borrowing consisting of Term B Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term B Lenders pursuant to Section 2.01(b).

 

-40-



--------------------------------------------------------------------------------

“Term B Commitment” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(b) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01(b) under the caption “Term B Commitment” or in the Assignment
and Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Commitments is
$375,000,000.250,000,000.

“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.

“Term B Loan” means a Loan made pursuant to Section 2.01(b).

“Term B Note” means a promissory note of the Borrower payable to any Term B
Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate Indebtedness of the Borrower to such Term B
Lender resulting from the Term B Loans made by such Term B Lender.

“Term Borrowing” means a Term A Borrowing, a Term B Borrowing or a borrowing in
respect of Incremental Term Loans, as the context requires.

“Term Lender” means, at any time, any lender that has a Term A Commitment, a
Term A Loan, a Term B Commitment, a Term B Loan or an Incremental Term Loan at
such time.

“Term Loan” means a Term A Loan, a Term B Loan, an Incremental Term Loan or an
Extended Term Loan, as the context requires.

“Termination Date” means the date that is the earliest of (i) the termination of
the Acquisition Agreement in accordance with its terms, (ii) September 30, 2012
(as such longstop date may be extended from time to time with the consent of the
Initial Lenders), (iii) the date on which the Borrower notifies the Lead
Arrangers that it has conclusively withdrawn or terminated its bid for the
Companies, and (iv) the date upon which the Borrower notifies the Lead Arrangers
that its offer for the Companies has been conclusively rejected or the Borrower
is conclusively excluded or rejected from the sale process by the vendors or the
vendors terminate the sale process.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b).

“Threshold Amount” means $15,000,000.

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the pro forma financial statements of the Borrower
giving effect to the Transaction.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, all Swing Line Loans and all L/C Obligations.

“Transaction” means, collectively, (a) the SHL Acquisition, (b) the funding of
the Term Loans and the Initial Revolving Borrowing on the Closing Date, (c) the
Refinancing, (d) the consummation of any other transactions in connection with
the foregoing and (e) the payment of the fees and expenses incurred in
connection with any of the foregoing.

 

-41-



--------------------------------------------------------------------------------

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transaction, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited balance sheets and related
statements of income and cash flows of the Borrower and its Subsidiaries for
each fiscal quarter ended after the most recent fiscal year covered by the
Audited Financial Statements and at least forty-five (45) days before the
Closing Date.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01B, (ii) any Subsidiary of the Borrower designated by the board of
directors of the Borrower as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Closing Date and (iii) any Subsidiary of an Unrestricted
Subsidiary.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Warranty Deed” means the warranty deed relating to the SHL Acquisition, dated
as of July 2, 2012, as may be amended, modified, waived or otherwise changed in
accordance with Section 7.07.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares, (y) shares issued to foreign nationals to the
extent required by applicable Law and (z) other de minimus share issuances
required by local Law) are owned by such Person and/or by one or more
wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

 

-42-



--------------------------------------------------------------------------------

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Net Leverage Ratio and the
First Lien Net Leverage Ratio shall be calculated with respect to such period
and such Specified Transaction on a Pro Forma Basis.

(c) Where reference is made to “the Borrower and its Restricted Subsidiaries on
a consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

(d) In the event that the Borrower elects to prepare its financial statements in
accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, the Borrower and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Net Leverage Ratio and the First Lien Net Leverage Ratio) so
as to reflect equitably the Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be
substantially the same after such change as if such change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed in accordance with GAAP (as determined in good faith by a
Responsible Officer of the Borrower) (it being agreed that the reconciliation
between GAAP and IFRS used in such determination shall be made available to
Lenders) as if such change had not occurred

SECTION 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

-43-



--------------------------------------------------------------------------------

SECTION 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08 Currency Equivalents Generally.

(i) Any amount specified in this Agreement (other than in Article II, Article IX
and Article X or as set forth in paragraph (ii) or (iii) of this Section) or any
of the other Loan Documents to be in Dollars shall also include the Dollar
Equivalent of such amount in any currency other than Dollars. The Administrative
Agent or the applicable L/C Issuer, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating such Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Euro or an Alternative L/C Currency. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Notwithstanding the foregoing, for purposes of determining compliance
with Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(ii) For purposes of determining compliance under Article VII, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating net income in the Borrower’s annual financial
statements delivered pursuant to Section 6.01(a); provided, however, that the
foregoing shall not be deemed to apply to the determination of any amount of
Indebtedness.

(iii) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative L/C Currency, such amount shall be the relevant
Alternative L/C Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative L/C Currency, with 0.5 of a unit being rounded
upward), as determined by the applicable L/C Issuer.

SECTION 1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Letter of Credit Application related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
any reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

SECTION 1.10 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Revolving Credit Loans be
made in a currency other than those specifically listed in the definition of
“Alternative Currency” and/or Letters of Credit be issued in a currency other
than those specifically listed in the definition of “Alternative L/C Currency”;
provided in each case that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Revolving Credit Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the applicable
L/C Issuer.

 

-44-



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuers,
in its or their sole discretion). In the case of any such request pertaining to
Revolving Credit Loans, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify the L/C
Issuers thereof. Each Revolving Credit Lender (in the case of any such request
pertaining to Revolving Credit Loans) or each L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Revolving Credit
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by a Revolving Credit Lender or any L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or such
L/C Issuer, as the case may be, to permit Revolving Credit Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Credit Lenders consent to making Revolving Credit
Loans in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Revolving Credit Loans; and if the Administrative Agent and an L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative L/C Currency hereunder
for purposes of any Letter of Credit issuances. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.10, the Administrative Agent shall promptly so notify the
Borrower. Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative L/C Currencies specifically listed in the
definition of “Alternative L/C Currency” shall be deemed an Alternative L/C
Currency with respect to such Existing Letter of Credit only.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01 The Loans.

(a) The Term A Borrowings. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make to the Borrower a single loan
denominated in Dollars in a principal amount equal to such Term A Lender’s Term
A Commitment on the Closing Date. Amounts borrowed under this Section 2.01(a)
and repaid or prepaid may not be reborrowed. Term A Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.

(b) The Term B Borrowings. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make to the Borrower a single loan
denominated in Dollars in a principal amount equal to such Term B Lender’s Term
B Commitment on the Closing Date. Amounts borrowed under this Section 2.01(b)
and repaid or prepaid may not be reborrowed. Term B Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make (or cause
its Applicable Lending Office to make) loans denominated in Dollars or in one or
more Alternative Currencies (each such loan, a “Revolving Credit Loan”) from
time to time, on any Business Day on and after the Closing Date until the
Maturity Date with respect to the Revolving Credit Facility, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that (i) after giving effect to
any such Revolving Credit Borrowing, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment and (ii) not more than $25,000,00030,000,000 plus
additional amounts in respect of original issue discount as permitted by the Fee
Letter andthe outstanding amount of L/C Obligations at such time shall be
utilized on the Closing Date. Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(c), prepay under Section 2.05, and
reborrow under this Section 2.01(c). Revolving Credit Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

 

-45-



--------------------------------------------------------------------------------

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 noon (i) three (3) Business Days prior
to the requested date of any Borrowing or continuation of Eurocurrency Rate
Loans denominated in Dollars or any conversion of Base Rate Loans to
Eurocurrency Rate Loans denominated in Dollars, (ii) four (4) Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies and (iii) on the requested date of any
Borrowing of Base Rate Loans or any conversion of Eurocurrency Rate Loans to
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower; provided, however, that if the Borrower
wishes to request Eurocurrency Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 12:00 noon (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five Business Days (or six Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 12:00
noon, (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) four Business Days (or five Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Except as provided in Section 2.03(c)
and Section 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the currency of the Loans to be borrowed. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. For the avoidance of doubt, the
Borrower and Lenders acknowledge and agree that any conversion or continuation
of an existing Loan shall be deemed to be a continuation of that Loan with a
converted interest rate methodology and not a new Loan. No Revolving Credit Loan
may be converted into or continued as a Revolving Credit Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Credit Loan and reborrowed in the other currency.

 

-46-



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make (or cause its Applicable Lending Office to make)
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
12:00 noon in the case of any Loan denominated in Dollars (or 2:00 p.m. in the
case of a Borrowing of Base Rate Loans denominated in Dollars where the notice
has been provided to the Administrative Agent on the Business Day of the
Borrowing), and not later than the Applicable Time specified by the
Administrative Agent in the case of any Revolving Credit Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided that if, on
the date the Committed Loan Notice with respect to such Borrowing denominated in
Dollars is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) Anything in subsections (a) to (d) above to the contrary notwithstanding,
after giving effect to all Term Borrowings and Revolving Credit Borrowings, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect for Term
Borrowings and Revolving Credit Borrowings.

SECTION 2.03 Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars or in one or more Alternative L/C currencies
for the account of the Borrower (provided that any Letter of Credit may be for
the benefit of any Subsidiary of the Borrower) and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drawings under the Letters of Credit and (2) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if after giving effect to such
L/C Credit Extension, (x) the Revolving Credit Exposure of any Lender would
exceed such Lender’s Revolving Credit Commitment, or (y) the Outstanding Amount
of the L/C Obligations would exceed the Letter of Credit Sublimit. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. It is hereby acknowledged and agreed that each
of the letters of credit described in Schedule 2.03(a) (the “Existing Letters of
Credit”) shall constitute a “Letter of Credit” for all purposes of this
Agreement and shall be deemed issued under this Agreement on the Closing Date
and shall be subject to and governed by the terms and conditions of this
Agreement.

 

-47-



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Revolving Credit Lenders have approved such expiry
date; or

(B) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Revolving Credit Lenders and such L/C Issuer have approved such expiry date
or (y) the Borrower has entered into arrangements reasonably satisfactory to the
relevant L/C Issuer to Cash Collateralize the Outstanding Amount of such L/C
Obligations or backstop such Letter of Credit on the later of (I) the date of
issuance of such Letter of Credit and (II) the 30th day prior to the Letter of
Credit Expiration Date).

(iii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated for hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer is not otherwise compensated for hereunder and in good faith deems
material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $25,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative L/C Currency;

(E) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, with the Borrower or such Lender to eliminate the L/C Issuer’s
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has Fronting Exposure, as it may elect in its sole discretion;
or

(G) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

 

-48-



--------------------------------------------------------------------------------

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(v) An L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Letter of Credit
Application pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 1:00 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount and currency thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (g) such other matters as the relevant L/C Issuer
may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from the Administrative Agent, any Revolving Credit
Lender or any Loan Party, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not have been
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (and, if requested, on behalf of a Subsidiary) or enter into the
applicable amendment, as the case may be, in each case, in accordance with such
L/C’s Issuer’s usual and customary business policies. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, acquire from the
relevant L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Revolving Credit Lender’s Pro Rata Share times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date (unless the Borrower has entered into arrangements
reasonably satisfactory to the relevant L/C Issuer to Cash Collateralize the
Outstanding Amount of such L/C Obligations or backstop such Letter of Credit on
the later of (I) the date of issuance of such Letter of Credit and (II) the 30th
day prior to the Letter of Credit Expiration Date); provided that the relevant
L/C Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would not be permitted or would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of Sections 2.03(a)(ii) or (iii) or otherwise), or
(B) it has received notice (which may be by telephone, followed promptly in
writing, or in writing) on or before the day that is five (5) Business Days
before the Nonrenewal Notice Date from the Administrative Agent or any Revolving
Credit Lender, as applicable, or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

 

-49-



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative L/C Currency, the Borrower shall
reimburse the relevant L/C Issuer in such Alternative L/C Currency, unless
(A) the relevant L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
relevant L/C Issuer promptly following receipt of the notice of drawing that the
Borrower will reimburse the relevant L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative L/C Currency, the relevant L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. On the Business Day immediately following
the Business Day on which the Borrower shall have received notice of any payment
by an L/C Issuer under a Letter of Credit (or, if the Borrower shall have
received such notice later than 1:00 p.m. (or the Applicable Time in the case of
any payment by the relevant L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative L/C Currency) on any Business Day, on the second succeeding
Business Day) (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing and in the applicable currency by 1:00 p.m. (or the
Applicable Time in the case of any payment by the relevant L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative L/C Currency) on such
Business Day. If the Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Appropriate Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative L/C Currency) (the “Unreimbursed Amount”), and the
amount of such Appropriate Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders, and subject to the conditions set forth in Section 4.02(b).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar denominated
payments in an amount equal to its Pro Rata Share of any Unreimbursed Amount in
respect of a Letter of Credit not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

 

-50-



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.02 (other than delivery by
the Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by such L/C Issuer under
any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate then in effect, plus any administrative, processing or similar
fees customarily charged by such L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the relevant L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent demonstrable error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(d), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to each Revolving Credit Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

-51-



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, any Loan Document or any other agreement or instrument relating to
any of the foregoing;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guaranty, for all or any of the Obligations of any Loan Party in respect of such
Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative L/C Currency to the Borrower or any of its Subsidiaries
or in the relevant currency markets generally; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable decision) when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
relevant L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 

-52-



--------------------------------------------------------------------------------

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Agents, any of their respective Related Parties, nor any of the respective
correspondents, participants or assignees of any L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable decision); or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Agents, any of their respective Related
Parties, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vii) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower caused by such L/C Issuer’s willful misconduct
or gross negligence or such L/C Issuer’s willful or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit (in each case as determined by a court of
competent jurisdiction in a final non-appealable decision). In furtherance and
not in limitation of the foregoing, each L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit issued pursuant to this Agreement equal to the product of
(i) Applicable Rate for Letter of Credit fees and (ii) the Dollar Equivalent of
the daily maximum amount then available to be drawn under such Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the relevant
L/C Issuer pursuant to Section 2.17 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Share allocable to such Letter of
Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to such L/C Issuer for its own account. Such Letter of Credit Fee shall
be computed on a quarterly basis in arrears. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. Such
Letter of Credit Fee shall be due and payable on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee (a “Fronting Fee”) with respect to each Letter of Credit
issued by it equal to 0.125% per annum of the Dollar Equivalent of the daily
maximum amount then available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. Such fronting fees shall be computed on a quarterly basis in
arrears. Such fronting fees shall be due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

 

-53-



--------------------------------------------------------------------------------

(k) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if one or more other tranches
of Revolving Credit Commitments in respect of which the maturity date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.17. If, for any reason, such Cash Collateral
is not provided or the reallocation does not occur, the Revolving Credit Lenders
under the maturing tranche shall continue to be responsible for their
participating interests in the Letters of Credit. Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed with the Lenders under the extended tranches.

(l) Applicability of ISP. Unless otherwise expressly agreed by an L/C Issuer and
the Borrower, when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
such Letter of Credit.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

SECTION 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day (other
than the Closing Date) until the Business Day prior to the Maturity Date with
respect to the Revolving Credit Facility in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided that after giving effect to any Swing Line Loan, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

 

-54-



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess thereof shall be an
integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent
demonstrable error.

 

-55-



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans (but not to purchase
and fund risk participations in Swing Line Loans) pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender. The obligations
of the Revolving Credit Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(k)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant the Extended Revolving Credit Commitments which will remain in
effect after the occurrence of such maturity date, then there shall be an
automatic adjustment on such date of the participations in such Swing Line Loans
and same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments, and such Swing Line Loans shall not be so
required to be repaid in full on such earliest maturity date.

SECTION 2.05 Prepayments.

(a) Optional Prepayments. (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty
(except as set forth below); provided that (1) such notice must be received by
the Administrative Agent not later than 1:00 p.m. (A) three (3) Business Days’
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or, in

 

-56-



--------------------------------------------------------------------------------

each case, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid. The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each prepayment of the Loans pursuant to this Section 2.05(a)
shall be applied to the installments thereof as directed by the Borrower (it
being understood and agreed that if the Borrower does not so direct at the time
of such prepayment, such prepayment shall be applied against the scheduled
repayments of Term Loans under Section 2.07(a) and (b) in direct order of
maturity) and shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares. Notwithstanding the foregoing provisions of this
Section 2.05(a) or anything in this Agreement or any other Loan Document to the
contrary, in the event that, on or prior to the first anniversary of the Closing
Date, the Borrower (i) makes any prepayment of Term B Loans in connection with
any Repricing Transaction, the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Term B Lenders, a prepayment
premium equal to 1% of the amount of the Term B Loans being prepaid or
(ii) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the non-consenting Term B Lenders to such amendment whose
Term B Loans are required to be assigned pursuant to Section 3.07, a prepayment
premium equal to 1% of the aggregate amount of the applicable Term B Loans of
such non-consenting Term B Lenders outstanding immediately prior to such
amendment.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

(b) Mandatory Prepayments.

(i) Within five (5) Business Days after the date financial statements are
required to be delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
cause to be prepaid an aggregate principal amount of Term Loans equal to (A) 50%
(such percentage as it may be reduced as described below, the “ECF Percentage”)
of Excess Cash Flow, if any, for the fiscal year covered by such financial
statements (commencing with the first full fiscal year ending after the Closing
Date), minus (B) the sum of (i) all voluntary prepayments (other than Discounted
Voluntary Prepayments) of Term Loans during such fiscal year and (ii) all
voluntary prepayments of Revolving Credit Loans and Swing Line Loans during such
fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (i) and (ii), to the extent such prepayments are not funded
with the proceeds of Indebtedness; provided that (x) the ECF Percentage shall be
25% if the First Lien Net Leverage Ratio for the fiscal year covered by such
financial statements was less than or equal to 2.5:1.0 and greater than 1.5:1.0
and (y) the ECF Percentage shall be 0% if the First Lien Net Leverage Ratio for
the fiscal year covered by such financial statements was less than or equal to
1.5:1.0.

(ii) (A) Subject to Section 2.05(b)(ii)(B), if (x) the Borrower or any
Restricted Subsidiary Disposes of any property or assets (other than any
Disposition of any property or assets permitted by Section 7.05(a), (b), (c),
(d), (e), (f), (g), (j), (k), (n), (o) or (p)), or (y) any Casualty Event
occurs, which in the aggregate results in the realization or receipt by the
Borrower or such Restricted Subsidiary of Net Cash Proceeds, the Borrower shall
make a prepayment, in accordance with Section 2.05(b)(ii)(C), of an aggregate
principal amount of Term Loans equal to 100% of all such Net Cash Proceeds
realized or received; provided that no such prepayment shall be required
pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of such Net
Cash Proceeds that the Borrower shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing).

 

 

-57-



--------------------------------------------------------------------------------

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower (as evidenced in a written notice of reinvestment election (a
“Notice of Reinvestment Election”) delivered to the Administrative Agent within
ten (10) Business Days after the date of realization or receipt of such Net Cash
Proceeds), the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business (other than working capital) within
the later of (x) twelve (12) months following receipt of such Net Cash Proceeds
or (y) if the Borrower enters into a legally binding commitment to reinvest such
Net Cash Proceeds within twelve (12) months following receipt thereof, one
hundred and twenty (120) days of the date of such legally binding commitment;
provided that (i) so long as an Event of Default shall have occurred and be
continuing, the Borrower shall not be permitted to make any such reinvestments
(other than pursuant to a legally binding commitment that the Borrower entered
into at a time when no Event of Default is continuing) and (ii) if any Net Cash
Proceeds are not so reinvested by the deadline specified in clause (x) or
(y) above, as applicable, or if any such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a Notice
of Reinvestment Election, an amount equal to 100% of such Net Cash Proceeds
shall be applied, in accordance with Section 2.05(b)(ii)(C), to the prepayment
of the Term Loans as set forth in this Section 2.05.

(C) On each occasion that the Borrower must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrower shall, within five
(5) Business Days after the date of realization or receipt of such Net Cash
Proceeds (or, in the case of prepayments required pursuant to
Section 2.05(b)(ii)(B), within five (5) Business Days of the deadline specified
in clause (x) or (y) thereof, as applicable, or of the date the Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested, as the case may be), make a prepayment, in
accordance with Section 2.05(b)(v) below, of the principal amount of Term Loans
in an amount equal to 100% of such Net Cash Proceeds realized or received.

(iii) If the Borrower or any Restricted Subsidiary incurs or issues any
(x) Refinancing Term Loans, (y) Indebtedness pursuant to Section 7.03(x)(i) or
(z) Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall (a) designate such Term Loans to be prepaid
(other than in the case of a prepayment pursuant to clause (z)) and (b) cause to
be prepaid an aggregate principal amount of Term Loans equal to 100% of all Net
Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds. If the Borrower
obtains any Refinancing Revolving Commitments, the Borrower shall, concurrently
with the receipt thereof, terminate Revolving Credit Commitments in an
equivalent amount pursuant to Section 2.06.

(iv) (X) Each prepayment of any Term Loans being prepaid pursuant to this
Section 2.05(b) shall be applied first, to the installments thereof pro rata in
direct order of maturity for the next eight scheduled payments pursuant to
Section 2.07(b) following the applicable prepayment event and second, to the
remaining installments thereof pro rata; (Y) each such prepayment (other than
any prepayment pursuant to Section 2.05(b)(iii)(x) or (y)) shall be applied to
Term A Loans and Term B Loans on a pro rata basis and each prepayment pursuant
to Section 2.05(b)(iii)(x) or (y) shall be applied as directed by the Borrower;
and (Z) each such prepayment shall be paid to the Lenders receiving such
prepayment in accordance with their respective Pro Rata Shares subject to clause
(v) of this Section 2.05(b).

(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii), and (iii) of this Section 2.05(b) at least five (5) Business Days prior to
1:00 p.m. on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower’s prepayment notice and of
such Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate
Lender may reject all or a portion of its Pro Rata Share of any mandatory
prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to clauses (i), (ii), and (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. three (3) Business
Days after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory prepayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans. Any Declined Proceeds shall be retained by
the Borrower (“Retained Declined Proceeds”).

 

-58-



--------------------------------------------------------------------------------

(vi) Notwithstanding any other provisions of this Section 2.05(b),

(A) to the extent that any of or all the Net Cash Proceeds of any Disposition by
a Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.05(b)(ii)
(a “Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow is
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.05(b)(i), or the Borrower shall not be required to make a
prepayment at the time provided in Section 2.05(b)(ii), as the case may be.
Instead, such amounts may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Borrower hereby agreeing to cause the applicable
Foreign Subsidiary to promptly take all commercially reasonable actions required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be promptly
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than three (3) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein, and

(B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Disposition,
any Foreign Casualty Event or Excess Cash Flow would have any adverse tax cost
consequence with respect to such Net Cash Proceeds or Excess Cash Flow, the Net
Cash Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary; provided that, in the case of this clause (B), on or before
the date on which any Net Cash Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to this
Section 2.05(b) (or twelve months after such Excess Cash Flow would have been so
required to be applied to such prepayments pursuant to this Section 2.05(b)),
(x) the Borrower shall apply an amount equal to such Net Cash Proceeds or Excess
Cash Flow to such reinvestments or prepayments as if such Net Cash Proceeds or
Excess Cash Flow had been received by the Borrower rather than such Foreign
Subsidiary, less the amount of additional taxes that could have been payable or
reserved against if such Net Cash Proceeds or Excess Cash Flow had been
repatriated (as determined by the Borrower in good faith) (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow shall be
applied by such Foreign Subsidiary to the repayment of Indebtedness of such
Foreign Subsidiary.

(vii) If for any reason the Total Revolving Outstandings at any time exceed the
aggregate Revolving Credit Commitments then in effect, the Borrower shall
immediately prepay Revolving Credit Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(vii) unless, after the
prepayment in full of the Revolving Credit Loans and Swing Line Loans, the Total
Revolving Outstandings exceed the aggregate Revolving Credit Commitments then in
effect. All amounts required to be paid pursuant to this Section 2.05(vii) shall
be applied first, ratably to the L/C Borrowings and the Swing Line Loans,
second, ratably to the outstanding Revolving Credit Loans, and third, to Cash
Collateralize the remaining L/C Obligations. Within the parameters of the
applications set forth in the foregoing sentence, such prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. No prepayment under this Section 2.05(vii)
shall result in a mandatory reduction of Revolving Credit Commitments.

 

-59-



--------------------------------------------------------------------------------

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit with the Administrative Agent the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Such deposit shall constitute cash collateral for the
Eurocurrency Rate Loans to be so prepaid; provided that the Borrower may at any
time direct that such deposit be applied to make the applicable payment required
pursuant to this Section 2.05.

(d) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay Term Loans to the Lenders
thereof at a discount to the par value of such Loans and on a non pro rata basis
(each, a “Discounted Voluntary Prepayment”) pursuant to the procedures described
in this Section 2.05(d); provided that (A) no proceeds from Revolving Credit
Loans shall be used to consummate any such Discounted Voluntary Prepayment,
(B) any Discounted Voluntary Prepayment shall be offered to all Term Lenders on
a pro rata basis, (C) the amount of such Discounted Voluntary Prepayments shall
not exceed the Available Amount at such time, (D) at the time the Borrower makes
a Discounted Voluntary Prepayment, and after giving Pro Forma Effect thereto,
the Borrower is in compliance with the Financial Covenant for the Test Period
most recently ended prior to such time, (E) no Default or Event of Default shall
have occurred and be continuing or would result from such Discounted Voluntary
Prepayment and (F) the Borrower shall deliver to the Administrative Agent,
together with each Discounted Prepayment Option Notice, a certificate of a
Responsible Officer of the Borrower (1) stating that each of the conditions to
such Discounted Voluntary Prepayment contained in this Section 2.05(d) has been
satisfied, (2) in the case of any such Discounted Voluntary Prepayment in an
amount in excess of $15,000,000, demonstrating the calculation of the Available
Amount, together with all relevant financial information reasonably requested by
the Administrative Agent, (3) stating that it does not possess material non
public information with respect to itself and its Restricted Subsidiaries for
purposes of United States federal securities laws that has not been disclosed to
the Lenders (other than Lenders who have elected not to receive such
information) and (4) specifying the aggregate principal amount of Term Loans to
be prepaid pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit K hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below. The Proposed Discounted Prepayment Amount of any Loans shall
not be less than $10,000,000. The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment
(A) the Proposed Discounted Prepayment Amount for Loans to be prepaid, (B) a
discount range (which may be a single percentage) selected by the Borrower with
respect to such proposed Discounted Voluntary Prepayment equal to a percentage
of par of the principal amount of the Loans to be prepaid (the “Discount
Range”), and (C) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment, which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).

 

-60-



--------------------------------------------------------------------------------

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit L hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Loans to be prepaid held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Administrative
Agent, in consultation with the Borrower, shall determine the applicable
discount for such Loans to be prepaid (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.05(d)(ii)) for
the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans. Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Loans to be prepaid (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v) Subject to satisfaction of the conditions in Section 2.05(d)(i), each
Discounted Voluntary Prepayment shall be made within five (5) Business Days of
the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 3.05), upon irrevocable notice substantially in
the form of Exhibit M hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 p.m., three
(3) Business Days prior to the date of such Discounted Voluntary Prepayment,
which notice shall specify the date and amount of the Discounted Voluntary
Prepayment and the Applicable Discount determined by the Administrative Agent.
Upon receipt of any Discounted Voluntary Prepayment Notice, the Administrative
Agent shall promptly notify each relevant Lender thereof. If any Discounted
Voluntary Prepayment Notice is given, subject to satisfaction of the conditions
in Section 2.05(d)(i), the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid. Upon consummation of each Discounted Voluntary Prepayment, any such
Term Loans so prepaid shall be immediately cancelled and the par principal
amount of such Term Loans so prepaid shall be applied ratably to reduce the
remaining installments of such Class of Term Loans (as applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(d)(iii) above)
established by the Administrative Agent and the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

(viii) Nothing in this Section 2.05(d) shall require the Borrower to undertake
any Discounted Voluntary Prepayment.

SECTION 2.06 Termination or Reduction of Commitments.

 

-61-



--------------------------------------------------------------------------------

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess. The amount of any such Commitment reduction shall not
be applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Borrower. Notwithstanding the foregoing, the Borrower
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term A Commitment of each Term A Lender shall be
automatically and permanently reduced to $0 upon the making of such Term A
Lender’s Term Loans pursuant to Section 2.01(a). The Term B Commitment of each
Term B Lender shall be automatically and permanently reduced to $0 upon the
making of such Term B Lender’s Term Loans pursuant to Section 2.01(b). The
Revolving Credit Commitments (other than any Extended Revolving Credit
Commitments) shall terminate on the applicable Maturity Date. The Extended
Revolving Credit Commitments shall terminate on the respective maturity dates
applicable thereto. The outstanding Commitments of each Lender shall
automatically and permanently terminate on the Termination Date if the Closing
Date has not occurred on or prior to such Termination Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

SECTION 2.07 Repayment of Loans.

(a) Term A Loans. Subject to adjustment as a result of the application of
prepayments in accordance with Section 2.05, in each case, solely to the extent
of any such amounts applied to the prepayment of the Term Loans, the Borrower
shall repay to the Administrative Agent for the ratable account of the Term A
Lenders on each date set forth below in the principal amount of Term A Loans set
forth below opposite such date:

 

Date

   Term A Loan
Repayment Amount  

March 31, 2013

   $  2,500,0002,687,500   

June 30, 2013

   $ 2,500,0002,687,500   

September 30, 2013

   $ 2,500,0002,687,500   

December 31, 2013

   $ 2,500,0002,687,500   

March 31, 2014

   $ 2,500,0002,687,500   

June 30, 2014

   $ 2,500,0002,687,500   

September 30, 2014

   $ 2,500,0002,687,500   

December 31, 2014

   $ 2,500,0002,687,500   

March 31, 2015

   $ 5,000,0005,187,500   

June 30, 2015

   $ 5,000,0005,187,500   

September 30, 2015

   $ 5,000,0005,187,500   

December 31, 2015

   $ 5,000,0005,187,500   

March 31, 2016

   $ 5,000,0005,187,500   

 

-62-



--------------------------------------------------------------------------------

Date

   Term A Loan
Repayment Amount  

June 30, 2016

   $ 5,000,0005,187,500   

September 30, 2016

   $ 5,000,0005,187,500   

December 31, 2016

   $ 5,000,0005,187,500   

March 31, 2017

   $ 5,000,0005,187,500   

June 30, 2017

   $ 5,000,0005,187,500   

Maturity Date with respect to Term A Loans

   $
  130,000,000201,625,000
or remaining balance   
  

(b) Term B Loans. Subject to adjustment as a result of the application of
prepayments in accordance with Section 2.05, in each case, solely to the extent
of any such amounts applied to the prepayment of the Term Loans, the Borrower
shall repay to the Administrative Agent for the ratable account of the Term B
Lenders on each date set forth below in the principal amount of Term B Loans set
forth below opposite such date:

 

Date

   Term B Loan
Repayment Amount  

March 31, 2013

   $ 937,500625,000   

June 30, 2013

   $ 937,500625,000   

September 30, 2013

   $ 937,500625,000   

December 31, 2013

   $ 937,500625,000   

March 31, 2014

   $ 937,500625,000   

June 30, 2014

   $ 937,500625,000   

September 30, 2014

   $ 937,500625,000   

December 31, 2014

   $ 937,500625,000   

March 31, 2015

   $ 937,500625,000   

June 30, 2015

   $ 937,500625,000   

September 30, 2015

   $ 937,500625,000   

December 31, 2015

   $ 937,500625,000   

March 31, 2016

   $ 937,500625,000   

June 30, 2016

   $ 937,500625,000   

September 30, 2016

   $ 937,500625,000   

December 31, 2016

   $ 937,500625,000   

March 31, 2017

   $ 937,500625,000   

June 30, 2017

   $ 937,500625,000   

September 30, 2017

   $ 937,500625,000   

December 31, 2017

   $ 937,500625,000   

March 31, 2018

   $ 937,500625,000   

June 30, 2018

   $ 937,500625,000   

September 30, 2018

   $ 937,500625,000   

December 31, 2018

   $ 937,500625,000   

March 31, 2019

   $ 937,500625,000   

June 30, 2019

   $ 937,500625,000   

Maturity Date with respect to Term B Loans

   $
  350,625,000233,750,000
or remaining balance   
  

(c) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of its Revolving
Credit Loans outstanding on such date.

(d) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

 

-63-



--------------------------------------------------------------------------------

SECTION 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from an Applicable Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the relevant Applicable Rate for
Revolving Credit Loans.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Notwithstanding anything to the contrary, if (a) the Term B Loan remains
outstanding after the fifth anniversary of the initial issuance thereof and
(b) the aggregate amount which would be includible in gross income with respect
to such Term B Loan for periods before the close of any accrual period (as
defined in Section 1272(a)(5)) ending after the fifth anniversary of the initial
issuance of the Term B Loan exceeds an amount equal to the Maximum Accrual, then
such excess shall be paid in cash by the Borrower to the Lenders holding Term B
Loans at the end of such accrual period. For these purposes, the “Maximum
Accrual” is equal to the sum of (1) the aggregate amount of interest to be paid
under the Term B Loan before the close of such accrual period and (2) the
product of the Term B Loan’s issue price (as defined in Sections 1273(b) of the
Code) and their yield to maturity (as interpreted in accordance with
Section 163(i) of the Code). For the avoidance of doubt, the purpose of this
Section 2.08(d) is for the Term B Loans to not be treated as an “applicable high
yield discount obligation” within the meaning of Section 163(i) of the Code.

SECTION 2.09 Fees. In addition to certain fees described in Sections 2.03(g) and
(h):

(a) Commitment Fee. Until delivery of financial statements and a related
Compliance Certificate for the first full fiscal quarter commencing on or after
the Closing Date pursuant to Section 6.01, the Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee (the “Commitment Fee”) in
Dollars, equal to 0.50% per annum on the actual daily amount by which the
aggregate Revolving Credit Commitment exceeds the sum of (A) the Outstanding
Amount of Revolving Credit Loans and (B) the Outstanding Amount of L/C
Obligations (disregarding for the purposes of such calculation, the Outstanding
Amount of any Swing Line Advances), and thereafter, the Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, the Commitment Fee in an amount equal to
(i) 0.50% per annum if the First Lien Net Leverage Ratio for any fiscal quarter
(as evidenced by financial statements delivered pursuant to Section 6.01 and
covering such period) is greater than 3.00:1.00, (ii) 0.375% per annum if the
First Lien Net Leverage Ratio for any fiscal quarter (as evidenced by financial
statements delivered pursuant to Section 6.01 and covering such period) shall be
less than or equal to 3.00:1.00 but greater than 1.50:1.00 and (iii) 0.25% per
annum if the First Lien Net Leverage Ratio for any fiscal quarter (as evidenced
by financial statements delivered pursuant to Section 6.01 and covering such
period) shall be less than or equal to 1.50:1.00. The Commitment Fee shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date for the Revolving Credit Facility. The Commitment Fee shall be
calculated quarterly in arrears.

 

-64-



--------------------------------------------------------------------------------

(b) Other Fees. The Borrower shall pay to the Agents and the Lenders for their
own respective accounts such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except
as expressly agreed between the Borrower and the applicable Agent or Lender).

SECTION 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of three hundred and
sixty-five (365) days or three hundred and sixty-six (366) days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a three hundred and sixty (360) day year and actual days
elapsed or, in the case of interest in respect of Committed Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which such Loan is made, and shall not accrue on such Loan, or any
portion thereof, for the day on which such Loan or such portion is paid;
provided that any such Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of demonstrable error.
Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
demonstrable error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

-65-



--------------------------------------------------------------------------------

SECTION 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Applicable
Lending Office. All payments received by the Administrative Agent (i) after 2:00
p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by the Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant L/C Issuer hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Appropriate Lenders or
such L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
or such L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

-66-



--------------------------------------------------------------------------------

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Term Loans and Revolving
Credit Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 10.05(b) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.05(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.05(b).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that (x) if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (y) the provisions of this Section 2.13 shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Obligations to any assignee or
participant. The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of demonstrable error) of participations purchased under
this Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

-67-



--------------------------------------------------------------------------------

SECTION 2.14 Incremental Credit Extensions.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add one or more additional tranches of term A loans (the “Incremental
Term A Loans”) or term B loans (the “Incremental Term B Loans” and, together
with the Incremental Term A Loans, the “Incremental Term Loans”), one or more
increases in any Class of Term Loans or Incremental Term Loans (the “Incremental
Term Loan Increases”), one or more additional revolving credit facility tranches
(the “Incremental Revolving Facilities”) or one or more increases in the
Revolving Credit Commitments (the “Incremental Revolving Commitments”; together
with the Incremental Term Loans, the Incremental Term Loan Increases and the
Incremental Revolving Facilities, the “Incremental Facilities”); provided that
at the time of each such request and upon the effectiveness of each Incremental
Facility Amendment no Default or Event of Default has occurred and is continuing
or shall result therefrom. Notwithstanding anything to contrary herein, the
aggregate principal amount of all Incremental Facilities (other than Refinancing
Term Loans and Refinancing Revolving Commitments), shall not exceed the greater
of (i) the sum of (x) $200,000,000 plus (y) the amount of any voluntary
prepayments of the Term Loans and voluntary permanent reductions of the
Revolving Credit Commitments effected after the Closing Date (it being
understood that any prepayment of Term Loans with the proceeds of substantially
concurrent borrowings of new Loans hereunder or any reduction of Revolving
Credit Commitments in connection with a substantially concurrent issuance of new
revolving commitments hereunder shall not increase the calculation of the amount
under this clause (y)) and (ii) an unlimited amount so long as, after giving Pro
Forma Effect thereto (assuming that any such Incremental Revolving Facilities or
Incremental Revolving Commitments are drawn in full and excluding the cash
proceeds of such Incremental Facility) and after giving effect to any Specified
Transaction consummated in connection therewith and all other appropriate Pro
Forma Adjustments, the First Lien Net Leverage Ratio does not exceed the
applicable ratio for such test period set forth below under Section 7.10 (and
references therein to “Net Leverage Ratio” shall be deemed to be “First Lien Net
Leverage Ratio” for this purpose).

(b) The Incremental Facilities are subject to the following terms and
conditions:

(i) each Incremental Facility shall have the same guarantees as, and be secured
on a pari passu basis by the same Collateral securing, the Obligations
hereunder;

(ii) no existing Lender will be required to participate in any such Incremental
Facility without its consent;

(iii) no Default or Event of Default would exist after giving effect thereto;

(iv) the maturity date of any Incremental Term A Loans shall be no earlier than
the Maturity Date of the Term A Loans, and the Weighted Average Life to Maturity
of such Incremental Term A Loans shall be not shorter than the then remaining
Weighted Average Life to Maturity of the Term A Loans;

(v) the maturity date of any such Incremental Term B Loans shall be no earlier
than the Maturity Date of the Term B Loans and the Weighted Average Life to
Maturity of such Incremental Term B Loans shall be not shorter than the then
remaining Weighted Average Life to Maturity of the Term B Loans;

(vi) in the case of (A) Incremental Revolving Commitments, the maturity date of
such Incremental Revolving Commitments shall be the same as the Maturity Date of
the Revolving Credit Facility, such Incremental Revolving Commitments shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility and the Incremental Revolving
Commitments shall be on the exact same terms and pursuant to the exact same
documentation applicable to the Revolving Credit Facility and (B) Incremental
Term Loan Increases, the maturity date of such Incremental Term Loan Increases
shall be the same as the Maturity Date of the applicable Class of Term Loans or
Incremental Term Loans, such Incremental Term Loan Increases shall require no
scheduled amortization or mandatory commitment reduction prior to the Maturity
Date of the applicable Class of Term Loans or Incremental Term Loans and such
Incremental Term Loan Increases shall be on the exact same terms and pursuant to
the exact same documentation applicable to the applicable Class of Term Loans or
Incremental Term Loans;

 

-68-



--------------------------------------------------------------------------------

(vii) in the case of an Incremental Revolving Facility, the maturity date of
such Incremental Revolving Facility shall be no earlier than the Maturity Date
of the Revolving Credit Facility, such Incremental Revolving Facility shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility, the Incremental Revolving
Facility shall be on substantially the same terms and pursuant to substantially
the same documentation applicable to the Revolving Credit Facility, and
borrowings and repayments under the Incremental Revolving Facility shall be made
on a pro rata basis with the Revolving Credit Facility;

(viii) the interest rate margins and (subject to clauses (iv), (v) and (vii), as
appropriate) amortization schedule applicable to any Incremental Term Loans or
Incremental Revolving Facilities shall be determined by the Borrower and the
lenders thereunder; provided that in the event that the interest rate margins
for any Incremental Term A Loans, any Incremental Term B Loans (to the extent
such Incremental Term B Loans are incurred on or prior to the date that is
eighteen months after the Closing Date), or any Incremental Revolving Facility
(in each case, other than Refinancing Term Loans and Refinancing Revolving
Commitments) are higher than the interest rate margins for the Term A Loans,
Term B Loans or the Revolving Credit Facility, as applicable, by more than (in
any case) 50 basis points, then the interest rate margins for the Term A Loans,
Term B Loans or Revolving Credit Facility, as the case may be, shall be
increased to the extent necessary so that such interest rate margins are equal
to the interest rate margins for such Incremental Term A Loans, Incremental Term
B Loans or Incremental Revolving Facility, as the case may be, minus 50 basis
points; provided, further, that, in determining the interest rate margins
applicable to the Incremental Term A Loans and the Term A Loans, the Incremental
Term B Loans and the Term B Loans or the Incremental Revolving Facility and the
Revolving Credit Facility, (x) customary arrangement or commitment fees payable
to the Lead Arrangers (or their affiliates) in connection with the Term A Loans,
Term B Loans or the Revolving Credit Facility or to one or more arrangers (or
their affiliates) of any Incremental Term A Loans, Incremental Term B Loans or
Incremental Revolving Facility shall be excluded, (y) original issue discount
(“OID”) and upfront fees paid to the lenders thereunder shall be included (with
OID being equated to interest based on assumed four-year life to maturity or, if
shorter, the actual weighted average life to maturity) and (z) if the
Incremental Term A Loans, Incremental Term B Loans or the Incremental Revolving
Facilities include an interest rate floor greater than the applicable interest
rate floor under the Term A Loans, Term B Loans or the Revolving Credit
Facility, such differential between interest rate floors shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the interest rate margin under the Facilities shall be required, but only to
the extent an increase in the interest rate floor in the Term A Loans, Term B
Loans or the Revolving Credit Facility, as applicable, would cause an increase
in the interest rate then in effect thereunder, and in such case the interest
rate floor (but not the interest rate margin) applicable to the Term A Loans,
Term B Loans or the Revolving Credit Facility, as applicable, shall be increased
to the extent of such differential between interest rate floors;

(ix) any Incremental Term A Loans, for purposes of prepayments, shall be treated
substantially the same as (and in any eventor no more favorably than) the Term A
Loans;

(x) any Incremental Term B Loans, for purposes of prepayments, shall be treated
substantially the same as (and in any eventor no more favorably than) the Term B
Loans;

(xi) any Incremental Term Loans or any Incremental Revolving Facility shall be
on terms and pursuant to documentation to be determined; provided that, to the
extent such terms and documentation are not consistent with the Term A Loans,
the Term B Loans or the Revolving Credit Facility, as the case may be (except to
the extent permitted by clause (iv), (v) and, (vii), (viii), (ix), or
(x) above), they shall be reasonably satisfactory to the Administrative Agent;
provided, further, that, in the case of any Refinancing Term Loans and
Refinancing Revolving Commitments with terms approved by the Administrative
Agent pursuant to this clause (xi), (A) the terms and conditions of such
IncrementalRefinancing Term Loans and IncrementalRefinancing Revolving
FacilityCommitments (excluding pricing and optional prepayment or redemption
terms) reflect market terms on the date of incurrence and (B) such
IncrementalRefinancing Term Loans or IncrementalRefinancing Revolving
FacilityCommitments shall not contain covenants (including financial maintenance
covenants), taken as a whole, that are materially tighter than (or in addition
to) those contained in this Agreement (except for covenants applicable only to
the period after the Maturity Date of the Term B Loans); provided, however, that
a certificate of a Responsible Officer delivered to the Administrative

Agent at least five (5) Business Days prior to the incurrence of such
Refinancing Term Loans or Refinancing Revolving Commitments, as the case may be,
together with a reasonably detailed description of the material terms and
conditions of such Refinancing Term Loans or Refinancing Revolving Commitments,
as the case may be, or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement, shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees); and

 

-69-



--------------------------------------------------------------------------------

(xii) each Incremental Facility shall be in an integral multiple of $1,000,000
and be in an aggregate principal amount that is not less than $50,000,000 in the
case of any Incremental Term Loans or Incremental Term Loan Increases or
$25,000,000 in the case of any Incremental Revolving Facilities or Incremental
Revolving Commitments; provided that such amount may be less than the applicable
minimum amount if such amount represents all the remaining availability
hereunder as set forth above.

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans,
Incremental Term Loan Increases, Incremental Revolving Facilities and/or
Incremental Revolving Commitments. Any additional bank, financial institution,
existing Lender or other Person that elects to provide the applicable
Incremental Facility shall be reasonably satisfactory to the Borrower and the
Administrative Agent (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, such Additional Lender and the
Administrative Agent. No Incremental Facility Amendment shall require the
consent of any Lenders other than the Additional Lenders with respect to such
Incremental Facility Amendment. Commitments in respect of any Incremental
Facilities shall become Commitments under this Agreement. An Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.14. The effectiveness of any Incremental Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Additional
Lenders, be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that (x) all references to “the date of such
Credit Extension” in Section 4.02 shall be deemed to refer to the Incremental
Facility Closing Date and (y) the Incremental Closing Facility Closing Date
shall be deemed to be the initial Credit Extension for purposes of
Section 4.02(a) and (z) to the extent the proceeds of any Incremental Facility
are being used to finance a Permitted Acquisition and the lenders under such
Incremental Facility agree, the conditions in Section 4.02 may be subject to
customary “SunGard” limitations (or, for an acquisition of a foreign entity,
“certain funds” limitations)). The proceeds of any Incremental Term Loans and
Incremental Term Loan Increases will be used only for general corporate purposes
(including Permitted Acquisitions). Upon each increase in the Revolving
Commitments pursuant to this Section, each Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Incremental Revolving
Commitment (each a “Incremental Revolving Lender”) in respect of such increase,
and each such Incremental Revolving Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Letters of Credit and Swing
Line Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Revolving Credit Lender (including
each such Incremental Revolving Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Commitment. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

-70-



--------------------------------------------------------------------------------

SECTION 2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any tranche of Term Loans with a like maturity date
or Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s relevant tranche of Term Loans and/or
Revolving Credit Commitments and otherwise modify the terms of such Term Loans
and/or Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or Revolving Credit
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a “tranche”; any
Extended Term Loans (as defined below) shall constitute a separate tranche of
Term Loans from the tranche of Term Loans from which they were converted, and
any Extended Revolving Credit Commitments (as defined below) shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders, (ii) except as to interest rates, fees and final
maturity (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Revolving Credit Commitment of any Revolving
Credit Lender that agrees to an extension with respect to such Revolving Credit
Commitment (an “Extending Revolving Credit Lender”) extended pursuant to an
Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Sections 2.03(k) and 2.04(g) to the extent dealing with Swing Line
Loans and Letters of Credit which mature or expire after a maturity date when
there exist Extended Revolving Credit Commitments with a longer maturity date,
all Swing Line Loans and Letters of Credit shall be participated in on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their Pro Rata Share of the Revolving Credit Commitments (and except as provided
in Sections 2.03(k) and 2.04(g), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Credit
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (B) repayments required upon
the maturity date of the non-extending Revolving Credit Commitments) and (y) at
no time shall there be Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than three different maturity dates, (iii) except
as to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iv), (v) and (vi), be determined between the
Borrower and set forth in the relevant Extension Offer), the Term Loans of any
Term Lender that agrees to an extension with respect to such Term Loans (an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to such
Extension Offer, (iv) the final maturity date of any Extended Term Loans (other
than any Extended Term Loans that are Term A Loans) shall be no earlier than the
then latest maturity date hereunder and the amortization schedule applicable to
Term B Loans pursuant to Section 2.07(b) for periods prior to the Maturity Date
for Term Loans may not be increased, (v) the Weighted Average Life to Maturity
of any Extended Term Loans (other than Extended Term Loans that are Term A
Loans) shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans extended thereby, (vi) any Extended Term Loans may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Extension Offer, (vii) if the
aggregate principal amount of Term Loans (calculated on the face amount thereof)
or Revolving Credit Commitments, as the case may be, in respect of which Term
Lenders or Revolving Credit Lenders, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Credit Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans
or Revolving Credit Loans, as the case may be, of such Term Lenders or Revolving
Credit Lenders, as the case may be, shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Term Lenders or Revolving Credit
Lenders, as the case may be, have accepted such Extension Offer, (viii) all
documentation in respect of such Extension shall be consistent with the
foregoing, (ix) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower and (x) the Minimum Tranche Amount shall be
satisfied unless waived by the Administrative Agent.

 

-71-



--------------------------------------------------------------------------------

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
(x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Credit Commitments (as applicable) of any or all applicable tranches
be tendered and (y) no tranche of Extended Term Loans shall be in an amount of
less than $25,000,000 (the “Minimum Tranche Amount”), unless such Minimum
Tranche Amount is waived by the Administrative Agent. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 2.05, 2.12 and 2.13) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments, the consent of the L/C Issuer, which
consent shall not be unreasonably withheld or delayed. All Extended Term Loans,
Extended Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any Mortgage that has a maturity date prior
to the then latest maturity date so that such maturity date is extended to the
then latest maturity date (or such later date as may be advised by local counsel
to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

SECTION 2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

-72-



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.09), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any applicable L/C Issuer and the
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by any relevant L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit, to the extent such
funding obligations have not been reallocated pursuant to Section 2.16(a)(iv) or
Cash Collateralized pursuant to Section 2.17; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(c).

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and each relevant L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.16(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

-73-



--------------------------------------------------------------------------------

SECTION 2.17 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the relevant L/C Issuer if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. In addition, if the Administrative Agent notifies the Borrower at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit. At any time that
there shall exist a Defaulting Lender, promptly upon the request of the
Administrative Agent, an L/C Issuer or the Swing Line Lender, the Borrower shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.16(a)(iv)) and any
Cash Collateral provided by the Defaulting Lender). If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the relevant L/C
Issuer.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America and may be invested in readily available
Cash Equivalents at its sole discretion. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the relevant L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 8.04), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations. To the extent that the amount of any
Cash Collateral exceeds the aggregate amount of Fronting Exposure or other
obligations giving rise thereto plus costs incidental thereto, and so long as no
Default or Event of Default has occurred and is continuing, the excess shall be
refunded to the Person that provided such Cash Collateral.

 

-74-



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by or on
behalf of the Borrower (the term Borrower under this Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any Taxes. If
any applicable withholding agent shall be required by any Laws to deduct any
Taxes from or in respect of any sum payable under any Loan Document to any Agent
or any Lender, (i) if such Taxes are Indemnified Taxes or Other Taxes, the sum
payable by the Borrower or applicable Guarantor shall be increased as necessary
so that after all required deductions have been made (including deductions
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such applicable withholding agent shall
make such deductions, (iii) such applicable withholding agent shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment by such applicable withholding agent (or, if receipts or
evidence are not available within thirty (30) days, as soon as possible
thereafter), such applicable withholding agent shall furnish to Borrower and
such Agent or Lender (as the case may be) the original or a facsimile copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.

(b) In addition, the Borrower agrees to pay all Other Taxes.

(c) Without duplication of any amounts payable pursuant to Section 3.01(a) or
Section 3.01(b), the Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.01) payable by such Agent and such Lender
and (ii) any reasonable expenses arising therefrom or with respect thereto, in
each case whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Such Agent
or Lender, as the case may be, will, at the Borrower’s request, provide the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. Payment under this Section 3.01(c) shall
be made within ten (10) days after the date such Lender or such Agent makes a
demand therefor.

(d) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower or
any Guarantor pursuant to this Section 3.01, it shall promptly remit such refund
as soon as practicable after it is determined that such refund pertains to
Indemnified Taxes or Other Taxes (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower or any Guarantor under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund plus any interest included in such refund by the relevant taxing
authority attributable thereto) to the Borrower, net of all reasonable
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund); provided that the Borrower, upon the
request of the Lender or Agent, as the case may be, agrees promptly to return
such refund to such party in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that such Lender or Agent
may delete any information therein that such Lender or Agent deems
confidential). Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

 

-75-



--------------------------------------------------------------------------------

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to designate another Applicable Lending Office for
any Loan or Letter of Credit affected by such event; provided that such efforts
are made on terms that, in the judgment of such Lender, cause such Lender and
its Applicable Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided further that nothing in this
Section 3.01(e) shall affect or postpone any of the Obligations of the Borrower
or the rights of such Lender pursuant to Section 3.01(a) or (c).

(f) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by law, or reasonably requested by the
Borrower or the Administrative Agent, certifying as to any entitlement of such
Lender to an exemption from, or reduction in, any withholding Tax with respect
to any payments to be made to such Lender under any Loan Document. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation (including any documentation specifically referenced below)
expired, obsolete or inaccurate in any material respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify the Borrower and the Administrative Agent
in writing of its inability to do so.

Without limiting the generality of the foregoing:

(i) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding;

(ii) Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(A) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(B) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) or the Code, (x) a certificate, in substantially
the form of Exhibit N (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such beneficial owner(s)), or

 

-76-



--------------------------------------------------------------------------------

(E) any other documentation prescribed by applicable requirements of U.S.
federal income tax law (including FATCA) as a basis for claiming any applicable
exemption from or reduction in U.S. federal withholding tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable requirements of law or reasonably requested by the Borrower or the
Administrative Agent to permit the Borrower and the Administrative Agent to
determine the withholding or deduction required to be made.

Notwithstanding any other provision of this clause (f), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(g) The Administrative Agent shall provide the Borrower with two duly completed
original copies of Internal Revenue Service Form W-9 certifying it is exempt
from U.S. federal backup withholding, and shall update such forms periodically
upon the reasonable request of the Borrower.

(h) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer and any Swing Line Lender.

SECTION 3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority that is a court, statutory board or commission has
asserted that it is unlawful, for any Lender or its Applicable Lending Office to
make, maintain or fund Eurocurrency Rate Loans, to determine or charge interest
rates based upon the Eurocurrency Rate as contemplated by this Agreement, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, in respect of Eurocurrency Rate Loans, (A) any obligation of such Lender
to make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist, (B) upon receipt of such notice, the Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent),
prepay in the case of Eurocurrency Rate Loans, such Eurocurrency Rate Loans that
have become unlawful or, if applicable, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans, (C) upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 3.05. Each Lender agrees to designate a
different Applicable Lending Office if such designation will avoid the need for
any such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.

(b) If any provision of this Agreement or any of the other Loan Documents would
obligate the Borrower to make any payment of interest with respect to any of the
Revolving Credit Exposure or other amount payable to the Administrative Agent or
any Revolving Credit Lender in an amount or calculated at a rate which would be
prohibited by any Law then, notwithstanding such provision, such amount or rates
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
any applicable law or so result in a receipt by the Administrative Agent or such
Revolving Credit Lender of interest with respect to its Revolving Credit
Exposure at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows:

(i) first, by reducing the amount or rates of interest required to be paid to
the Administrative Agent or the affected Revolving Credit Lender under
Section 2.08; and

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Administrative Agent or the affected Revolving Credit
Lender which would constitute interest with respect to the Revolving Credit
Exposure for purposes of any applicable law.

 

-77-



--------------------------------------------------------------------------------

SECTION 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of any Change in Law or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining any Loan (other
than a Base Rate Loan) or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Indemnified Taxes or
Other Taxes indemnifiable by Section 3.01, (ii) Excluded Taxes, or (iii) reserve
requirements contemplated by Section 3.04(c)), then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the Effective Date, or compliance by such Lender (or its
Applicable Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy or liquidity and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within fifteen (15) days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided that the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days after receipt of such notice.

(d) Subject to Section 3.06(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

 

-78-



--------------------------------------------------------------------------------

SECTION 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits or any
LIBOR “floor”) arising from the liquidation or reemployment of funds obtained by
it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not be required
to compensate such Lender for any amount incurred more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrower under Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise
to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

 

-79-



--------------------------------------------------------------------------------

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01,
Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise to the
conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted to Eurocurrency Rate Loans, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

SECTION 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.04 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Borrower may, on prior written notice to the Administrative
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement (or, with respect to clause (iii) above,
all of its rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver or amendment) to
one or more Eligible Assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person; and provided further that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, as applicable, provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register and (ii) deliver
Notes, if any, evidencing such Loans to the Borrower or Administrative Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, as applicable, (B) all obligations of the Borrower owing to the
assigning Lender relating to the Loans and participations so assigned shall be
paid in full by the assignee Lender to such assigning Lender concurrently with
such assignment and assumption, and any amounts owing to the assigning Lender
(other than a Defaulting Lender) under Section 2.05(a)(ii) and Section 3.05 as a
consequence of such assignment shall have been paid by the Borrower to the
assigning Lender and (C) upon such payment and, if so requested by the assignee
Lender, the assignor Lender shall deliver to the assignee Lender the appropriate
Note or Notes executed by the Borrower, the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

 

-80-



--------------------------------------------------------------------------------

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01 Conditions of Initial Credit Extension. The obligation of each
Lender to make Loans, and the obligation of the L/C Issuer to issue Letters of
Credit, on the Closing Date, is subject at the time of the making of such Loans
or the issuance of such Letters of Credit to the satisfaction of the following
conditions on or before such date:

(a) Credit Agreement. This Agreement shall have been duly executed and delivered
by each party to this Agreement and the exhibits and schedules hereto shall be
in form and substance reasonably satisfactory to the Initial Lenders.

(b) Acquisition Documents. The Administrative Agent shall have received a
certified copy of the Acquisition Documents duly executed by the parties thereto
(together with all exhibits and schedules thereto), and each of which shall be
in full force and effect.

(c) Organization Documents. The Administrative Agent shall have received (i) a
copy of the Organization Documents, including all amendments thereto, of the
Borrower, certified, if applicable, as of a recent date by the Secretary of
State or other competent authority of the state of its organization, if
applicable, or similar Governmental Authority, and a certificate as to the good
standing or comparable certificate under applicable law (where relevant) of the
Borrower as of a recent date from the Effective Date, from such Secretary of
State, similar Governmental Authority or other competent authority and (ii) a
certificate of the Secretary or Assistant Secretary or comparable officer under
applicable law or director of the Borrower dated the Effective Date and
certifying (where relevant) (A) that attached thereto is a true and complete
copy of the Organization Documents of the Borrower as in effect on the Effective
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of the Borrower
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the Organization Documents of the Borrower have not been
amended since the date of the last amendment shown on such certificate, (D) as
to (if applicable) the incumbency and specimen signature of each officer
executing any Loan Document on behalf of the Borrower and countersigned by
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or comparable officer under applicable law executing the
certificate pursuant to clause (ii) above and (E) such other matters that are
customarily included in a certificate of this nature in the jurisdiction of its
incorporation or organization.

(d) USA PATRIOT Act. The Lenders shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower
reasonably requested by the Lenders under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act, to the extent stipulated by the Administrative Agent at least
five (5) Business Days prior to the Effective Date.

 

-81-



--------------------------------------------------------------------------------

(e) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders and the L/C Issuers, an opinion of
Kirkland & Ellis LLP, special counsel for the Borrower, addressed to the L/C
Issuers, the Administrative Agent, the Collateral Agent and the Lenders and
capable of being relied upon by any persons who become Lenders pursuant to the
primary syndication of the Facilities, in each case in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders and
customary for senior secured credit facilities in transactions of this kind.

(f) Guaranty and Security Agreement. Each of the Guaranty and the Security
Agreement shall have been duly executed and delivered by each party thereto and
the Borrower shall have delivered or caused to have been delivered (i) Uniform
Commercial Code financing statements identifying the Borrower and all Guarantors
as debtors, (ii) stock certificates of the Borrower’s Wholly-Owned Subsidiaries
that are Domestic Subsidiaries and that are required to be pledged pursuant to
the Collateral and Guarantee Requirement, together with undated stock powers
duly executed in blank and (iii) instruments evidencing the pledged debt
required to be delivered to the Collateral Agent pursuant to the terms of the
Security Agreement, together with undated instruments of transfer duly executed
in blank.

(g) SHL Acquisition. The Administrative Agent shall have received a certificate
from an authorized officer of the Borrower confirming that concurrently with the
funding of the Loans, the SHL Acquisition shall have been consummated in
accordance with the terms of the Acquisition Agreement (other than payment of
the purchase price under the Acquisition Agreement which will be satisfied
immediately following utilisationutilization of the Loans) and the Acquisition
Documents shall not have been altered, amended or otherwise changed or
supplemented or any provision or condition therein waived, and the Borrower
shall not have consented to any action that would require the consent of the
Borrower under the Acquisition Documents if such alteration, amendment, change,
supplement, waiver or consent would be adverse to the interests of the Lenders
in any material respect, in each case without the consent of the Required
Lenders.

(h) Refinancing. Concurrently with the funding of the Loans or immediately after
the consummation of the SHL Acquisition, all obligations of (i) the Borrower and
its Subsidiaries under the CEB Revolver and (ii) the Companies and their
respective Subsidiaries under (x) two loan notes in favor of HgCapital 5
(Nominees) Limited, (y) that certain senior facilities agreement dated
13 September 2006 (as amended prior to the Effective Date and including related
interest rate hedging arrangements) and (z) that certain mezzanine facilities
agreement dated 13 September 2006 (as amended prior to the Effective Date and
including related interest rate hedging arrangements) shall have been paid in
full, and all commitments, security interests and guaranties in connection
therewith other than as expressly permitted by this Agreement shall have been
terminated and released, all to the reasonable satisfaction of the Lead
Arrangers. After giving effect to the consummation of the Transactions, the
Borrower and its Subsidiaries (including the Companies and their respective
Subsidiaries) shall have no outstanding preferred equity, indebtedness or
Guaranties (other than ordinary course trade payables), except for indebtedness
(i) incurred pursuant to the Loans and (ii) expressly permitted by this
Agreement and (in the case of the Companies and their respective Subsidiaries)
the Acquisition Agreement.

(i) Fees, Etc. Concurrently with the funding of the Loans, the Administrative
Agent shall have received evidence of payment of all fees, reasonable costs and
expenses (including, without limitation, legal fees and expenses that have been
invoiced at least three (3) days before the Closing Date have been or will be
paid) and other compensation contemplated hereby or by any other Loan Document
on or prior to the Closing Date to the Administrative Agent, the Lead Arrangers
and the Lenders

(j) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a duly authorized officer of the Borrower confirming, as
of the Closing Date, the satisfaction of the conditions specified in
Section 4.01(g) and Section 4.03(a)(i) and (ii), and as to compliance with and
the absence of a default under the Certain Funds Provisions

(k) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swing Line Lender shall have received a Committed Loan
Notice or Letter of Credit Application, as applicable, relating to the initial
Credit Extension.

 

-82-



--------------------------------------------------------------------------------

At any time after the Effective Date, the Administrative Agent will, if so
requested by the Borrower, deliver to the Borrower a certificate confirming
satisfaction of such conditions precedent set out in this Section 4.01 as have
been satisfied as of the date of such certificate or, in so far as documentary
conditions precedent are concerned, as are in an agreed form as of the date of
such certificate such that that the applicable condition precedent would be
satisfied if such document were delivered on the Closing Date in such agreed
form, in each case in the sole determination of the Administrative Agent.

SECTION 4.02 Conditions to All Credit Extensions After the Closing Date.
Following the Closing Date, the obligation of each Lender to honor any Request
for Credit Extension (other than a Loan Notice requesting only a conversion of
Loans to the other Type or a continuation of Eurocurrency Rate Loans) is subject
to the following conditions precedent:

(a) Representations. The representations and warranties of each Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith and therewith,
shall be true and correct in all respects or, in the case of such
representations and warranties which are not otherwise subject to a materiality
qualification in accordance with its terms, shall be correct in all material
respects, in each case on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(b) No Default. No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof. Each Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type or a continuation of Eurocurrency Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

(d) Alternative Currencies. In the case of a Credit Extension to be denominated
in an Alternative Currency, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the
Administrative Agent, the Required Revolving Credit Lenders (in the case of any
Loans to be denominated in an Alternative Currency) or the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

SECTION 4.03 Certain Funds.

(a) Subject to Section 4.01 and notwithstanding the conditions of Section 4.02
and any other provision of any Loan Document to the contrary, during the Certain
Funds Period, each Lender will only be obliged to make its initial Credit
Extension hereunder if:

(i) no Certain Funds Default is continuing or would result from the making of
the Loans;

(ii) all Certain Funds Representations of the Borrower are true in all respects
or in the case of such representations and warranties which are not otherwise
subject to a materiality threshold or qualification in accordance with its
terms, are correct in all material respects; and

(iii) it is not unlawful for a Lender to perform any of its obligations under
this Agreement.

(b) During the Certain Funds Period (save in circumstances where, pursuant to
Section 4.03(a) above, a Lender is not obliged to make its initial Credit
Extension), none of the Lenders shall be entitled to:

(i) cancel any of its Commitments hereunder to the extent to do so would prevent
or limit the making of any Loans during the Certain Funds Period;

 

-83-



--------------------------------------------------------------------------------

(ii) rescind, terminate or cancel this Agreement or any of the Commitments
hereunder or exercise any similar right or remedy or make or enforce any claim
under or in respect of the Loan Documents it may have to the extent to do so
would prevent or limit the making of making of any Loans during the Certain
Funds Period;

(iii) refuse to participate in the making of any Loans during the Certain Funds
Period;

(iv) exercise any right of set-off or counterclaim or similar right or remedy
which it may exercise in respect of a Loan to the extent to do so would prevent
or limit the making of any Loans during the Certain Funds Period; or

(v) cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Loan Document to the extent to do so would prevent
or limit the making of any Loans during the Certain Funds Period;

provided that immediately upon the end of the Certain Funds Period subject to
the express provisions of the Loan Documents all rights, remedies and
entitlements shall be available to the Administrative Agent or Lenders
notwithstanding that such rights, remedies and entitlements may not have been
used or been available for use during the Certain Funds Period.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each other Restricted Subsidiary (a) is a Person duly incorporated,
organized or formed, and validly existing and (to the extent applicable in the
relevant jurisdiction) in good standing under the Laws of the jurisdiction of
its incorporation or organization, except, in the case of any Restricted
Subsidiaries, where the failure of such Restricted Subsidiaries to be in good
standing could not reasonably be expected to have a Material Adverse Effect,
(b) has all requisite power and authority to (i) own or lease its assets and
carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) (to the extent applicable
in the relevant jurisdiction) is duly qualified and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than
under the Loan Documents), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (b)(i), to the extent
that such conflict, breach, contravention or payment could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-84-



--------------------------------------------------------------------------------

SECTION 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) as of the Closing Date, the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(c) as of the Closing Date, the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof), (d) approvals,
consents, exceptions, authorization, action, notice or filing under securities
laws or (e) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except for (i) filings necessary to perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties from and after the Closing Date, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and Unaudited Financial Statements fairly
present in all material respects the financial condition of each of the Borrower
and its consolidated Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise disclosed to
the Administrative Agent prior to the Closing Date.

(b) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2011 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
income of the Borrower and its Subsidiaries for the 12 month period ending on
December 31, 2011 (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transaction. The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof, and present fairly in all material respects on a
pro forma basis the estimated financial position of the Borrower and its
Subsidiaries as at December 31, 2011 and their estimated results of operations
for the periods covered thereby, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of the
periods covered thereby.

(c) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or the
interpretation thereof, and that such restatements will not result in a Default
under the Loan Documents (including any effect on any conditions required to be
satisfied on the Closing Date) to the extent that the restatements do not reveal
any material omission, misstatement or other material inaccuracy in the reported
information from actual results for any relevant prior period.

SECTION 5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any Restricted Subsidiary or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

-85-



--------------------------------------------------------------------------------

SECTION 5.07 Ownership of Property; Liens.

(a) Each Loan Party and each of its Subsidiaries has good and valid title in fee
simple to, or valid leasehold interests in, or easements or other limited
property interests in, all property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted under the Loan
Documents and except, in each case, where the failure to have such title or
other interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) As of the Closing Date, conditional upon, and having given effect to, the
initial Credit Extensions being advanced in accordance with the terms of this
Agreement, the Borrower will be the direct or indirect owner of the entire
issued Equity Interests of the Companies and will have good and marketable title
to such Equity Interests subject to such Equity Interests being registered in
the register of shareholders of the Companies, which registration will be made
as soon as possible after the Closing Date.

SECTION 5.08 Environmental Compliance.

(a) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against the Borrower or any Subsidiary
alleging potential liability or responsibility for violation of, or otherwise
relating to, any applicable Environmental Law that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any other Subsidiary; and (ii) there has been no Release of
Hazardous Materials by any of the Loan Parties or any other Subsidiary at, on,
under or from any location in a manner which would reasonably be expected to
give rise to liability under applicable Environmental Laws.

(c) Neither the Borrower nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other persons, any investigation
or response action relating to any actual or threatened Release of Hazardous
Materials at any location, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any applicable Environmental Law
except for such investigation or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(d) All Hazardous Materials transported from any property currently or, to the
knowledge of the Borrower or their Subsidiaries, formerly owned or operated by
any Loan Party or any other Subsidiary for off-site disposal have been disposed
of in a manner which would not reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect.

(e) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties nor any other
Subsidiary has contractually assumed any liability or obligation under or
relating to any applicable Environmental Law.

(f) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each other
Subsidiary and their respective businesses, operations and properties are and
have been in compliance with all applicable Environmental Laws.

SECTION 5.09 Taxes. The Borrower and each Restricted Subsidiary have timely
filed all federal, provincial, state, municipal, foreign and other tax returns
and reports required to be filed, and have timely paid all federal, provincial,
state, municipal, foreign and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets or otherwise due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP and, except for failures to file or
pay as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. There are no Tax audits,
deficiencies, assessments or other claims with respect to the Borrower or any
Restricted Subsidiary that could, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

-86-



--------------------------------------------------------------------------------

SECTION 5.10 Compliance with ERISA.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance in
with the applicable provisions of ERISA, the Code and other federal or state
Laws.

(b) (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10, as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.11 Subsidiaries; Equity Interests. As of the Closing Date, neither the
Borrower nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued, are
fully paid and nonassessable and all Equity Interests owned by any Loan Party
are owned free and clear of all Liens except (i) those created under the
Collateral Documents and (ii) any nonconsensual Lien that is permitted under
Section 7.01. As of the Closing Date, Schedule 5.11 sets forth the name and
jurisdiction of organization of each Subsidiary, (b) sets forth the ownership
interest of the Borrower and any of their Subsidiaries in each of their
Subsidiaries, including the percentage of such ownership and (c) identifies each
Person the Equity Interests of which are required to be pledged on the Closing
Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U or Regulation X of the FRB.

(b) None of the Borrower or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940, as amended.

SECTION 5.13 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent,
any Lead Arranger or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains when furnished any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

SECTION 5.14 Intellectual Property; Licenses, Etc. Each of the Loan Parties and
the other Restricted Subsidiaries own, license or possess the legal right to
use, all of the trademarks, service marks, trade names, copyrights, domain
names, patents, patent rights, technology, software, know how, database rights,
design rights and other intellectual property rights (collectively, “IP Rights”)
that are reasonably necessary for the operation of their respective businesses
as currently conducted. To the knowledge of the Borrower, no such IP Rights
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any such IP Rights,
is pending or, to the knowledge of the Borrower, threatened against any Loan
Party or Subsidiary, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

-87-



--------------------------------------------------------------------------------

SECTION 5.15 Solvency. On the Closing Date after giving effect to the
Transaction, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

SECTION 5.16 Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on, and security interests in, the Collateral
and, (i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Laws (which filings or recordings
shall be made to the extent required by any Collateral Document) and (ii) upon
the taking of possession or control by the Collateral Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Collateral Document), such Collateral Document will
constitute fully perfected Liens on (to the extent that perfection can be
achieved under applicable Law by making such filings or recordings or taking
such possession or control), and security interests in, all right, title and
interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Liens permitted under the Loan Documents.

SECTION 5.17 Use of Proceeds. The proceeds of the Term Loans and the Revolving
Credit Loans shall be used in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement.

SECTION 5.18 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or similar term) of the Borrower under its Subordinated Debt
Documents (if any).

SECTION 5.19 Anti-Money Laundering and Economic Sanctions Laws. No Loan Party,
none of its Subsidiaries and, to the knowledge of senior management of each Loan
Party, none of the respective officers or directors of such Loan Party or such
Subsidiary (i) has violated or is in violation of any applicable Anti-Money
Laundering Law or (ii) has engaged or engages in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of offenses designated in any applicable law,
regulation or other binding measure implementing the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organization for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of the respective officers or directors of
such Loan Party or such Subsidiary that is acting or benefiting in any capacity
in connection with the Loans is an Embargoed Person.

(c) Except as otherwise authorized by OFAC, no Loan Party, none of its
Subsidiaries and, to the knowledge of senior management of each Loan Party and
none of the respective officers, directors, brokers or agents of such Loan Party
or such Subsidiary acting or benefiting in any capacity in connection with the
Loans conducts any business or engages in making or receiving any contribution
of funds, goods or services to or for the benefit of any Embargoed Person.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Section 6.01,
Section 6.02 and Section 6.03) cause each Restricted Subsidiary to:

 

-88-



--------------------------------------------------------------------------------

SECTION 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event, within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Borrower (commencing with the fiscal quarter ending June 30, 2012), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end adjustments and the absence of footnotes;
and

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and (b) above the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the Borrower’s Form 10-K or
10-Q, as applicable, filed with the SEC or (B) following an election by the
Borrower pursuant to the definition of “GAAP,” the applicable financial
statements determined in accordance with IFRS; provided that, with respect to
each of clauses (A) and (B), to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion an independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards.

SECTION 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the financial
statements for the fiscal quarter ended September 30, 2012), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower,
including (i) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a
prepayment under Section 2.05(b), (ii) a list that identifies each Domestic
Subsidiary that is an Excluded Subsidiary solely by reason of clause (e) of the
definition thereof as of the date of delivery of such Compliance Certificate or
a confirmation that there is no change in such information since the later of
the Closing Date or the date of the last such list, (iii) if during the last
fiscal quarter covered by such Compliance Certificate the Borrower and its
Restricted Subsidiaries shall have made any Discounted Voluntary Prepayment
pursuant to Section 2.05, any Investment pursuant to Section 7.02(n), any
Restricted Payment pursuant to Section 7.06(k) or any payment made pursuant to
Section 7.09(a)(iii), a reasonably detailed calculation (including all relevant
financial information reasonably requested by the Administrative Agent) of the
Available Amount as of the end of such fiscal quarter and (iv) such other
information required by the Compliance Certificate;

 

-89-



--------------------------------------------------------------------------------

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party or any of its Subsidiaries (other
than in the ordinary course of business) that could reasonably be expected to
result in a Material Adverse Effect;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a)
(commencing with the financial statements for the fiscal year ended December 31,
2012), a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last annual Compliance
Certificate;

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request; and

(f) promptly, a copy of any document relating to any of the matters referred to
in Section 7.07(a).

Documents required to be delivered pursuant to Sections 6.01(a) and (b) or
Sections 6.02(b) and (c) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 10.02; or (ii) on which
such documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon written request
by the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding the
foregoing, the Borrower shall deliver originally executed Compliance
Certificates to the Administrative Agent (in addition to the electronic copies
pursuant to the foregoing). Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Side Information”; and (z) the Administrative
Agent and the Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

-90-



--------------------------------------------------------------------------------

SECTION 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto;

(b) any litigation or governmental proceeding (including, without limitation,
pursuant to any applicable Environmental Laws) pending against the Borrower or
any of the Subsidiaries that could reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that could reasonably be expected to have a Material Adverse
Effect; and

(d) if the Acquisition Agreement is terminated in accordance with its terms.

SECTION 6.04 [Reserved].

SECTION 6.05 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses (a) (other than with respect to the Borrower) and (b), (i) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.04 or
Section 7.05.

SECTION 6.06 Maintenance of Properties. (a) Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) maintain, preserve and protect all of its material tangible
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (ii) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice; and (b) as soon
as possible after the Closing Date, register The Corporate Executive Board
Company (UK) Limited in the register of members of the Companies in accordance
with applicable Law.

SECTION 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. If any portion of any Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then, to the extent required by applicable Laws, the Borrower shall,
or shall cause each Loan Party to, (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount
reasonably satisfactory to the Administrative Agent and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

 

-91-



--------------------------------------------------------------------------------

SECTION 6.08 Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions, decrees and judgments applicable
to it or to its business or property (including without limitation Environmental
Laws, ERISA and the USA PATRIOT Act), except if the failure to comply therewith
could not, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

SECTION 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

SECTION 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided that, excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) time during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Borrower or any Restricted Subsidiary will be required
to disclose or permit the inspection or discussion of, any document, information
or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

SECTION 6.11 Covenant to Guarantee Obligations and Give Security. From and after
the Closing Date, subject to Section 6.13, at the Borrower’s expense, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) upon the formation or acquisition of any new direct or indirect Wholly-Owned
Restricted Subsidiary (in each case, other than an Excluded Subsidiary) by any
Loan Party, the designation in accordance with Section 6.14 of any existing
direct or indirect Wholly-Owned Subsidiary as a Restricted Subsidiary, or any
Immaterial Subsidiary becoming a Material Subsidiary:

(i) within forty-five (45) days after such formation, acquisition, designation
or occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion (but not prior to the Closing Date):

(A) cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) the
Guaranty (or supplement thereto), Mortgages, pledges, assignments, Security
Agreement Supplements and other security agreements and documents or joinders or
supplements thereto (including without limitation, with respect to Mortgages,
the documents listed in Section 6.13(b)), to the extent required by the
Collateral and Guarantee Requirement, the Security Documents or as otherwise
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Collateral Documents in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

 

-92-



--------------------------------------------------------------------------------

(C) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local law) and
instruments evidencing the Indebtedness held by such Restricted Subsidiary and
required to be pledged pursuant to the Collateral Documents, indorsed in blank
to the Collateral Agent; and

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of financing statements and delivery of stock
and membership interest certificates) may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens required by the Collateral and Guarantee Requirement, enforceable against
all third parties in accordance with their terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law); and

(ii) as promptly as practicable after the request therefor by the Collateral
Agent, deliver to the Collateral Agent with respect to each Material Real
Property, any existing title reports, title insurance policies and surveys or
environmental assessment reports.

(b) after the Closing Date, promptly after the acquisition of any Material Real
Property (other than leasehold interests and other than any Material Real
Property subject to a Lien permitted pursuant to Section 7.01(i) or (o)) by any
Loan Party (or promptly after the date that any Material Real Property of any
Loan Party is no longer subject to a Lien permitted pursuant to Section 7.01(i)
or (o)), if such Material Real Property shall not already be subject to a
perfected Lien pursuant to the Collateral and Guarantee Requirement, the
Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such real property to be subjected to a Lien to the
extent required by the Collateral and Guarantee Requirement and will take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent or the Collateral Agent to
grant and perfect or record such Lien, including, as applicable, the actions
referred to in Section 6.13(b) and shall, within sixty (60) days after the
request therefor by the Administrative Agent or the Collateral Agent (or such
longer period as the Administrative Agent may agree in its sole discretion),
deliver to the Administrative Agent and the Collateral Agent a signed copy of an
opinion of local counsel for such Loan Party (or any local counsel for the
Administrative Agent if customary in such jurisdiction) in the jurisdiction of
such Material Real Property, addressed to the Administrative Agent and the
Collateral Agent and the other Secured Parties and reasonably acceptable to the
Administrative Agent.

SECTION 6.12 Use of Proceeds.

(a) Use the proceeds of the Term Loans to fund the (i) payment of the purchase
price of the SHL Acquisition; (ii) payment of the fees, costs, expenses, stamp,
registration and other Tax incurred by the Borrower or any of its Subsidiaries
in connection with the SHL Acquisition, the Acquisition Agreement or the Loan
Documents; and (iii) Refinancing and paying any breakage costs, redemption
premiums and other fees, costs and expenses payable in connection with such
Refinancing and/or the SHL Acquisition.

(b) Use the proceeds of the Credit Extensions under the Revolving Credit
Facility to finance general corporate and working capital purposes of the
Borrower and any of its Subsidiaries (including Investments, Capital
Expenditures and Restricted Payments permitted hereunder), the payment of fees,
costs and expenses related to or arising in connection with the SHL Acquisition
and the funding of any original issue discount in accordance with the terms set
forth herein; provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law (including any Economic Sanctions
Law) or of any Loan Document.

 

-93-



--------------------------------------------------------------------------------

SECTION 6.13 Further Assurances and Post-Closing Conditions.

(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other filing, document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents.

(b) After the Closing Date, in the case of any Material Real Property (other
than leasehold interests and other than any Material Real Property, and for so
long as such Material Real Property, is subject to a Lien permitted pursuant to
Section 7.01(i) or (o)), provide the Collateral Agent with Mortgages and
otherwise satisfy the applicable Collateral and Guarantee Requirements with
respect to such owned real property within forty-five (45) days (or such longer
period as the Collateral Agent may agree in its sole discretion) of the
acquisition of such real property (or the date on which such Material Real
Property is no longer subject to a Lien permitted pursuant to Section 7.01(i) or
(o)) in each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

(ii) Mortgage Policies in form and substance, with endorsements and in amounts,
reasonably acceptable to the Collateral Agent (not to exceed the value of the
real properties covered thereby), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Collateral Agent, insuring the Mortgages
to be valid subsisting Liens on the property described therein, free and clear
of all defects and encumbrances, subject only to Liens permitted by
Section 7.01, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents) and such coinsurance
and direct access reinsurance as the Collateral Agent may reasonably request;

(iii) opinions of local counsel for the Loan Parties (or any local counsel for
the Administrative Agent if customary in such jurisdiction) in states or
provinces in which the real properties are located, with respect to the
enforceability and perfection of the Mortgages and any related fixture filings
in form and substance reasonably satisfactory to the Collateral Agent; and

(iv) such other evidence that all other actions that the Administrative Agent
and the Collateral Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in the Mortgages has
been taken.

(c) Within ten (10) Business Days of the Closing Date (or such longer period as
the Administrative Agent may agree in its sole discretion) provide the
Administrative Agent and the Collateral Agent with the following and otherwise
satisfy the applicable Collateral and Guarantee Requirements that were not
satisfied on the Closing Date pursuant to Section 4.01:

(i) stock certificates of the Borrower’s and each Guarantor’s Restricted
Subsidiaries required to be pledged pursuant to the Collateral and Guarantee
Requirement (other than to the extent not previously delivered), together with
undated duly executed stock powers in form and substance reasonably satisfactory
to the Collateral Agent executed in blank;

 

-94-



--------------------------------------------------------------------------------

(ii) from each Guarantor (A) a copy of the Organization Documents, including all
amendments thereto, of such Guarantor, certified, if applicable, as of a recent
date by the Secretary of State or other competent authority of the state of its
organization, if applicable, or similar Governmental Authority, and a
certificate as to the good standing or comparable certificate under applicable
law (where relevant) of such Guarantor as of a recent date from the Effective
Date, from such Secretary of State, similar Governmental Authority or other
competent authority and (B) a certificate of the Secretary or Assistant
Secretary or comparable officer under applicable law or director of such
Guarantor dated the Closing Date and certifying (where relevant) (I) that
attached thereto is a true and complete copy of the Organization Documents of
such Guarantor as in effect on the Closing Date, (II) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Guarantor authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (III) that the
Organization Documents of such Guarantor have not been amended since the date of
the last amendment shown on such certificate, (IV) as to (if applicable) the
incumbency and specimen signature of each officer executing any Loan Document on
behalf of such Guarantor and countersigned by another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary or
comparable officer under applicable law executing the certificate pursuant to
clause (B) above and (V) such other matters that are customarily included in a
certificate of this nature in the jurisdiction of its incorporation or
organization.

(iii) evidence that the Administrative Agent and Collateral Agent has been named
as loss payee and additional insured under each general liability and property
(excluding business interruption insurance), as applicable, insurance policy of
the Loan Parties; and

(iv) copies of a recent Lien, bankruptcy, judgment, copyright, patent and
trademark search in each jurisdiction reasonably requested by the Collateral
Agent with respect to the Loan Parties.

SECTION 6.14 Designation of Subsidiaries.

(a) Subject to Section 6.14(b) below, the board of directors of the Borrower may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the Borrower’s investment therein. The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

(b) The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i) no Default or Event of Default exists or would result therefrom;

(ii) in the case of clause (x) only, (A) the Subsidiary to be so designated does
not (directly, or indirectly through its Subsidiaries) own any Equity Interests
or Indebtedness of, or own or hold any Lien on any property of, the Borrower or
any Restricted Subsidiary, and (B) neither the Borrower nor any Restricted
Subsidiary shall at any time be directly or indirectly liable for any
Indebtedness that provides that the holder thereof may (with the passage of time
or notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any Indebtedness, Lien or other obligation of any
Unrestricted Subsidiary (including any right to take enforcement action against
such Unrestricted Subsidiary); and

(iii) the Borrower shall be in compliance (on a Pro Forma Basis) with the
Financial Covenant as of the end of the most recent Test Period (as if such
designation had occurred on the first day of such Test Period).

 

-95-



--------------------------------------------------------------------------------

SECTION 6.15 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of the Restricted Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, may reasonably be expected
to become a lien or charge upon any properties of the Borrower or any of the
Restricted Subsidiaries not otherwise permitted under this Agreement; provided
that neither the Borrower nor any of the Restricted Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP or which would not
reasonably be expected to, individually or in the aggregate, constitute a
Material Adverse Effect.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly:

SECTION 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and set forth on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than sixty (60) days or if more than sixty (60) days overdue,
are unfiled (or if filed have been discharged or stayed) and no other action has
been taken to enforce such Lien or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance and payment of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Borrower or any Restricted Subsidiary and any exception
on the title polices issued in connection with the Mortgaged Property;

 

-96-



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money (or appeal or surety bonds
relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits, and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby, in each case, granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Borrower or any Restricted Subsidiary, taken as a whole, or (ii) secure any
Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank (including those arising under Section 4-210
of the Uniform Commercial Code) on the items in the course of collection,
(ii) in favor of a banking or other financial institution arising as a matter of
law encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (n) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted (or that us
required to be permitted as a condition to closing such Disposition) under
Section 7.05 (other than Section 7.05(e)), in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

(n) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(e) (provided that, solely with respect
to Indebtedness required to be Subordinated Debt under Section 7.03(e), such
Lien shall be expressly subordinated to the Liens on the Collateral securing the
Obligations to the same extent);

(o) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof (excluding the Companies and their
Subsidiaries); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(f) or (h); provided the aggregate principal amount of Indebtedness
that is incurred pursuant to Section 7.03(h) that is secured by Liens pursuant
to this Section 7.01(o) (including any modification, replacement, renewal or
extension of any such Lien pursuant to Section 7.01(w)) shall not exceed
$15,000,000 at any one time outstanding;

 

-97-



--------------------------------------------------------------------------------

(p) any interest or title of a lessor or sublessor under leases or subleases
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(s) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(t) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(u) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
or any Restricted Subsidiary;

(v) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
issued for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods;

(w) the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) and (o) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof; and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(y) Liens on property of a Non-Loan Party securing Indebtedness of such Non-Loan
Party permitted to be incurred by Section 7.03;

(z) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(aa) prior to the Closing Date (i) Liens in connection with the CEB Revolver and
(ii) any renewals, refinancing, exchanges, refunding or extension thereof;

(bb) Liens securing Indebtedness permitted pursuant to Section 7.03(m); and

(cc) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $20,000,000.

SECTION 7.02 Investments. Make any Investments, except:

(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

 

-98-



--------------------------------------------------------------------------------

(b) loans or advances to officers, directors, partners and employees of the
Borrower or its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes and (ii) for purposes not described in the foregoing clauses
(i) in an aggregate principal amount outstanding under this clause (b)(ii) not
to exceed $2,500,000;

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing or other arrangements with other Persons, in each case in the ordinary
course of business;

(d) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Subsidiary in any Loan Party, (iii) by any Non-Loan Party in any other Non-Loan
Party, (iv) by a Loan Party in a Non-Loan Party to the extent such Investment is
made to fund all or any portion of (and up to an amount not exceeding) an
Investment by such Non-Loan Party in reliance on and in accordance with
Section 7.02(j), (n) or (t), and (v) by any Loan Party in any Non-Loan Party;
provided that the aggregate amount of such Investments in Non-Loan Parties
pursuant to clause (v), as valued at cost at the time each such Investment is
made and including all related commitments for future Investments, shall not
exceed (A) the greater of (x) $50,000,000 and (y) a percentage of Total Assets
as of the last day of the most recently ended Test Period that is equal to the
percentage set forth on Schedule 7.02 of Total Assets as of the Closing Date
(after giving Pro Forma Effect to the SHL Acquisition) that is approximately
equal to $50,000,000,4.0% of Total Assets (measured at the time of the making of
such Investment) plus (B) an amount equal to any distributions, returns of
capital or sale proceeds actually received by Loan Parties in cash in respect of
any Investments under clause (v) (which amount shall not exceed the amount of
such Investment valued at cost at the time such Investment was made);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Section 7.01, Section 7.03
(other than Section 7.03(e)), Section 7.04 (other than Section 7.04(e)),
Section 7.05 (other than Sections 7.05(d)(ii), (e) and (p)) and Section 7.06
(other than Section 7.06(d)), respectively; provided, however, that no
Investments may be made solely pursuant to this Section 7.02(f);

(g) Investments existing on the Closing Date and set forth on Schedule 7.02(g)
and Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the Closing Date;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03(g);

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05 (other than Sections 7.05(d)(ii), (e) and
(p));

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Borrower (including
as a result of a merger or consolidation) (each, a “Permitted Acquisition”);
provided that (i) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Default or Event of Default
shall have occurred and be continuing, (ii) after giving Pro Forma Effect to any
such purchase or other acquisition and the incurrence of any Indebtedness in
connection therewith, the Borrower shall be in compliance with the Financial
Covenant as of the end of the most recent Test Period, (iii) after giving effect
to such acquisition, the Borrower shall be in compliance with Section 6.11 and
Section 6.13 (within the time period specified therein), to the extent
applicable, and (iv) the aggregate purchase consideration paid by Loan Parties
for the acquisition of Persons that do not become Guarantors and assets acquired
by Non-Loan Parties shall not exceed $250,000,000;

 

-99-



--------------------------------------------------------------------------------

(k) the Transaction;

(l) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) Investments as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, in an amount not
exceeding the Available Amount; provided that (x) at the time of any such
Investment, no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (y) in the case of any such Investment in an
amount in excess of $15,000,000, the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer, together with all
relevant financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments held by SHL and its Subsidiaries on the Closing Date;

(q) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(r) Guarantee Obligations of the Borrower or any Restricted Subsidiary in
respect of leases (other than Capitalized Leases) or of other obligations that
do not constitute Indebtedness;

(s) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of the Borrower;

(t) other Investments in an aggregate amount, as valued at cost at the time each
such Investment is made and including all related commitments for future
Investments, not to exceed $50,000,000, plus an amount equal to any
distributions, returns of capital or sale proceeds actually received by Loan
Parties in cash in respect of any Investments made under this clause (t) (which
amount shall not exceed the amount of such Investment valued at cost at the time
such Investment was made);

(u) prior to the Closing Date, loans, advances and transfers of property to any
Domestic Subsidiary of the Borrower;

(v) Guarantee Obligations of the Borrower or any Restricted Subsidiary in
connection with the provision of credit card payment processing services;

(w) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower; and

(x) Investments to finance the SHL Acquisition and any Investments arising from
any step or transaction referred to in the Structure Memorandum to implement the
SHL Acquisition and Refinancing.

 

-100-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.02, in the event that
an Investment meets the criteria of more than one of the categories of
Investments described in clauses (a) through (x) above, the Borrower may, in its
sole discretion, divide, classify and, except with respect to any Investment
made under Section 7.02(n), reclassify such Investment (or any portion thereof)
in one or more of the above clauses.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
Investment for purposes of this Section 7.02.

SECTION 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents;

(b) any Indebtedness arising from any step or transaction set out in the
Structure Memorandum to implement the SHL Acquisition and Refinancing;

(c) Indebtedness existing on the Closing Date and listed on Schedule 7.03(c)
(the “Surviving Indebtedness”) and any Permitted Refinancing thereof;

(d) Guarantee Obligations of the Borrower and its Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any Restricted Subsidiary otherwise
permitted hereunder (except that an Immaterial Subsidiary may not, by virtue of
this Section 7.03(d), guarantee Indebtedness that such Immaterial Subsidiary
could not otherwise incur under this Section 7.03); provided that, if the
Indebtedness being guaranteed is subordinated to the Obligations, such Guarantee
Obligation shall be subordinated to the Guaranty of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;

(e) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02 (other than Section 7.02(f)); provided that
all such Indebtedness incurred following the Closing Date of any Loan Party owed
to any Person that is not a Loan Party shall be subject to the subordination
terms set forth in Section 5.02 of the Security Agreement;

(f) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets (provided that such Indebtedness is
incurred concurrently with or within two hundred seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement),
(ii) Attributable Indebtedness arising out of Permitted Sale Leasebacks, and
(iii) any Indebtedness incurred to refinance the Indebtedness set forth in the
immediately preceding clauses (i) and (ii) so long as the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, and as otherwise permitted under
Section 7.03; provided that the aggregate principal amount of Indebtedness under
this Section 7.03(f) does not exceed the greater of (a) $20,000,000 and (b) a
percentage of Total Assets as of the last day of the most recently ended Test
Period that is equal to the percentage set forth on Schedule 7.02 of Total
Assets as of the Closing Date (after giving Pro Forma Effect to the SHL
Acquisition) that is approximately equal to $20,000,0001.6% of Total Assets
(measured at the time of the incurrence of such Indebtedness);

(g) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes;

 

-101-



--------------------------------------------------------------------------------

(h) (A) Indebtedness assumed in connection with any Permitted Acquisition;
provided that (i) such Indebtedness was not incurred in contemplation of such
Permitted Acquisition, (ii) after giving Pro Forma Effect to any such Permitted
Acquisition and the assumption of such Indebtedness and any related Specified
Transaction, the Net Leverage Ratio as of the end of the most recent Test Period
shall be at least 0.25:1.0 lower than the applicable Financial Covenant level as
of the end of the most recent Test Period, (iii) the only obligors with respect
to any Indebtedness incurred pursuant to this clause (h) shall be those Persons
who were obligors of such Indebtedness prior to such Permitted Acquisition (or
in the case of a purchase of assets, the purchaser of such assets), (iv) both
immediately prior and after giving effect thereto no Default or Event of Default
shall exist or result therefrom and (v) the aggregate principal amount of
Indebtedness that is incurred by Non-Loan Parties pursuant to this
Section 7.03(h) shall not exceed $10,000,000 at any one time outstanding; and
(B) any Permitted Refinancing thereof;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, partners, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of the Borrower
permitted by Section 7.06 in an aggregate amount not to exceed $2,500,000 at any
one time outstanding;

(k) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts incurred
in the ordinary course;

(n) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, banker’s acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion bonds and guarantees and similar obligations provided
by the Borrower or any of its Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;

 

-102-



--------------------------------------------------------------------------------

(r) other unsecured Indebtedness of the Borrower or any Restricted Subsidiary in
an aggregate amount not to exceed $10,000,000 at any one time outstanding;
provided that the Borrower or any Restricted Subsidiary may incur unlimited
additional unsecured Indebtedness, so long as the Borrower is in compliance with
the Financial Covenant as of the most recent Test Period (calculated on a Pro
Forma Basis after giving effect to the incurrence of such indebtedness and any
related Specified Transaction); provided, further, that (i) the aggregate
principal amount of such Indebtedness incurred by Restricted Subsidiaries that
are not Guarantors shall not exceed $10,000,000 at any one time outstanding,
(ii) such Indebtedness has a final maturity date equal to or later than 91 days
after the final maturity date of, and has a Weighted Average Life

to Maturity equal to or greater than the Weighted Average Life to Maturity of,
the Term B Loans, (iii) the terms and conditions of such Indebtedness (excluding
pricing and optional prepayment or redemption terms) reflect market terms on the
date of issuance; provided that such Indebtedness shall not contain covenants
(including financial maintenance covenants), taken as a whole, that are
materially tighter (or in addition to), with respect to the borrower of such
Indebtedness and its Restricted Subsidiaries, than those contained in this
Agreement with respect to the Borrower and its Restricted Subsidiaries (except
for covenants applicable only to the period after the Maturity Date of the Term
B Loans); provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);

(s) Indebtedness incurred by a Non-Loan Party Subsidiary, and guarantees thereof
by Non-Loan Party Subsidiaries, in an aggregate principal amount not to exceed
$25,000,000 at any one time outstanding;

(t) prior to the Closing Date, Indebtedness under the CEB Revolver;

(u) additional Indebtedness in an aggregate principal amount not to exceed
$15,000,000 at any one time outstanding;

(v) [Reserved];

(w) (A) unsecured Indebtedness incurred to finance a Permitted Acquisition;
provided that (i) immediately before and immediately after giving Pro Forma
Effect to any such Permitted Acquisition, no Default shall have occurred and be
continuing, (ii) after giving Pro Forma Effect to any such Permitted Acquisition
and the incurrence of such Indebtedness and any related Specified Transaction,
the Net Leverage Ratio as of the end of the most recent Test Period shall be at
least 0.25:1.0 lower than the applicable Financial Covenant level as of the end
of the most recent Test Period, (iii) such Indebtedness has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Term B Loans, (iv) the terms and conditions of such
Indebtedness (excluding pricing and optional prepayment or redemption terms)
reflect market terms on the date of issuance; provided that such Indebtedness
shall not contain covenants (including financial maintenance covenants), taken
as a whole, that are materially tighter (or in addition to), with respect to the
borrower of such Indebtedness and its Restricted Subsidiaries, than those
contained in this Agreement with respect to the Borrower and its Restricted
Subsidiaries (except for covenants applicable only to the period after the
Maturity Date of the Term B Loans) (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)) and
(v) the aggregate principal amount of Indebtedness that is incurred by Non-Loan
Parties pursuant to this Section 7.03(w) shall not exceed $10,000,000 at any one
time outstanding; and (B) any Permitted Refinancing thereof;

 

-103-



--------------------------------------------------------------------------------

(x) (i) Indebtedness (in the form of unsecured notes or loans) incurred by the
Borrower to the extent that 100% of the Net Cash Proceeds therefrom are,
immediately after the receipt thereof, applied solely to the prepayment of Term
Loans in accordance with Section 2.05(b)(iii); provided that (A) such
Indebtedness shall not mature earlier than the Maturity Date with respect to the
relevant tranche of Term Loans being refinanced, (B) as of the date of the
incurrence of such Indebtedness, the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than that of then remaining Term Loans being

refinanced, (C) no Restricted Subsidiary is a borrower or guarantor with respect
to such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
which shall have previously or substantially concurrently Guarantied the
Obligations, (D) the other terms and conditions of such Indebtedness (excluding
pricing and optional prepayment or redemption terms) reflect market terms on the
date of issuance; provided that such Indebtedness shall not contain covenants
(including financial maintenance covenants), taken as a whole, that are not
materially tighter than (or in addition to) those contained in this Agreement
(except for covenants applicable only to the period after the Maturity Date of
the Term B Loans); provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement,
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(E) the Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer, together with all relevant financial information reasonably
requested by the Administrative Agent, including reasonably detailed
calculations demonstrating compliance with clauses (A), (B), (C) and (D) and
(ii) any Permitted Refinancing thereof;

(y) Guarantee Obligations of the Borrower or any Restricted Subsidiary in
connection with the provision of credit card payment processing services; and

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower may, in
its sole discretion, divide, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) in one or more
of the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a) of this Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

SECTION 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) the Borrower (including a
merger the purpose of which is to reorganize the Borrower in a new State within
the United States); provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;

 

-104-



--------------------------------------------------------------------------------

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party, (ii) (A) any Subsidiary may
liquidate or dissolve, or (B) any Restricted Subsidiary may change its legal
form, in each case, if in either case, the Borrower determines in good faith
that such action is in the best interests of the Borrower and its Subsidiaries
and is not materially disadvantageous to the Lenders and (iii) the Borrower may
change its legal form if it determines in good faith that such action is in the
best interests of the Borrower and its Subsidiaries, and the Administrative
Agent reasonably determines it is not disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Section 7.02 (other than Section 7.02(f)) and Section 7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that the Borrower shall be the continuing
or surviving corporation;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02 (other than Section 7.02(f); provided that
the continuing or surviving Person shall be a Restricted Subsidiary, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11;

(f) the SHL Acquisition may be consummated;

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(e)), may be effected; and

(h) any merger, dissolution, liquidation, consolidation with or into another
Person, or Disposition arising from any step or transaction set out in the
Structure Memorandum to implement the SHL Acquisition and Refinancing.

SECTION 7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any patent issuances, registrations or any patent
applications or applications for registration of any immaterial IP Rights to
lapse or go abandoned in the ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02
(other than Section 7.02(f));

(e) Dispositions permitted by Section 7.02 (other than Section 7.02(f)),
Section 7.04 (other than Section 7.04(g)) and Section 7.06 and Liens permitted
by Section 7.01 (other than Section 7.01(m));

 

-105-



--------------------------------------------------------------------------------

(f) Dispositions in the ordinary course of business of Cash Equivalents;

(g) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(h) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(i) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(j) Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;

(k) the unwinding of any Swap Contract pursuant to its terms;

(l) Permitted Sale Leasebacks;

(m) Dispositions not otherwise permitted pursuant to this Section 7.05; provided
that (i) such Disposition shall be for fair market value as reasonably
determined by the Borrower or the applicable Restricted Subsidiary in good faith
based on sales of similar assets, if available, (ii) the Borrower or the
applicable Restricted Subsidiary complies with the applicable provisions of
Section 2.05, and (iii) with respect to any Disposition pursuant to this clause
(m) for a purchase price in excess of $5,000,000, the Borrower or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents; provided, however, that for the purposes of this
clause (iii), (A) any liabilities (as shown on the most recent balance sheet of
the Borrower provided hereunder or in the footnotes thereto) of the Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Obligations under the Loan Documents,
that are assumed by the transferee with respect to the applicable Disposition
and for which the Borrower and all of the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, shall be deemed to
be cash, (B) any securities received by the Borrower or such Restricted
Subsidiary from such transferee that are converted by the Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by the Borrower or such Restricted Subsidiary in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (m) that is at that time outstanding, not in excess of $10,000,000
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash;

(n) the abandonment or other Disposition of intellectual property which are
reasonably determined by the Borrower, in good faith, to be no longer
economical, negligible, obsolete or otherwise not material to its business;

(o) any sale, lease, assignment transfer or disposition arising from any step or
transaction set out in the Structure Memorandum to implement the SHL Acquisition
and Refinancing;

(p) any forgiveness, writeoff or writedown of any intercompany obligations;
provided that any forgiveness of obligations owing by a Non-Loan Party shall not
result in additional ability to make Investments in Non-Loan Parties in the
amount of such forgiven obligations; and

(q) Dispositions not otherwise permitted pursuant to this Section 7.05 in an
aggregate amount not to exceed $5,000,000.

 

-106-



--------------------------------------------------------------------------------

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Guarantor, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is expressly permitted by this Agreement,
the Administrative Agent or the Collateral Agent, as applicable, shall be
authorized to take and shall take any actions deemed appropriate in order to
effect the foregoing.

SECTION 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) (i) the Borrower may redeem in whole or in part any of its Equity Interests
for another class of its Equity Interests or rights to acquire its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests; provided that any terms and provisions
material to the interests of the Lenders, when taken as a whole, contained in
such other class of Equity Interests are at least as advantageous to the Lenders
as those contained in the Equity Interests redeemed thereby and (ii) the
Borrower and each Restricted Subsidiary may declare and make dividend payments
or other distributions payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

(c) Restricted Payments made on the Closing Date to consummate the Transaction;

(d) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(f)) or
Section 7.04;

(e) repurchases of Equity Interests in the ordinary course of business in the
Borrower or any Restricted Subsidiary deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(f) the Borrower or any Restricted Subsidiary may, in good faith, pay for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of it held by any future, present or former employee, director,
officer or consultant (or any Affiliates, spouses, former spouses, other
immediate family members, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of the Borrower or any of its
Subsidiaries pursuant to any employee, management or director equity plan,
employee, management or director stock option plan or any other employee,
management or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant of the Borrower or any Subsidiary; provided that such payments do not
to exceed $5,000,000 in any fiscal year; provided that any unused portion of the
preceding basket for any calendar year may be carried forward to succeeding
calendar years, so long as the aggregate amount of all Restricted Payments made
pursuant to this Section 7.06(f) in any calendar year (after giving effect to
such carry forward) shall not exceed $10,000,000; provided further that
cancellation of Indebtedness owing to the Borrower or any of its Subsidiaries
from members of management of the Borrower or any of the Borrower’s Restricted
Subsidiaries in connection with a repurchase of Equity Interests of any of the
Borrower will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement;

(g) netting of shares under stock option plans to settle option price payments
owed to employees and officers of the Borrower with respect thereto, and netting
of shares to settle such employees’ and officers’ federal, state and income tax
liabilities (if any) related to restricted stock units and similar stock based
awards thereunder;

 

-107-



--------------------------------------------------------------------------------

(h) the Borrower or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement;

(i) the Borrower or any Restricted Subsidiary may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(j) the Borrower and each Restricted Subsidiary may declare and make dividend
payments to or other distributions payable in Qualified Equity Interests of such
Person;

(k) the Borrower or any Restricted Subsidiary may make additional Restricted
Payments in an amount not to exceed the Available Amount; provided that (x) at
the time of any such Restricted Payment, no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (y) in the case of
any such Restricted Payment in an amount in excess of $15,000,000, the Borrower
has delivered to the Administrative Agent a certificate of a Responsible
Officer, together with all relevant financial information reasonably requested
by the Administrative Agent, demonstrating the calculation of the Available
Amount; and

(l) the declaration and payment by the Borrower of dividends on the common stock
or common equity interests of the Borrower in an amount not to exceed in any
fiscal year the greater of (x) the aggregate amount of dividends on the common
stock or common equity interests of the Borrower paid by the Borrower in the
prior fiscal year and (y) at the time of any such declaration by the Borrower,
an amount equal to 40% of the Consolidated Net Income of the Borrower for the
Test Period most recently ended; provided that no Default or Event of Default
shall have occurred and be continuing at the time of the declaration of any such
Restricted Payment.

SECTION 7.07 Amendment of Acquisition Documents. Amend, modify waive or change
any provision of any Acquisition Document except in writing and in a way that
could not reasonably be expected to materially and adversely affect the
interests of the Lenders.

SECTION 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:

(a) transactions between or among the Borrower or any Restricted Subsidiary or
any entity that becomes a Restricted Subsidiary as a result of such transaction;

(b) transactions on terms not less favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;

(c) the Transaction and the payment of fees and expenses related to the
Transaction;

(d) equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Borrower or any
Restricted Subsidiary permitted under Section 7.06;

(e) loans, Investments and other transactions by and among the Borrower and/or
one or more Subsidiaries and joint ventures to the extent permitted under this
Article VII;

(f) employment and severance arrangements between the Borrower or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business as determined in good faith by the board of directors or senior
management of the relevant Person and transactions pursuant to stock option
plans and employee benefit plans and arrangements;

 

-108-



--------------------------------------------------------------------------------

(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries in the ordinary
course of business;

(h) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect;

(i) dividends permitted under Section 7.06; and

(j) the issuance of Equity Interests of the Borrower, including the issuance of
such Equity Interests to any officer, director, employee or consultant of the
Borrower or any of its Subsidiaries.

SECTION 7.09 Prepayments, Etc., of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (X) Indebtedness incurred pursuant to
Sections 7.03(r), (w) or (x) or (Y) any Subordinated Debt (it being understood
that payments of regularly scheduled interest and mandatory prepayments under
Indebtedness incurred pursuant to Sections 7.03(r), (w) or (x) or such
Subordinated Debt Documents shall be permitted), except for (i) the refinancing
thereof with the Net Cash Proceeds of any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing), (ii) the conversion thereof
to Equity Interests (other than Disqualified Equity Interests) of the Borrower
and (iii) prepayments, redemptions, purchases, defeasances and other payments
thereof prior to their scheduled maturity in an aggregate amount not to exceed
the Available Amount; provided that (x) at the time of any such payment, no
Event of Default shall have occurred and be continuing or would result therefrom
and (y) in the case of any such payment in an amount in excess of $15,000,000,
the Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer, together with all relevant financial information reasonably
requested by the Administrative Agent, demonstrating the calculation of the
Available Amount.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of the Subordinated Debt Documents without the
consent of the Required Lenders (not to be unreasonably withheld or delayed).

SECTION 7.10 Financial Covenant.

Permit the Net Leverage Ratio for any Test Period set forth below, as of the
last day of such Test Period, to be greater than the ratio set forth opposite
such Test Period below:

 

Test Period Ended

   Net Leverage Ratio  

December 31, 2012

     3.50:1.00   

March 31, 2013

     3.50:1.00   

June 30, 2013

     3.50:1.00   

September 30, 2013

     3.50:1.00   

December 31, 2013

     3.25:1.00   

March 31, 2014

     3.25:1.00   

June 30, 2014

     3.25:1.00   

September 30, 2014

     3.25:1.00   

December 31, 2014

     3.00:1.00   

March 31, 2015

     3.00:1.00   

June 30, 2015

     3.00:1.00   

September 30, 2015

     3.00:1.00   

December 31, 2015

     2.75:1.00   

March 31, 2016

     2.75:1.00   

June 30, 2016

     2.75:1.00   

September 30, 2016

     2.75:1.00   

December 31, 2016 and thereafter

     2.50:1.00   

 

-109-



--------------------------------------------------------------------------------

SECTION 7.11 Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Effective Date or any business reasonably
related or ancillary thereto.

SECTION 7.12 Burdensome Agreements. Enter into, or permit to exist, any
Contractual Obligation (other than, prior to the Closing Date, the CEB Revolver)
that encumbers or restricts the ability of (u) any Restricted Subsidiary to make
Restricted Payments to any Loan Party, (w) any Restricted Subsidiary to make
loans or advances to any Loan Party, (x) any Restricted Subsidiary to transfer
any of its property to any Loan Party, (y) the Borrower or any Restricted
Subsidiary to pledge its property pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or (z) any
Loan Party to create, incur, assume or suffer to exist any Lien upon any of
their respective properties or revenues, whether now owned or hereafter
acquired, for the benefit of the Secured Parties with respect to the Obligations
under the Loan Documents, or any renewals, refinancings, exchanges, refundings
or extension thereof, except in respect of any of the matters referred to in
clauses (u) through (z) above:

(i) restrictions and conditions imposed by law or any Loan Document;

(ii) restrictions and conditions existing on the Closing Date or to any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or any assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder;

(iv) customary provisions in leases, licenses and other contracts restricting
the assignment thereof;

(v) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(vi) restrictions or conditions set forth in any agreement in effect at any time
any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any other Restricted
Subsidiary;

(vii) restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.03 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance (as
determined by the Borrower in good faith) or, in the case of Indebtedness of any
Non-Loan Party, are imposed solely on such Non-Loan Party and its Subsidiaries
and are market terms at the time of issuance (as determined by the Borrower in
good faith); provided that any such restrictions or conditions permit compliance
with the Collateral and Guarantee Requirement and Section 6.11;

(viii) restrictions on cash or other deposits imposed by agreements entered into
in the ordinary course of business;

(ix) encumbrances and restrictions under the Organization Documents of JV
Entities; and

(x) encumbrances and restrictions imposed by the Acquisition Agreement.

 

-110-



--------------------------------------------------------------------------------

SECTION 7.13 Fiscal Year. Make any change to its fiscal year.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (k) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or Section 6.05
(a) (solely with respect to the Borrower), Section 6.12, Section 6.14 or Article
VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made and such incorrect or misleading
representation, warranty, certification or statement of fact, if capable of
being cured, remains so incorrect or misleading for thirty (30) days after
receipt by the Borrower of written notice thereof by the Administrative Agent or
the Required Lenders; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, after giving effect to any grace period,
with the giving of notice if required, all such Indebtedness to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem all such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(B) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided, further, that such failure is unremedied and is not
waived by the holders of such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or

 

-111-



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (iii) any Loan Party or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Loan Parties and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or (iv) a termination, withdrawal or noncompliance with
applicable law or plan terms or termination, withdrawal or other event similar
to an ERISA Event occurs with respect to a Foreign Plan that could reasonably be
expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of this Agreement or
any Collateral Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder (including
as a result of a transaction permitted under Section 7.04 or Section 7.05) or
solely as a result of acts or omissions by the Administrative Agent or any
Lender or the satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Collateral Document ceases to create a valid and
perfected first priority lien on the Collateral covered thereby (to the extent
required hereby or thereby); or any Loan Party contests in writing the validity
or enforceability of any material provision of this Agreement or any Collateral
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under this Agreement or any Collateral Document (other
than as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind this
Agreement or any Collateral Document; or

(k) Change of Control. There occurs any Change of Control.

For the period (the “Clean-Up Period”) commencing on the Closing Date and ending
on the date falling 90 days after the Closing Date, (i) the breach of any
representation or warranty; (ii) the breach of any covenant; or (iii) the
occurrence of any Event of Default (other than an Event of Default under
Section 8.01(a), (f) or (g) that has occurred and is continuing at such time)
will be deemed not to be a breach of a representation or warranty or a breach of
a covenant or an Event of Default (as the case may be) if it would have been
(but for this provision) a breach of a representation or warranty or a breach of
a covenant or an Event of Default only by reason of circumstances relating
exclusively to the Companies or any of their subsidiaries; provided, however,
that such breach or Event of Default (A) has not had, and could not reasonably
be expected to have, a Material Adverse Effect; (B) was not procured or approved
by the Borrower or any of its Subsidiaries (other than the Companies or any of
their respective subsidiaries); and (C) is capable of being remedied during the
Clean-Up Period and reasonable steps are being taken to remedy it (it being
understood that untrue disclosure or financial statements cannot be cured by
amending, supplementing or restating such disclosure or financial statements).

 

-112-



--------------------------------------------------------------------------------

SECTION 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing following the Certain Funds
Period (or during the Certain Funds Period but only in relation to a Certain
Funds Default) the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Section 8.01(f)
with respect to the Borrower, the obligation of each Lender to make Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

SECTION 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Borrower, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless the Consolidated EBITDA of such Subsidiary together with the
Consolidated EBITDA of all other Subsidiaries affected by such event or
circumstance referred to in such clause (in each case determined using the
definition of “Consolidated EBITDA” and the other defined terms used therein as
if references to the Borrower and the Restricted Subsidiaries therein were to
such Subsidiary and its Subsidiaries), shall exceed 5% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries.

SECTION 8.04 Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

-113-



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings and
Swap Termination Value under Secured Hedge Agreements and Cash Management
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations (other than contingent
indemnity obligations) have been paid in full, to the Borrower or as otherwise
required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of Agents.

(a) Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. Notwithstanding any
provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent shall have no duties or responsibilities,
except those expressly set forth herein, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Related Parties” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

-114-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07) and
Article X, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.

(d) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

SECTION 9.02 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 9.03 Liability of Agents.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

-115-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct (in each case, as determined in a
final, non-appealable judgment of a court of competent jurisdiction). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an L/C Issuer.

(c) The Administrative Agent shall not be responsible to any Lender for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the relevant L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken in good faith by it in
accordance with the advice of any such counsel, accountants or experts.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

-116-



--------------------------------------------------------------------------------

SECTION 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent or their respective Related Parties.

SECTION 9.07 Indemnification of Agents[Reserved.]. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each L/C Issuer, each Agent and each Related Party of the foregoing
(to the extent not reimbursed by or on behalf of any Loan Party and without
limiting the obligation of any Loan Party to do so), pro rata, and hold harmless
each L/C Issuer, each Agent and each Related Party of the foregoing from and
against any and all Indemnified Liabilities incurred by it; provided that no
Lender shall be liable for the payment to any L/C Issuer, any Agent or any
Related Party of the foregoing of any portion of such Indemnified Liabilities
resulting from such the gross negligence or willful misconduct of the L/C Issuer
or such Agent in its capacity as such, as determined by the final judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower;
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto, if any. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.Agents in their Individual Capacities. Bank of America and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire Equity Interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Loan Party or any Affiliate of a Loan Party (including information that may
be subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of America shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” include Bank of
America in its individual capacity.

SECTION 9.09 Successor Agents. The Administrative Agent may resign, upon 30 days
prior notice to the Lenders, each L/C Issuer and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, which appointment of a successor agent shall
require the consent of the Borrower (except during the existence of an Event of
Default under Section 8.01(f) or (g)), which consent shall not be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers
(without the consent of any of the Lenders or the L/C Issuers but with the
consent of the Borrower (except during the existence of an Event of Default
under Section 8.01(f) or (g)), which consent shall not be unreasonably withheld
or delayed), appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such

 

-117-



--------------------------------------------------------------------------------

notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or any L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed); (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section and
(iii) the Borrower and the Lenders agree that in no event shall the retiring
Administrative Agent and Collateral Agent or any of their respective Affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives have any liability to the Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the failure of a
successor Administrative Agent or Collateral Agent to be appointed and to accept
such appointment. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.09). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article IX and Sections 10.04 and 10.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.04(e) and (f), Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

-118-



--------------------------------------------------------------------------------

SECTION 9.11 Collateral and Guaranty Matters. The Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than the Borrower or any of its Restricted
Subsidiaries that are Guarantors, (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, (iv) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guaranty pursuant to
clause (c) or (d) below, or (v) if the property subject to such Lien becomes
subject to the exclusions set forth in the last paragraph of the definition of
Collateral and Guarantee Requirement pursuant to a transaction not prohibited by
this Agreement;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i) and
(o);

(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder; and

(d) if any Subsidiary Guarantor shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer), (i) such Subsidiary shall be
automatically released from its obligations under the Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” or “co-arranger” or “co-documentation agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such or in its capacity, as
applicable, as the Administrative Agent, L/C Issuer or Swing Line Lender
hereunder. Without limiting the foregoing, none of the Lenders or other Persons
so identified shall have or be deemed to have any fiduciary relationship with
any Lender. Each Lender acknowledges that it has not relied, and will not rely,
on any of the Lenders or other Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

SECTION 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and,
collectively, as “Supplemental Administrative Agents”).

 

-119-



--------------------------------------------------------------------------------

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 10.04 and Section 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

SECTION 9.14 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties, additions to Tax or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this Section 9.14, include any L/C Issuer and
any Swing Line Lender and (2) this Section 9.14 shall not limit or expand the
obligations of the Borrower or any Guarantor under Section 3.01 or any other
provision of this Agreement.

SECTION 9.15 Cash Management Obligations and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations and Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

-120-



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of First Lien Net
Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in the rate of interest; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders,” “Required Revolving Credit Lenders” or “Pro Rata Share” or
Section 2.05(b)(iv)(Y), Section 2.05(d)(iv) (with respect to the requirement to
make ratable payments), Section 2.06(c), Section 2.13 or Section 8.04 without
the written consent of each Lender affected thereby;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (e) to the extent such transaction does not result
in the release of all or substantially all of the Collateral;

(f) release all or substantially all of the Guaranties in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (f) to the extent such transaction does not result
in the release of all or substantially all of the Guaranties; or

(g) in the case of the initial Credit Extension, waive any condition set forth
in Section 4.01 (other than Section 4.01(i), which waiver is subject to clause
(c) above) or Section 4.03(a) or, in the case of any subsequent Credit
Extension, Section 4.02, without the written consent of each Lender;

 

-121-



--------------------------------------------------------------------------------

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
change any provision of Section 1.10 or affect the rights or duties of an L/C
Issuer under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent or the Collateral Agent, as
applicable, in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent or
the Collateral Agent, as applicable, under this Agreement or any other Loan
Document; (iv) Section 10.07(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) any amendment or waiver that by its terms affects the
rights or duties of Lenders holding Loans or Commitments of a particular Class
(but not the Lenders holding Loans or Commitments of any other Class) will
require only the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto if such Class of Lenders were
the only Class of Lenders. Notwithstanding the foregoing, (x) the Letter of
Credit Sublimit may be increased with the consent of the Required Revolving
Credit Lenders, each L/C Issuer and the Administrative Agent, (y) the Swing Line
Sublimit may be increased with the consent of the Required Revolving Credit
Lenders, the Swing Line Lender and the Administrative Agent and (z) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (a) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans, the Revolving Credit
Loans, the Incremental Term Loans, if any, and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01,
(i) the Borrower and the Administrative Agent may, without the input or consent
of the Lenders, effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Sections 2.14 and 2.15; (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; (iii) the Administrative Agent is hereby authorized by
the Lenders to approve the forms of Collateral Documents as contemplated herein,
and to enter into any Loan Documents in such forms as approved by it on or prior
to the Closing Date (and thereafter as contemplated by the provisions of this
Credit Agreement); (iv) the Administrative Agent shall be permitted to agree to
the form of, and approve such modifications to, the Schedules hereto on or prior
to the Closing Date as shall be reasonably satisfactory to the Administrative
Agent; (v) the Borrower and the Administrative Agent may (and the Borrower,
solely to the extent required pursuant to the Fee Letter, shall), without the
input or consent of the Lenders, effect amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate in the opinion of the
Lead Arrangers in connection with the syndication of the Facilities that are
consistent with the market flex provisions of the Fee Letter as in effect on the
Effective Date or, with the consent of the Borrower, otherwise not materially
adverse to the Lenders (or one or more Facilities thereof); (vi) if the
Administrative Agent and the Borrower have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any Loan
Document, then the Administrative Agent and the Borrower shall be permitted to
amend such provision without the input or consent of the Lenders and (vii) any
guarantees, collateral security documents, Intercreditor Agreements and related
documents executed by the Borrower or any Subsidiaries in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement, amended, supplemented and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any other Lender if such amendment, supplement or
waiver is delivered in order (a) to comply with local Law or advice of local
counsel, (b) to cure ambiguities, omissions, mistakes or defects or (c) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

-122-



--------------------------------------------------------------------------------

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(b) shall be effective as provided in such
Section 10.02(b).

(b) Electronic Communications. Notices and other communications to the Lenders
and any L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

-123-



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders.The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance in good faith by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

(f) Notice to other Loan Parties. The Borrower agrees that notices to be given
to any other Loan Party under this Agreement or any other Loan Document may be
given to the Borrower in accordance with the provisions of this Section 10.02
with the same effect as if given to such other Loan Party in accordance with the
terms hereunder or thereunder.

SECTION 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and each L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.13), or (b) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02.

SECTION 10.04 Attorney Costs and Expenses. The Borrower agrees to pay or
reimburse (a) the Administrative Agent, the Lead Arrangers and the Syndication
Agent for all reasonable and documented or invoiced out-of-pocket costs and
expenses associated with the syndication of the Term Loans and Revolving Credit
Loans (including reasonable and documented out of pocket travel expenses) and
the preparation, and negotiation and enforcement of this Agreement and the other
Loan Documents entered into on or about, or prior to, the Closing Date (whether
or not the transactions contemplated thereby are consummated), including all
Attorney Costs of Cahill Gordon & Reindel LLP (and any other counsel retained
with the Borrower’s consent (such consent not to be unreasonably withheld or
delayed) and in each case subject, if the Closing Date does not occur, to the
amount separately agreementagreed between such counsel and the Borrower) and, if
necessary, one local and foreign counsel in each relevant jurisdiction, (b) the
Agents and the Lenders for all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this

 

-124-



--------------------------------------------------------------------------------

Agreement or the other Loan Documents (including all costs and expenses incurred
in connection with any workout in respect of the Loans, all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all Attorney Costs of one counsel to the
Administrative AgentAgents and the Lenders (and any other counsel retained with
the Borrower’s consent (such consent not to be unreasonably withheld or
delayed)) andand, if necessary, one local and foreign counsel in each relevant
jurisdiction and (c) the Administrative Agent, in the event of a potential
conflict of interest where the Lender affected by such conflict informs the
Borrower of such conflict, such additional counsels as are reasonably required,
and (c) the Agents for all reasonable and documented or invoiced out-of-pocket
costs and expenses associated with the administration, amendment, modification,
waiver and/or enforcement of this Agreement and the other Loan Documents,
including all Attorney Costs of one counsel to the Administrative Agent (and any
other counsel retained with the Borrower’s consent (such consent not to be
unreasonably withheld or delayed)) andAgents and, if necessary, one local and
foreign counsel in each relevant jurisdiction. The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail. If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

SECTION 10.05 Indemnification. (a) Whether or not the transactions contemplated
hereby are consummated, the Borrower shall indemnify and hold harmless each L/C
Issuer, each Agent, each Lender, each Lead Arranger, the Syndication Agent and
each Related Party of the foregoing (collectively, the “Indemnitees”) from and
against any and all losses, liabilities, damages, claims, and reasonable and
documented or invoiced out-of-pocket fees and expenses, joint or several
(including reasonable Attorney Costs of one counsel for all Indemnitees and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all
Indemnitees (and, in the case of an actual or perceived conflict of interest,
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Indemnitee)) of any such Indemnitee arising out of or relating to
any claim or any litigation or other proceeding (regardless of whether such
Indemnitees is a party thereto and whether or not such proceedings are brought
by the Borrower, its equity holders, its Affiliates, creditors or any other
third person) that relates to the Transaction, including the financing
contemplated hereby) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (c) any actual or alleged presence or Release or threat of
Release of Hazardous Materials on, at, under or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to the Borrower, any
Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (regardless of whether such
Indemnitees is a party thereto and whether or not such proceedings are brought
by the Borrower, its equity holders, its Affiliates, creditors or any other
third person) (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) (all
the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of its Related Indemnified Persons (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (y) a material breach of the Loan Documents by such Indemnitee or one
of its Affiliates (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or (z) disputes to the extent such disputes do not
arise from any act or omission of the Borrower or any of its Affiliates and that
is brought by an Indemnitee against any other Indemnitee (other than claims
against an Indemnitee acting is its capacity as an L/C Issuer, Agent, Lead
Arranger, Syndication Agent or similar role under the Loan Documents). No
Indemnitee shall be liable for any

 

-125-



--------------------------------------------------------------------------------

damages arising from the use or misuse by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date); provided that the foregoing shall not limit the Borrower’s
indemnity and reimbursement obligations to the extent set forth in Section 10.04
and Section 10.05(a). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, partners, stockholders or creditors
or an Indemnitee or any other Person, whether or not any Indemnitee is otherwise
a party thereto and whether or not any of the transactions contemplated
hereunder or under any of the other Loan Documents is consummated. All amounts
due under this Section 10.05 shall be paid within ten (10) Business Days after
demand therefor; provided, however, that such Indemnitee shall promptly refund
such amount to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification or
contribution rights with respect to such payment pursuant to the express terms
of this Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of any Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes other than Taxes that represent liabilities, obligations, losses,
damages, etc., with respect to a non-Tax claim.

(b) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.04 or Section 10.05(a) to be paid by it to any
Agent (or any sub-agent thereof), any L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or any such sub-agent) or such L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for such Agent
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (b) are subject to the
provisions of Section 2.12(e).

SECTION 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate, in the applicable currency of such payment.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent, each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee, (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, each L/C Issuer and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

-126-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower; provided that, no consent of the Borrower shall be required
for an assignment of any (x) Term Loan to any other Lender, any Affiliate of a
Lender or any Approved Fund or, if an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing, any Assignee or (y) Revolving Credit
Facility to any Revolving Credit Lender, any Affiliate of a Revolving Credit
Lender or, if an Event of Default under Section 8.01(a), (f) or (g) has occurred
and is continuing, any Assignee; provided, however, that (I) the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof and (II) during the thirty (30) day
period following the Closing Date, the Borrower shall be deemed to have
consented to an assignment to any Lender if such Lender was previously
identified in the initial allocations of the Loans provided by the Lead
Arrangers to the Borrower and reviewed and approved by the Borrower (such
approval not to be unreasonably withheld or delayed) in writing on or prior to
the Closing Date;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of (i) all or any portion of a Term
Loan to another Lender, an Affiliate of a Lender or an Approved Fund or (ii) all
or any portion of a Revolving Credit Commitment or Revolving Credit Loan to a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender;

(C) in the case of any assignment of any of the Revolving Credit Facility, each
L/C Issuer at the time of such assignment; provided that no consent of such L/C
Issuers shall be required for any assignment of all or any portion of a
Revolving Credit Commitment or Revolving Credit Loan to a Revolving Credit
Lender or an Affiliate of a Revolving Credit Lender; and

(D) in the case of any assignment of any of the Revolving Credit Facility, the
Swing Line Lender; provided that no consent of the Swing Line Lender shall be
required for any assignment of all or any portion of a Revolving Credit
Commitment or Revolving Credit Loan to a Revolving Credit Lender or an Affiliate
of a Revolving Credit Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in the
case of a Term Loan) unless the Borrower and the Administrative Agent otherwise
consents; provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f);

 

-127-



--------------------------------------------------------------------------------

(D) no such assignment shall be made (I) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries except in accordance with Section 2.05(d),
or (II) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person;

(E) unless the Borrower has agreed otherwise in writing (I) no Initial Lender
shall be relieved, released or novated from its obligations hereunder (including
its obligation to fund on the Funding Date) in connection with any syndication,
assignment or participation of the Commitments until after the Funding Date has
occurred, and, in any event, no Initial Lender shall assign prior to the Funding
Date more than 49% of any Class of its Commitments; and (II) each Initial Lender
shall retain exclusive control over all rights and obligations with respect to
its Commitments, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the initial funding of the Loans on
the Closing Date has occurred; and

(F) during the thirty (30) day period following the Closing Date, the Assignee
shall not be a Disqualified Lender.

This clause (b) shall not prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500
(provided that (i) such fee shall not apply to assignments by Bank of Americathe
Initial Lenders, or any of their respective Affiliates and (ii) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment), from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note (if any), the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e). For greater certainty, any assignment by a Lender pursuant to
this Section 10.07 shall not in any way constitute or be deemed to constitute a
novation, discharge, recession, extinguishment or substitution of the existing
Indebtedness and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligations.

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
related interest amounts) of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower, any Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

-128-



--------------------------------------------------------------------------------

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents, the L/C Issuers and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a),
(b), (c), (e) or (f) that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (through the applicable Lender),
subject to the requirements and limitations of such Sections (including Sections
3.01(e) and (f)) and Sections 3.06 and 3.07, to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(b).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Any Lender that sells participations shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), maintain a register on which it enters the name and the
address of each Participant and the principal amounts (and related interest
amounts) of each Participant’s participation interest in the Commitments and/or
Loans (or other rights or obligations) held by it (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent demonstrable
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation interest as the owner
thereof for all purposes notwithstanding any notice to the contrary. No Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish in connection with a Tax audit or other Tax
proceeding that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or except to the extent such entitlement to a greater
payment results from a Change in Law after the Participant became a Participant.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05, subject to the requirements and limitations of
such Sections (including Sections 3.01(e) and (f)) and Sections 3.06 and 3.07,
to the same extent as if such SPC were a Lender, but neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.01, 3.04 or 3.05)
except to the extent any entitlement to greater amounts results from a Change in
Law after the grant to the SPC occurred, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable and such liability shall remain with the Granting Lender, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee Obligation or credit or liquidity enhancement to such
SPC.

 

-129-



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make, Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).

SECTION 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ respective partners, directors, officers, employees,
trustees, investment advisors, professionals and other experts and agents,
including accountants, legal counsel and other advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable Law, rule or regulation or
compulsory legal process based on the advice of counsel (in which case such
Agent or Lender agrees (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or Governmental
Authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
the Borrower promptly thereof prior to disclosure), (c) upon the request or
demand of any regulatory authority having or purporting to have jurisdiction
over such Agent or Lender or any of their respective Affiliates (in which case
such Agent or Lender agrees (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or Governmental
Authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
you promptly thereof prior to disclosure), to the extent practicable and not
prohibited by applicable law, to inform you promptly thereof prior to
disclosure); (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g) or Section 10.07(i), counterparty to
a Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (f) with the written consent of the Borrower; (g) to the extent
such Information(x) becomes publicly available other than as a result of a
breach of this Section 10.08

 

-130-



--------------------------------------------------------------------------------

or (y) is or was received by any Agent or any Lender or any of their respective
Affiliates from a third party that is not, to such party’s knowledge, subject to
contractual or fiduciary confidentiality obligations owning to the Borrower,
(h) to the extent such information is independently developed by such Agent or
Lender or any of their respective Affiliates; (i) to any Governmental Authority
or examiner regulating any Lender; (j) to any rating agency when required by it
(it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender); or (k) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party or its Affiliates or its Affiliates’ directors, officers, employees,
trustees, investment advisors or agents, relating to the Borrower or any of
their subsidiaries or their business, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08, including,
without limitation, information delivered pursuant to Section 6.01, 6.02 or 6.03
hereof.

SECTION 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Notwithstanding anything to the contrary
contained herein, no Lender or its Affiliates and no L/C Issuer or its
Affiliates shall have a right to set off and apply any deposits held or other
Indebtedness owning by such Lender or its Affiliates or such L/C Issuer or its
Affiliates, as the case may be, to or for the credit or the account of any
Subsidiary of a Loan Party which is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code unless such Subsidiary is not a
direct or indirect Subsidiary of the Borrower. Each Lender and L/C Issuer agrees
promptly to notify the Borrower and the Administrative Agent after any such set
off and application made by such Lender or L/C Issuer, as the case may be;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent, each Lender
and each L/C Issuer under this Section 10.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender and such L/C Issuer may have.

SECTION 10.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

 

-131-



--------------------------------------------------------------------------------

SECTION 10.11 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that (i) the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement and
(ii) the Commitment Letter shall continue to be in full force and effect to the
extent set forth in Section 9 thereof. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

SECTION 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.14 GOVERNING LAW; JURISDICTION, ETC.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

-132-



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender, Swing Line Lender and L/C Issuer that each such
Lender, Swing Line Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, each Agent and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.

SECTION 10.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.18 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

SECTION 10.19 USA PATRIOT Act. Each Lender hereby notifies the Borrower that,
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the USA PATRIOT
Act.

 

-133-



--------------------------------------------------------------------------------

SECTION 10.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Borrower its
Subsidiaries, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (ii) in connection with the transactions
contemplated hereby or the process leading thereto, the Agents, the Lead
Arrangers and their respective Subsidiaries (as the case may be) are acting
solely as a principal and not as agents or fiduciaries of the Borrower, its
Subsidiaries or any other person, (iii) the Agents, the Lead Arrangers and their
respective Subsidiaries (as the case may be) have not assumed an advisory or
fiduciary responsibility or any other obligation in favor of the Borrower or its
Subsidiaries with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether the Agents, the Lead Arrangers or any
of their respective Subsidiaries have advised or are currently advising the
Borrower or its Subsidiaries on other matters) except the obligations expressly
set forth in this Agreement, the other Loan Documents and the Commitment Letter
and (iv) you have consulted your own legal and financial advisors to the extent
you deemed appropriate. The Borrower further acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that the Borrower and its
Subsidiaries are responsible for making their own independent judgment with
respect to such transactions and the process leading thereto. The Borrower
agrees, and acknowledges its Subsidiaries’ understanding, that they will not
claim that the Agents, the Lead Arrangers or their respective Subsidiaries, as
the case may be, have rendered advisory services of any nature or respect, or
owe a fiduciary or similar duty to the Borrower or its Subsidiaries, in
connection with such transaction or the process leading thereto.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-134-



--------------------------------------------------------------------------------

EXHIBIT E

Amended and Restated Form of Assignment and Assumption

[See Attached.]



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

(the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1. Assignor[s]: ______________________________

                               ______________________________

 

2. Assignee[s]: ______________________________

                               ______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower(s): The Corporate Executive Board Company

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of July 2, 2012, as amended and
restated on July 18, 2012 and further amended and restated on August 1, 2012,
and as may be further amended or amended and restated, among The Corporate
Executive Board Company, a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Collateral Agent, L/C Issuer, and Swing Line Lender



--------------------------------------------------------------------------------

6. Assigned Interest:

 

                 Aggregate      Amount of      Percentage                       
Amount of      Commitment/L      Assigned of                 Facility     
Commitment/Loans      oans      Commitment/     CUSIP

Assignor[s]5

   Assignee[s]6    Assigned7      for all Lenders8      Assigned      Loans9    
Number         ________________       $ ________________       $
________________         _____________ %            ________________       $
________________       $ ________________         _____________  %           
________________       $ ________________       $ ________________        
_____________ %   

 

[7.

Trade Date:                     ]10

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

      Title:

 

5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term A Commitment”, etc.).

8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

 

Consented to and Accepted:

BANK OF AMERICA, N.A., as

  Administrative Agent

By:

 

 

 

Title:

THE CORPORATE EXECUTIVE BOARD COMPANY

By:

 

 

 

Title:

[[NAME OF L/C ISSUER]

By:

 

 

 

Title:

[NAME OF SWING LINE LENDER]

By:

 

 

 

Title:]11

 

11 

To be added only if the consent of the L/C issuer or Swing Line Lender is
required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Credit Agreement, dated as of July 2, 2012, as amended and restated on July 18,
2012 and further amended and restated on August 1, 2012, and as may be further
amended or amended and restated, among The Corporate Executive Board Company, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
L/C Issuer, and Swing Line Lender

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section  10.0610.07(b)(iiii),
(v) and (vib)(ii)(d) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 10.0610.07(b)(iiii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section—6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, and (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter



--------------------------------------------------------------------------------

into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT F

Amended and Restated Form of Guaranty

[See Attached.]



--------------------------------------------------------------------------------

EXHIBIT F

GUARANTY

dated as of

[            ], 2012

among

THE CORPORATE EXECUTIVE BOARD COMPANY,

CERTAIN OF ITS SUBSIDIARIES

IDENTIFIED HEREIN as Guarantors,

and

BANK OF AMERICA, N.A.

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    DEFINITIONS   

SECTION 1.01. Credit Agreement.

     1   

SECTION 1.02. Other Defined Terms

     1    ARTICLE II    GUARANTY   

SECTION 2.01. Guaranty

     2   

SECTION 2.02. Guaranty of Payment

     2   

SECTION 2.03. No Limitations.

     2   

SECTION 2.04. Reinstatement

     3   

SECTION 2.05. Agreement To Pay; Subrogation

     3   

SECTION 2.06. Information

     4   

SECTION 2.07. Representations and Warranties

     34    ARTICLE III    SUBROGATION AND SUBORDINATION   

SECTION 3.01. Contribution and Subrogation

     4   

SECTION 3.02. Subordination.

     4    ARTICLE IV    MISCELLANEOUS   

SECTION 4.01. Notices

     4   

SECTION 4.02. Waivers; Amendment.

     4   

SECTION 4.03. Collateral Agent’s Fees and Expenses, Indemnification.

     5   

SECTION 4.04. Successors and Assigns

     56   

SECTION 4.05. Survival of Agreement

     6   

SECTION 4.06. Counterparts; Effectiveness; Several Agreement

     6   

SECTION 4.07. Severability

     6   

SECTION 4.08. Right of Set-Off

     6   

SECTION 4.09. Governing Law; Jurisdiction.

     7   

SECTION 4.10. WAIVER OF JURY TRIAL

     8   

SECTION 4.11. Headings

     8   

SECTION 4.12. Security Interest Absolute

     8   

SECTION 4.13. Termination or Release.

     8   

SECTION 4.14. Additional Guarantors

     9   

 

-i-



--------------------------------------------------------------------------------

GUARANTY

GUARANTY dated as of [            ], 2012, among THE CORPORATE EXECUTIVE BOARD
COMPANY., as borrower (the “Borrower”), certain Subsidiaries of the Borrower
(defined below) from time to time party hereto and BANK OF AMERICA, N.A. (“Bank
of America”), as Collateral Agent.

Reference is made to the credit agreement dated as of [            ], 2012
(asJuly 2, 2012 (as amended and restated on July 18, 2012 and further amended
and restated on August 1, 2012 and as may be further amended, amended and
restated, extended, replaced, refinanced, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among THE CORPORATE EXECUTIVE BOARD
COMPANY., as borrower (the “Borrower”), BANK OF AMERICA, N.A. (“the Borrower,
Bank of America”) as administrative agent (in such capacity, the “Administrative
Agent”), and collateral agent (in such capacity, the “Collateral Agent”), BANK
OF AMERICA as swing line lender (in such capacity, the “Swing Line Lender”) and
L/C Issuer, each Lender from time to time party thereto and the other parties
thereto. The Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Each Guarantor (other than the
Borrower) is a Subsidiary of the Borrower, and each Guarantor will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit and the other Secured Parties
to perform their obligations in respect of Cash Management Obligations and
obligations under Secured Hedge Agreements.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” means this Guaranty.

“Claiming Party” has the meaning assigned to such term in Section 3.01.

“Contributing Party” has the meaning assigned to such term in Section 3.01.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Guarantor” means, as the context requires, (i) the Borrower (solely with
respect to the Obligations of any Restricted Subsidiary of the Borrower) and
(ii) each Subsidiary Guarantor.



--------------------------------------------------------------------------------

“Guaranty Parties” means, collectively, each Guarantor.

“Guaranty Supplement” means an instrument in the form of Exhibit I hereto.

“Subsidiary Guarantor” means each Restricted Subsidiary listed on the signature
pages hereof under the caption “Guarantors” and each Wholly-Owned Restricted
Subsidiary (other than any Excluded Subsidiary) that becomes a party to this
Agreement after the Closing Date.

“Guaranty Parties” means, collectively, each Guarantor.

“Guaranty Supplement” means an instrument in the form of Exhibit I hereto.

ARTICLE II

GUARANTY

SECTION 2.01. Guaranty. Each Subsidiary Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. The Borrower absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations of each Restricted Subsidiary of the Borrower.
Each of the Guarantors further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation. Each of the Guarantors waives presentment to, demand
of payment from and protest to the Borrower or any other Guaranty Party of any
of the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.

SECTION 2.02. Guaranty of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations, or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other Person.

SECTION 2.03. No Limitations.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 4.13, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release, non-perfection, impairment, exchange or substitution of any
security held by the Collateral Agent or any other Secured Party for the
Obligations; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a

 

-2-



--------------------------------------------------------------------------------

matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations). Each Guarantor expressly authorizes the Secured Parties to
take and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other Guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other
Guaranty Party or the unenforceability of the Obligations, or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Guaranty Party, other than the indefeasible payment in full in cash
of all the Obligations. The Collateral Agent and the other Secured Parties may
in accordance with the terms of the Collateral Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Guaranty Party or exercise any
other right or remedy available to them against the Borrower or any other
Guaranty Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been fully and
indefeasibly paid in full in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Guaranty Party, as the case may
be, or any security.

(c) Each Guarantor, and by its acceptance of this Agreement, the Collateral
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Agreement and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Collateral Agent, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.

(d) Each Guarantor acknowledges that it will receive indirect benefits from the
financing arrangements contemplated by the Loan Documents and that the waivers
set forth in this Agreement are knowingly made in contemplation of such
benefits.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation, is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy, insolvency or reorganization of the Borrower, any other
Guaranty Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Guaranty Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Guaranty Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.

 

-3-



--------------------------------------------------------------------------------

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Guaranty Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Representations and Warranties. Each Guarantor hereby represents
and warrants that this Agreement (i) has been duly executed and delivered by
each Guarantor that is party hereto and (ii) constitutes a legal, valid and
binding obligation of such Guarantor, enforceable against each Guarantor that is
party hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

ARTICLE III

SUBROGATION AND SUBORDINATION

SECTION 3.01. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.02) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation (the
“Claiming Party”), the Contributing Party shall indemnify the Claiming Party in
an amount equal to the amount of such payment, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the date hereof and the denominator shall be the aggregate net worth of all
the Contributing Parties together with the net worth of the Claiming Party on
the date hereof (or, in the case of any Guarantor becoming a party hereto
pursuant to Section 4.14, the date of the Guaranty Supplement hereto executed
and delivered by such Guarantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 3.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

SECTION 3.02. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Section 3.01 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations. No
failure on the part of the Borrower or any Guarantor to make the payments
required by Section 3.01 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the obligations of such Guarantor
hereunder.

(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.

 

-4-



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

SECTION 4.02. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent, any other Agent, any L/C Issuer
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, any other Agent, the L/C Issuers and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Guaranty Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 4.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any other Agent, any Lender or any L/C Issuer may have had
notice or knowledge of such Default at the time. No notice or demand on any
Guaranty Party in any case shall entitle any Guaranty Party to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Guaranty Party or Guaranty Parties with respect
to which such waiver, amendment or modification is to apply, subject to any
consent required in accordance with Section 10.01 of the Credit Agreement.

SECTION 4.03. Collateral Agent’s Fees and Expenses, Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement as if such section were set out in full herein and
references to “the Borrower” therein were references to “each Guarantor.”

(b) Without limitation of its indemnification obligations under the other Loan
Documents but subject to the limitations set forth in Section 10.05 of the
Credit Agreement, each Guarantor agrees to indemnify the Collateral Agent and
the other Indemnitees (as defined in Section 10.05 of the Credit Agreement)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreements or instruments contemplated hereby, whether or not
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities and related expenses resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or of any affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnitee or
(y) a material breach of this Agreement by such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee.

 

-5-



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereby and secured by the other Collateral Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 4.03 shall be payable within ten days
of written demand therefor.

SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 4.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guaranty Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any other Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.

SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such Guarantor and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Guarantor , the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Guarantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

SECTION 4.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

-6-



--------------------------------------------------------------------------------

SECTION 4.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, and subject to the limitations set forth in Section 10.09 of
the Credit Agreement, each Lender and its Affiliates is authorized at any time
and from time to time, without prior notice to any Guarantor, any such notice
being waived by each Guarantor to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the respective Guarantor against any and all obligations owing to
such Lender and its Affiliates hereunder, now or hereafter existing,
irrespective of whether or not such Lender or Affiliate shall have made demand
under this Agreement and although such obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the relevant
Guarantor and the Collateral Agent after any such set off and application made
by such Lender; provided, that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Lender under
this Section 4.08 are in addition to other rights and remedies (including other
rights of setoff) that the Collateral Agent and such Lender may have.

SECTION 4.09. Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

-7-



--------------------------------------------------------------------------------

SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document, any other agreement or instrument, (c) any release or amendment or
waiver of or consent under or departure from any guarantee guaranteeing all or
any of the Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Guarantor in respect
of the Obligations or this Agreement.

SECTION 4.13. Termination or Release.

(a) This Agreement and the Guarantees made herein shall terminate with respect
to all Obligations upon the termination of the Aggregate Commitments and payment
in full of all Obligations (other than (x) obligations under Secured Hedge
Agreements not yet due and payable, (y) Cash Management Obligations not yet due
and payable and (z) contingent indemnification obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit.

(b) A Guarantor shall be automatically released from its obligations hereunder
upon such Guarantor ceasing to be a Material Subsidiary (as certified in writing
by a Responsible Officer).

(c) A Guarantor shall be automatically released from its obligations hereunder
if such Guarantor ceases to be (i) a Restricted Subsidiary as a result of a
transaction or designation permitted under the Credit Agreement or (ii) a
Material Subsidiary (as certified in writing by a Responsible Officer).

 

-8-



--------------------------------------------------------------------------------

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 4.13, the Collateral Agent shall execute and deliver
to any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section 4.13 shall be without
recourse to or warranty by the Collateral Agent.

SECTION 4.14. Additional Guarantors. Any Person required to become party to this
Agreement pursuant to Section 6.11 of the Credit Agreement may do so by
executing and delivering a Guaranty Supplement and such Person shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Guaranty Party hereunder. The rights and
obligations of each Guaranty Party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guaranty Party as a party to this
Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

-9-



--------------------------------------------------------------------------------

WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of the
day and year first above written.

 

[                                              ]

as Guarantor

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

  as Collateral Agent

By:

 

 

 

Name:

 

Title:

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT I

TO THE GUARANTY

FORM OF

GUARANTY SUPPLEMENT

SUPPLEMENT NO. [    ] (this “Guaranty Supplement”), dated as of [            ],
to the Guaranty dated as of [            ], 2012 among THE CORPORATE EXECUTIVE
BOARD COMPANY (the “Borrower”), certain of its subsidiaries of the Borrower (as
defined below) from time to time party heretothereto and BANK OF AMERICA, N.A.
(“Bank of America”), as Collateral Agent.

A. Reference is made to (i) the credit agreement dated as of [            ],
2012 (as amendedJuly 2, 2012 (as amended and restated on July 18, 2012 and
further amended and restated on August 1, 2012 and as may be further amended,
amended and restated, extended, replaced, refinanced, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among THE CORPORATE
EXECUTIVE BOARD COMPANY, as borrower (the “the Borrower”), BANK OF AMERICA,N.A.
(“, Bank of America”) as administrative agent (in such capacity, the
“Administrative Agent”), as collateral agent (in such capacity, the “Collateral
Agent”), BANK OF AMERICA as swing line lender (in such capacity, the “Swing Line
Lender”) and L/C Issuer, each Lender from time to time party thereto and eachthe
other partyparties thereto and (ii) the Guaranty referred to therein (such
Guaranty, as in effect on the date hereof and as it may hereafter be amended,
supplemented or otherwise modified from time to time, together with this
Guaranty Supplement, being the “Guaranty”). The capitalized terms defined in the
Guaranty or in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.

B. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and the L/C Issuers to issue Letters of Credit and the other
Secured Parties to perform their obligations in respect of Cash Management
Obligations and obligations under Secured Hedge Agreements. Section 4.14 of the
Guaranty provides that subsequently acquired or wholly owned direct or indirect
Restricted Subsidiaries may become Guarantors under the Guaranty by execution
and delivery of an instrument in the form of this Guaranty Supplement. The
undersigned (the “New Guarantor”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Guarantor under the
Guaranty in order to induce the Lenders to make Loans and the L/C Issuers to
issue Letters of Credit and the other Secured Parties to perform their
obligations in respect of Cash Management Obligations and obligations under
Secured Hedge Agreements from time to time under the terms of the Credit
Agreement.

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

SECTION 1. Obligations Under the Guaranty. In accordance with Section 4.14 of
the Guaranty, the New Guarantor by its signature below becomes a Guarantor under
the Guaranty with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Subsidiary Guarantor” or “Guaranty Party” in the Guaranty
shall be deemed to include the New Guarantor and each reference in any other
Loan Document to a “Guarantor”, “Guaranty Party” or a “Loan Party” shall also be
deemed to include the New Guarantor. The Guaranty is hereby incorporated herein
by reference.

 

-168-



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties. The New Guarantor represents and
warrants to the Collateral Agent and the other Secured Parties that this
Guaranty Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 3. Delivery by Telecopier; Electronic Transmission. Delivery of an
executed counterpart of a signature page to this Guaranty Supplement by
telecopier or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

SECTION 4. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.(a) THIS
GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

SECTION 5. Affirmation. Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect.

SECTION 6. Severability. In case any one or more of the provisions contained in
this Guaranty Supplement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and in the Guaranty shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. Notice. All communications and notices hereunder shall be in writing
and given as provided in Section 4.01 of the Guaranty.

SECTION 8. Reimbursement. The New Guarantor agrees to reimburse the Collateral
Agent for its reasonable out-of-pocket expenses in connection with this Guaranty
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Guaranty Supplement as of the day and year first above written.

 

[NAME OF ADDITIONAL GUARANTOR]

By:

     

Name:

 

Title:

 

BANK OF AMERICA, N.A.as Collateral Agent

By:

     

Name:

 

Title:



--------------------------------------------------------------------------------

ANNEX I

Restated Schedules to Credit Agreement

[See Attached.]



--------------------------------------------------------------------------------

Schedule 1.01A

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3. The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by such
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of such Lender’s
participation in all Loans made from such Applicable Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Applicable Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Applicable Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows: in relation to any Loan in Sterling:

 

      AB+C(B-D)+E x 0.01    per cent per annum          100—(A+C)      

 

  (a) in relation to any Loan in any currency other than Sterling:

 

     E x 0.01    per cent per annum       

300

     

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.



--------------------------------------------------------------------------------

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to
Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and “Tariff Base” has the meaning given to it in, and will be
calculated in accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent or the Company, each Lender with an
Applicable Lending Office in the United Kingdom or a Participating Member State
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent and the Company, the rate of
charge payable by such Lender to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by such Lender as being the
average of the Fee Tariffs applicable to such Lender for that financial year)
and expressed in pounds per £1,000,000 of the Tariff Base of such Lender.



--------------------------------------------------------------------------------

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender: the jurisdiction
of the Applicable Lending Office out of which it is making available its
participation in the relevant Loan; and any other information that the
Administrative Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

-174-



--------------------------------------------------------------------------------

Schedule 1.01B

Unrestricted Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.01C

Guarantors

CEB International Holdings, Inc., a Delaware corporation

CEB Tower, LLC, a Delaware limited liability company

The Tower Group, LLC, a Massachusetts limited liability company

Valtera Corporation, an Illinois corporation

Jeanneret & Associates, Inc., a Texas corporation

Personnel Research Associates, Inc., an Illinois corporation



--------------------------------------------------------------------------------

Schedule 1.01D

Immaterial Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 2.01(a)

Term A Commitment

 

            Applicable  

Lender

   Commitment      Percentage  

Bank of America, N.A.

   $ 206,250,000         75.0 % 

Barclays Bank PLC

   $ 68,750,000         25.0 % 

Total

   $ 275,000,000         100.000000000 % 



--------------------------------------------------------------------------------

Schedule 2.01(b)

Term B Commitment

 

            Applicable  

Lender

   Commitment      Percentage  

Bank of America, N.A.

   $ 187,500,000         75.0 % 

Barclays Bank PLC

   $ 62,500,000         25.0 % 

Total

   $ 250,000,000         100.000000000 % 



--------------------------------------------------------------------------------

Schedule 2.01(c)

Revolving Credit Commitment

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 75,000,000         75.0 % 

Barclays Bank PLC

   $ 25,000,000         25.0 % 

Total

   $ 100,000,000         100.000000000 % 



--------------------------------------------------------------------------------

Schedule 2.03(a)

Existing Letters of Credit

 

Bank    LOC #      Beneficiary    Amount      Expiration  

Bank of America

     3095365       Paramount Group, Inc.    $ 4,465,370.12         9/1/2013   

Bank of America

     3059654       Victoria House Limited    £ 1,221,309.10         1/15/2013   

Bank of America

     68073912       ICANN    $ 18,000         4/12/2013   

 

-181-



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.11

Subsidiaries and Other Equity Investments

 

Subsidiary

   Jurisdiction of
Organization    Percentage of
Outstanding  Shares
Owned by Borrower
or any Subsidiary     Percentage of
Equity  Interests
Required to be
Pledged on
Closing Date  

CEB Subsidiaries

       

The Corporate Executive Board Company (UK) Ltd.

   United Kingdom      100 %      None   

CEB Canada Inc.

   Canada      100 %      None   

The Corporate Executive Board Spain S.L.

   Spain      100 %      None   

Corporate Executive Board GmbH

   Germany      100 %      None   

CEB Benchmarking &
Transformation Advisory GmbH

   Germany      100 %      None   

on.valco GmbH

   Germany      100 %      None   

Corporate Executive Board India Private Limited

   India      100 %      65 % 

CEB International Holdings, Inc.

   Delaware      100 %      100 % 

The Corporate Executive Board Asia PTE. LTD.

   Singapore      100 %      65 % 

Corporate Executive Board Luxembourg S.a r.l.

   Luxembourg      100 %      65 % 

CEB Tower, LLC

   Delaware      100 %      100 % 

The Tower Group, LLC

   Massachusetts      100 %      100 % 

TowerGroup Europe Limited

   United Kingdom      100 %      65 % 

Valtera Corporation

   Illinois      100 %      100 % 

Jeanneret & Associates, Inc.

   Texas      100 %      100 % 

Personnel Research Associates, Inc.

   Illinois      100 %      100 % 

Valtera CZ s.r.o

   Czech Republic      100 %      65 % 

Valtera Netherlands B.V.

   Netherlands      100 %      65 % 



--------------------------------------------------------------------------------

Subsidiary

   Jurisdiction of
Organization    Percentage of
Outstanding  Shares
Owned by Borrower
or any Subsidiary     Percentage of
Equity  Interests
Required to be
Pledged on
Closing Date  

CEB Holdings UK 1 Limited

   United Kingdom      100 %      65 % 

CEB Holdings UK 2 Limited

   United Kingdom      100 %      None   

 

Subsidiary

   Jurisdiction of
Organization    Percentage of
Outstanding  Shares
Owned by Borrower
or any Subsidiary     Percentage of
Equity  Interests
Required to be
Pledged on
Closing Date  

SHL Subsidiaries

       

Personnel Decisions Research Institutes, Inc.

   Minnesota      100 %      None   

SHL US Inc.

   Delaware      100 %      None   

SHL Group Holdings 1 Ltd

   UK      100 %      None   

SHL Group Holdings 2 Ltd

   UK      100 %      None   

SHL Group Holdings 3 Ltd

   UK      100 %      None   

SHL Group Holdings 4 Ltd

   UK      100 %      None   

SHL Group Limited

   UK      100 %      None   

SHL People Solutions Group Holdings Limited

   UK      100 %      None   

SHL (UK) Ltd

   UK      100 %      None   

Saville & Holdsworth (UK) Limited

   UK      100 %      None   

Saville & Holdsworth Limited

   UK      100 %      None   

PreVisor UK Limited

   UK      100 %      None   

Saville & Holdsworth Group Limited

   UK      100 %      None   

SHL Product Ltd

   UK      100 %      None   

Saville & Holdsworth (Ireland) Ltd

   Ireland      100 %      None   

SHL France SAS

   France      100 %      None   

SHL Saville & Holdsworth Deutschland GmbH

   Germany      100 %      None   

SHL Belgium SA

   Belgium      100 %      None   



--------------------------------------------------------------------------------

SHL Special Projects SA

   Belgium      100 %      None   

SHL Group Belgium, succursale belge de SHL Products Ltd

   Belgium      100 %      None   

Saville & Holdsworth International BV

   Netherlands      100 %      None   

Savhold BV

   Netherlands      100 %      None   

SHL Nederland BV

   Netherlands      100 %      None   

SHL AG

   Switzerland      100 %      None   

SHL Italy Srl

   Italy      100 %      None   

SHL Finland, SHL Product Ltd: n Suomen sivuliike

   Finland      100 %      None   

SHL Group Sverige, filial till SHL Product Ltd UK

   Sweden      100 %      None   

SHL Sverige AB

   Sweden      100 %      None   

SHL Norge A/S

   Norway      100 %      None   

SHL Group Denmark, filial of SHL Product Ltd, England

   Denmark      100 %      None   

SHL Danmark A/S

   Denmark      100 %      None   

SHL Canada Inc

   Canada      100 %      None   

SHL New Zealand Ltd

   New Zealand      100 %      None   

Prev Holdings Australia Pty Limited

   Australia      100 %      None   

PreVisor Pty Limited

   Australia      100 %      None   

SHL Australia Pty Ltd

   Australia      100 %      None   

SHL China Ltd

   China      100 %      None   

SHL Hong Kong Ltd

   Hong Kong      100 %      None   

SHL Singapore Pte Ltd

   Singapore      100 %      None   

SHL (India) Private Ltd

   India      100 %      None   

SHL Saville & Holdsworth (Proprietary) Ltd

   South Africa      100 %      None   

SHL Middle East FZ LLC

   U.A.E.      100 %      None   



--------------------------------------------------------------------------------

Schedule 7.01(b)

Existing Liens

CEB Subsidiaries

 

Debtor

   Jurisdiction      Type of
filing found      Secured
Party    Collateral    Original File
Date      File
Number

Valtera Corporation

     IL –SOS         UCC-1       Dell
Financial
Services
L.L.C.    Equipment
pursuant
to lease      07/15/2010       15437669


FS

Valtera Corporation

     IL –SOS         UCC-1       Canon
Financial
Services    Equipment      09/27/2011       16636975


FS

Valtera Corporation

     IL –SOS         UCC-1       Canon
Financial
Services    Equipment      01/06/2012       16923249


FS

The Corporate Executive Board Company

     DE SOS         UCC-1       PNC
Equipment
Finance,
LLC    Equipment      03/15/2012       2012


1008814



--------------------------------------------------------------------------------

SHL Subsidiaries

 

Debtor

   Jurisdiction    Type of
filing found    Secured Party    Collateral    Original
File Date    File Number

Personnel Decisions Research Institutes, Inc.

   MN SOS    UCC-1    US Bancorp    Equipment    3/4/2010    201019358556

Personnel Decisions Research Institutes, Inc.

   MN SOS    UCC-1    Greatamerica
Leasing
Corporation    Equipment    11/10/2010    201022111087



--------------------------------------------------------------------------------

Schedule 7.02(g)

Existing Investments

CEB Subsidiaries

1. Payscale: Amount Invested: $4,200,000

In July 2007, The Corporate Executive Board Company participated as the lead
investor in a Series C fundraising effort that raised $10 million, approximately
$4 million of which was provided by The Corporate Executive Board Company and $6
million of which came from the existing Series A and B investors. The Corporate
Executive Board Company terms were pari passu with existing investors. In
conjunction with the investment, The Corporate Executive Board Company launched
a distribution alliance with Payscale that continues through to today.

In January 2010, The Corporate Executive Board Company participated in a Series
C2 fundraising round with a contribution of $386,146 out of a $3 million new
money investment round, all of which came from existing investors on a pro rata
basis.

In total, The Corporate Executive Board Company owns approximately 9% of
Payscale’s shares on a fully diluted shares outstanding basis.

2. Legal On Ramp: Amount Invested: $1,100,000

In July 2009, The Corporate Executive Board Company participated as the sole
investor in a Series B fundraising effort, contributing approximately $1 million
for preferred stock, equal to the value of 14% of Legal On Ramp on a fully
diluted shares outstanding basis and launched a web site alliance agreement.

SHL Subsidiaries

In connection with employee incentive arrangements, SHL Group Holdings 1 Ltd has
made loans to certain employees for the purposes of assisting them in the
acquisition of shares in itself. The total aggregate amount outstanding under
these loans is £91,675.38 (including interest accrued up to and including 31 May
2012).



--------------------------------------------------------------------------------

Schedule 7.03(c)

Surviving Indebtedness

 

Bank

   LOC #    Beneficiary    Amount    Expiration  

HSBC

   SDCMTN559972    Leases of Level 8 and 9 of
77 King Street, Sydney    AUD 288,195      7/20/2012   

HSBC

   SDCMTN559975    Leases of Level 8 and 9 of
77 King Street, Sydney    AUD


576,391.00

     7/20/2012   

On December 30, 2011, The Corporate Executive Board Company sold substantially
all of the assets of Toolbox.com. As part of the transaction, The Corporate
Executive Board Company remains the guarantor on a lease through December 31,
2014. The base rent obligation is $12,073.08 per month until December 31, 2012,
$12,335.54 per month until December 31, 2013 and $12,598.00 until December 31,
2014.

Approximately $1,270,250.00 of indebtedness incurred in connection with
equipment lease obligations.

Certain current or former employees transferred a number of their shares in SHL
Group Holdings 1 Ltd to SHL Group Holdings 1 Ltd and its subsidiaries (the
“Group”) employee benefit trust in exchange for loan notes in accordance with
the Articles of Association of SHL Group Holdings 1 Ltd and the terms of each of
their compromise arrangements. There are currently 3 loan notes issued to the
Group in respect of these shares. The total aggregate amount owed by the Group
to these individuals is £15,453.86 as of 31 May 2012 (excluding any interest
accrued).



--------------------------------------------------------------------------------

Schedule 7.08

Transactions with Affiliates

CEB

None.

SHL

 

  1. In connection with employee incentive arrangements, SHL Group Holdings 1
Ltd has made loans to certain employees for the purposes of assisting them in
the acquisition of shares in itself. The total aggregate amount outstanding
under these loans is £91,675.38 (including interest accrued up to and including
31 May 2012).

 

  2. Certain current or former employees transferred a number of their shares in
SHL Group Holdings 1 Ltd to the Group employee benefit trust in exchange for
loan notes in accordance with the Articles of Association of SHL Group Holdings
1 Ltd and the terms of each of their compromise arrangements. There are
currently 3 loan notes issued to the Group in respect of these shares. The total
aggregate amount owed by the Group to these individuals is £15,453.86 as of
31 May 2012 (excluding any interest accrued).



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Officer; Certain Addresses for Notices

Administrative Agent’s Office:

Bank of America, N.A.

Bank of America Plaza

901 Main Street

Dallas, TX 75202-3714

Attn: Maurice E. Washington, VP; Agency Management Officer III

Telephone: (214) 209-4128

Fax: (214) 290-9544

Email: maurice.washington@baml.com

Certain Addresses for Notices:

To any Loan Party:

The Corporate Executive Board Company

1919 North Lynn Street

Arlington, VA 22209

Attention: Richard S. Lindahl, Chief Financial Officer

Telephone: (571) 303-6740

Telecopier: (571) 303-3100

Website Address: http://www.executiveboard.com

With a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Ashley Gregory

Fax: (212) 446-6460

Email: ashley.gregory@kirkland.com

To Administrative Agent, L/C Issuer or Swing Line Lender

Bank of America N.A.

New York, NY

ABA 026009593

Account Name: Credit Services

Account Number: 1366212250600

Ref: Corporate Executive Board

Attn: Kellyn McLamb Harrod

Telephone: (980) 386-7259

Fax: (704) 409-0486

Email: kellyn.m.harrod@baml.com